EXECUTION COPY

AMENDMENT NO. 5
TO
CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”) dated as of February
5, 2010 is among ArvinMeritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland, a company organized under the laws of Ireland,
(the “Subsidiary Borrower” and, collectively with the Company, the “Borrowers”),
the financial institutions listed on the signature pages hereto and JPMorgan
Chase Bank, National Association, in its capacity as administrative agent for
itself and the other Lenders (in such capacity, the “Administrative Agent”).
Defined terms used herein and not otherwise defined herein shall have the
meanings given to them in the “Credit Agreement” referred to below.

WHEREAS, the signatories hereto are parties to that certain Credit Agreement,
dated as of June 23, 2006 (as amended by Amendment No. 1 thereto dated as of
February 23, 2007, Amendment No. 2 thereto dated as of October 2, 2007,
Amendment No. 3 thereto dated as of October 26, 2007 and Amendment No. 4 thereto
dated as of December 10, 2007, the “Credit Agreement”), among the Borrowers, the
financial institutions from time to time parties thereto (the “Lenders”) and the
Administrative Agent;

WHEREAS, the Borrowers wish to amend the Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to amend
the Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders party hereto and the Administrative
Agent agree as follows:

1.     Amendments to Credit Agreement. Upon and subject to the satisfaction of
the conditions precedent set forth in Sections 3 and 4 below, the Credit
Agreement shall be and hereby is amended as follows:

 



(a)     

The Credit Agreement is hereby amended in its entirety to read as set forth on
Annex I attached hereto (as so amended, the “Amended Credit Agreement”).





(b)     

The Pricing Schedule is hereby amended in its entirety to read as set forth on
the Pricing Schedule attached to the Amended Credit Agreement.


(c)     

Exhibit A-1 (Revolving Loan Commitments) is hereby amended in its entirety to
read as set forth on Annex II (Part B) hereto. Exhibit A-2 (Term Loan
Commitments) is hereby amended in its entirety to read “None.”


(d)     

Exhibit B (Form of Borrowing/Election Notice) is hereby amended in its entirety
to read as set forth on Annex III attached hereto.


(e)     

Exhibit C (Form of Request for Letter of Credit) is hereby amended in its
entirety to read as set forth on Annex IV attached hereto.


(f)     

Exhibit F (Form of Compliance Certificate) is hereby amended in its entirety to
read as set forth on Annex V attached hereto.


(g)     

A new Exhibit H (Form of Collateral Value Certificate) is hereby added to the
Credit Agreement as set forth on Annex VI attached hereto.


(h)     

A new Exhibit I (Form of Commitment and Acceptance) is hereby added to the
Credit Agreement as set forth on Annex VII attached hereto.


(i)     

A new Schedule 7.3(E)(ii) (Certain Investments in Foreign Subsidiaries) and a
new Schedule 7.3(E)(viii) (Certain General Investments) are hereby added to the
Credit Agreement, each as set forth on Annex VIII attached hereto.


2.     Extending Lenders; Commitment Reduction; Assignments.

  



(a)     

Extending Lenders. By its execution below, each Lender party hereto hereby
acknowledges and agrees that it has made an election to be, and shall upon the
effectiveness of Section 1 hereof become, an “Extending Lender” under and as
defined in the Amended Credit Agreement, with all the rights and obligations of
an Extending Lender thereunder.





(b)     

Commitment Reduction. On the date of, but immediately prior to, the
effectiveness of Section 1 above, the Aggregate Revolving Loan Commitment shall
be reduced to $566,335,766.47 and each Revolving Loan Lender shall receive a
ratable reduction of its respective Revolving Loan Commitment; provided, that
after giving effect to such reductions, (i) the amount of the Aggregate
Revolving Loan Commitment shall not be reduced below the Dollar Amount of the
Revolving Credit Obligations, (ii) the Revolving Loan Commitment of each Lender
shall not be reduced below the Dollar Amount of such Lender’s Pro Rata Share of
the Revolving Credit Obligations, and (iii) no applicable sublimits (including
the Foreign Currency Sublimit) shall be exceeded. The new Revolving Loan
Commitments of the Lenders, after giving effect to such reduction, as well as an
indication of whether each Revolving Lender is an Extending Lender or a
Non-Extending Lender, are set forth on Annex II (Part A) hereto.


(c)     

Assignments.


(i)     On the date of, but immediately prior to, the effectiveness of Section 1
above, and immediately after the effectiveness of the reduction of the Aggregate
Revolving Loan Commitment described in Section 2(b) above, certain Extending
Lenders identified on Annex II (Part B) as “Assignors” have agreed to sell and
assign a portion of their respective Revolving Loan Commitments and the
Revolving Credit Obligations owing to such Lender, and certain other Extending
Lenders identified on Annex II (Part B) as “Assignees” have agreed to purchase
and assume such Revolving Loan Commitments and Revolving Credit Obligations, at
par, such that the new Revolving Loan Commitments of such Extending Lenders,
after giving effect to all such assignments and assumptions, shall be in the
amounts set forth on Annex II (Part B) hereto.

 

(ii)     Notwithstanding the provisions of Section 13.3 of the Credit Agreement,
subject to clause (iii) below, the Lenders party hereto hereby agree that
Assignment Agreements shall not be required to be signed in connection with any
such assignments; provided that in connection with any assignment made pursuant
to this clause (ii):


(A)      such party’s aggregate “Assigned Interest” (under and as defined in the
Form of Assignment Agreement attached as Exhibit D to the Credit Agreement with
respect to the Assigned Interests (the “Form Assignment Agreement”) in
connection with any such assignment shall be in the amounts and percentages, and
between or among such parties, as are necessary to reflect the difference
between the Revolving Loan Commitments (and related Revolving Loans,
participations, obligations and rights) set forth on Annex II (Part A) and the
resulting Revolving Loan Commitments (and related Revolving Loans,
participations, obligations and rights) set forth on Annex II (Part B) hereto;

(B)      each Lender party to any such assignment shall be subject to the terms
of the Form Assignment Agreement, and such Lender shall be bound by all terms
applicable to an “Assignor” or an “Assignee” (as the case may be) in the Form
Assignment Agreement with respect to the applicable Assigned Interest, and its
signature to this Amendment shall be deemed to be a signature to a Form
Assignment Agreement reflecting the terms described herein;

(C)      without limiting the preceding clause (B), each Lender party to any
such assignment shall be deemed to make all representations and warranties of an
Assignor or Assignee (as the case may be) as set forth in such Form Assignment
Agreement; and

(D)      all payments owing to from an Assignee to an Assignor shall be made by
wire transfer of immediately available funds to the Administrative Agent and the
Administrative Agent shall, in turn, wire transfer the funds received to the
Assignors in proportion to their respective transferred Assigned Interests.

In the case of any such assignment, (1) the “Trade Date” and “Effective Date”
(each, under and as defined in the Form Assignment Agreement) shall be the
effective date of Section 1 of this Amendment. The Administrative Agent and the
Company hereby agree to waive the minimum amounts set forth in Section 13.3(A)
of the Credit Agreement in connection with all such assignments, (2) the
Administrative Agent and the Issuing Bank hereby consent to all such assignments
in accordance with Section 13.3(B) and (3) the Administrative Agent hereby
waives the payment of the $3,500 assignment fee in connection with all such
assignments.

(iii)     Notwithstanding the foregoing clause (ii), the assignment to or from
any Assignor or Assignee may be separately evidenced by a written Assignment
Agreement substantially in the form of the Form Assignment Agreement if such
request has been communicated to the Administrative Agent in writing by the
applicable Assignor or Assignee, as the case may be, prior to its delivery of a
signature page to this Amendment on the date hereof.

3.     Conditions Precedent to Amendment. This Amendment shall become effective
as of the date first above written if, and only if on such date:

 



(a)     

The Administrative Agent has received duly executed copies of this Amendment
from the Borrowers, each Extending Lender, the Required Lenders, the Issuing
Bank, the Swing Line Bank and the Administrative Agent; provided, that the
Administrative Agent shall be satisfied that the Revolving Loan Commitments of
the Extending Lenders (after giving effect to the reduction of the Aggregate
Revolving Loan Commitment contemplated by Section 2(b) above) shall equal at
least $400,000,000 (or such other amount as may be agreed to by the Arrangers
and the Company).


(b)     

The Administrative Agent has received duly executed copies of the Reaffirmation
in the form of Annex IX attached hereto from each Subsidiary Guarantor.


(c)     

Except as otherwise agreed by the Administrative Agent, the Administrative Agent
shall have received a secretary’s certificate of each Borrower and Subsidiary
Guarantor (other than Arvin Industries Foreign Sales Corporation) confirming or
supplementing the matters set forth in the most recent secretary’s certificate
delivered by such Borrower or Subsidiary Guarantor in connection with the Credit
Agreement, which certificate shall certify resolutions of the board of directors
of such Borrower or Subsidiary Guarantor authorizing the execution, delivery and
performance of the Amendment and the Loan Documents (after giving effect to the
Amendment); and


(d)     

Except as otherwise agreed by the Administrative Agent, the Administrative Agent
shall have received legal opinions of outside counsel to each of the Borrowers
and Subsidiary Guarantors (other than Arvin Industries Foreign Sales
Corporation) with respect to general corporate and organizational matters, due
authorization, execution and delivery of the Amendment, absence of conflicts
with law and material agreements, no disturbance of prior security interest
opinions, the enforceability of this Amendment and the Amended Credit Agreement
and such other matters as the Administrative Agent shall reasonably request.



4.     Additional Conditions Precedent to Section 1. Section 1 of this Amendment
shall only become effective on the date on which each of the following
additional conditions precedent have been satisfied (in addition to the
satisfaction of the conditions precedent described in Section 3 above):

 



(a)     

The Administrative Agent shall have received a Collateral Value Certificate duly
executed by a Designated Financial Officer demonstrating to the satisfaction of
the Administrative Agent (i) a computation of “Collateral Value” (as defined in
the Amended Credit Agreement) as of the last date for which the Company has
delivered a Compliance Certificate in accordance with the terms of the Credit
Agreement and (ii) that the Collateral Value as of such date shall be greater
than the Dollar Amount of the Facility Obligations outstanding on the effective
date of Sections 1 and 2 of this Amendment (after giving effect to the
transactions contemplated hereby);





(b)     

The Administrative Agent shall be satisfied that the Company has priced a
capital markets debt issuance, a capital markets equity issuance or a
combination thereof, the aggregate proceeds of which will equal or exceed
$275,000,000;


(c)     

The Administrative Agent shall have received, for the ratable account of each
Extending Lender which executes and delivers its signature page hereto as and
when required by the Administrative Agent, an amendment fee equal to 1.00% of
such Extending Lender’s Revolving Loan Commitment on the effective date of
Section 1 hereof (after giving effect to Section 2 above);


(d)     

The Company shall have made payments (if applicable) and provided cash
collateral with respect to any existing Defaulting Lender’s Pro Rata Share of
any Swing Line Loans and L/C Obligations as required by Section 2.22(A) of the
Amended Credit Agreement;


(e)     

The Revolving Loan Commitments shall have been reduced as contemplated by
Section 2(b) above, and the Borrowers shall have made any necessary payments of
the Revolving Credit Obligations in connection therewith;


(f)     

The assignments contemplated by Section 2(c) above shall have been completed,
and each Assignor party thereto shall have received all payments owing to such
Assignor in connection with its respective “Assigned Interest”; and


(g)     

The Company shall have paid all fees and expenses (including, to the extent
invoiced, reimbursement of fees and expenses of the Administrative Agent’s
counsels) in connection with this Amendment and the other Loan Documents.


5.     Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as follows, both on and as of the date hereof and upon the
effectiveness of Sections 1 and 2: 

 



(a)     

Each Borrower has the corporate or other power and authority and legal right to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Amended Credit Agreement. The execution and delivery by each Borrower
of this Amendment, and the performance of its obligations under this Amendment
and the Amended Credit Agreement, have been duly authorized by proper corporate,
partnership or limited liability company proceedings (or analogous acts in the
case of the Subsidiary Borrower).





(b)     

This Amendment and the Amended Credit Agreement constitute the legal, valid and
binding obligations of each Borrower enforceable against such Borrower in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally.


(c)     

Neither the execution and delivery by the Borrowers of this Amendment, nor the
consummation of the transactions contemplated herein and in the Amended Credit
Agreement, nor compliance with the provisions hereof or thereof will violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Subsidiaries or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or comparable constitutive
documents or the provisions of any indenture, instrument or agreement to which
the Company or any of its Subsidiaries is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in the creation or imposition of any Lien (other than any Lien
permitted by Section 7.3(F) of the Amended Credit Agreement) in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, except any such violation, conflict or
default as would not reasonably be expected to have a Material Adverse Effect.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, or any other third party, is required to authorize, or is required in
connection with the execution or delivery of this Amendment or the performance
of, or the legality, validity, binding effect or enforceability of, this
Amendment or the Amended Credit Agreement.


(d)     

Each representation and warranty by each Borrower in Article VI of the Amended
Credit Agreement and in the other Loan Documents to which such Borrower is a
party is true and correct in all material respects, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
case such representation and warranty shall be true and correct as of such
earlier date).


(e)     

No Default or Unmatured Default exists under the terms of the Amended Credit
Agreement.


6.     Reference to and Effect on the Credit Agreement.

 



(a)     

Upon the effectiveness of Section 1 hereof, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby. This Amendment is a Loan Document pursuant to the Credit Agreement and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.


(b)     

Except as specifically amended above, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. Without limiting the foregoing, each Borrower hereby (i) agrees that
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Borrower arising under or pursuant to the
Credit Agreement and the other Loan Documents to which it is a party, (ii)
reaffirms its obligations under the Credit Agreement and each and every other
Loan Document to which it is a party (including, without limitation, each
applicable Collateral Document), (iii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent (for itself
and the other Holders of Secured Obligations) pursuant to any of the Loan
Documents.


(c)     

Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment (or any provision hereof) shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

        7.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or e-mail transmission shall be effective as delivery of
a manually executed counterpart of this Amendment.




Remainder of page intentionally left blank.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered on the
date first above written.



ARVINMERITOR, INC., as a Borrower

   

By: /s/ Kevin Nowlan

 

Name: Kevin Nowlan

Title: Authorized Signatory/Vice

President and Treasurer

   

ARVINMERITOR FINANCE IRELAND,
as a Borrower

   

By: /s/ Carl Anderson

 

Name: Carl Anderson

Title: Director



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent, Issuing Bank, Swing Line Lender and as a
Lender

   

By: /s/ Robert P. Kellas

 

Name: Robert P. Kellas

Title: Executive Director



--------------------------------------------------------------------------------





CITICORP NORTH AMERICA, INC.,

as a Lender

   

By:  /s/ Edward D. Herko

Name: Edward D. Herko

Title: Vice President

Tel: 212-816-2831



--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

   

By: /s/ Jack Lonker

Name: Jack Lonker

Title: Senior Vice President





--------------------------------------------------------------------------------



ABN AMRO Bank N.V.

as a Lender

   

By; /s/ Parker H. Douglas

 

Name: Parker H. Douglas

Title: Managing Director

   

By; /s/ Neil J. Bivona              

Name: Neil J. Bivona

Title: Senior Vice President



--------------------------------------------------------------------------------





BNP PARIBAS as a Lender

   

By: /s/ Andy Strait

 

Name: Andy Strait

Title: Managing Director

   

By: /s/ Nader Tannous                                            

Name: Nader Tannous

Title: Vice President



--------------------------------------------------------------------------------





UBS Loan Finance LLC, as a Lender

   

By: /s/ Irja R. Otsa

Name: Irja R. Otsa

Title: Associate Director

   

By: /s/ Marie Haddad         

Name: Marie Haddad

Title: Associate Director



--------------------------------------------------------------------------------





Bank of America, N.A.

as a Lender

   

By: /s/ Douglas M. Ingram

 

Name: Douglas M. Ingram

Title: Senior Vice President



--------------------------------------------------------------------------------





COMERICA BANK as a Lender

   

By: /s/ Thomas VanderMeulen

 

Name: Thomas VanderMeulen

Title: Assistant Vice President



--------------------------------------------------------------------------------





Fifth Third Bank, an Ohio Banking Corporation, successor by merger with Fifth
Third Bank, a Michigan Banking
Corporation, as a Lender

   

By: /s/ Randal Wolffis

 

Name: Randal Wolffis

Title: Vice President



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
Successor to NATIONAL CITY BANK,

a national banking association

   

By: /s/ LisaMarie Takacs

Name: LisaMarie Takacs

Title: Vice President



--------------------------------------------------------------------------------





The Bank of Nova Scotia, as a Lender

   

By: /s/ J. F. Todd

 

Name:  J. F. Todd

 

Title:  Managing Director

 



--------------------------------------------------------------------------------



ANNEX I
CREDIT AGREEMENT
(as amended)
 

--------------------------------------------------------------------------------





[qb5ian1x0001.jpg]



CREDIT AGREEMENT

Dated as of June 23, 2006
as amended through Amendment No. 5 dated as of February 5, 2010
among

ARVINMERITOR, INC.

and

ARVINMERITOR FINANCE IRELAND
as the Borrowers

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

CITICORP NORTH AMERICA, INC.
as Syndication Agent

and

UBS LOAN FINANCE LLC
and
THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agents

_________________________________________________________________




J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Book Runners

_________________________________________________________________

--------------------------------------------------------------------------------



TABLE OF CONTENTS




Section

                              Page





ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES

1

   

1.1. Certain Defined Terms

1

1.2. References

34

1.3. Company Acting on Behalf of Itself and Subsidiary Borrower

34

1.4. Joint and Several Liability for Obligations of the Company and for
Obligations of the

 

          Subsidiary Borrower; No Liability of Subsidiary Borrower for
Obligations of the Company

34

   

ARTICLE II: LOAN FACILITIES

35

   

2.1. Revolving Loans and Term Loans

35

2.2. Swing Line Loans.

38

2.3. Rate Options for all Advances; Maximum Interest Periods

39

2.4. Optional Payments; Mandatory Prepayments

40

2.5. Reduction of Commitments

42

2.6. Method of Borrowing of Revolving Loans

42

2.7. Method of Selecting Types, Currency and Interest Periods for New Advances

42

2.8. Minimum Amount of Each Revolving Advance

43

2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation

 

          of Outstanding Advances

43

2.10. Default Rate

44

2.11. Method of Payment

44

2.12. Evidence of Debt

45

2.13. Telephonic Notices

45

2.14. Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis;
Taxes

46

2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions

51

2.16. Lending Installations

51

2.17. Non-Receipt of Funds by the Administrative Agent

51

2.18. Termination of Agreement

51

2.19. Replacement of Certain Lenders

52

2.20. Judgment Currency

53

2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations

53

2.22. Certain Provisions Applicable to Defaulting Lenders.

54

2.23. Incremental Facilities.

55

2.24. Future Extensions of Maturity.

57

   

ARTICLE III: THE LETTER OF CREDIT FACILITY

58

   

3.1. Obligation to Issue Letters of Credit

58

3.2. Transitional Letters of Credit

58

3.3. Types and Amounts

58

3.4. Conditions

58

3.5. Procedure for Issuance of Letters of Credit

59

3.6. Letter of Credit Participation

59

3.7. Reimbursement Obligation

60

3.8. Letter of Credit Fees

61

3.9. Issuing Bank Reporting Requirements

61

3.10. Indemnification; Exoneration

62

3.11. Collateral Account

63

3.12. Rights as a Lender

63

   

ARTICLE IV: CHANGE IN CIRCUMSTANCES

63

   

4.1. Yield Protection

63

4.2. Changes in Capital Adequacy Regulations

64

4.3. Availability of Types of Advances

65

4.4. Funding Indemnification

65

4.5. Lender Statements; Survival of Indemnity

65

   

ARTICLE V: CONDITIONS PRECEDENT

66

   

5.1. Conditions to Closing, Initial Advances and Letters of Credit

66

5.2. Each Advance and Letter of Credit

67

   

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

68

   

6.1. Corporate Existence and Standing

68

6.2. Authorization, Validity and Enforceability

69

6.3. No Conflict; Consent

69

6.4. Financial Statements

69

6.5. Material Adverse Change

69

6.6. Taxes

70

6.7. Litigation and Contingent Obligations

70

6.8. Subsidiaries

70

6.9. ERISA; Foreign Plans; Multiemployer Plans

70

6.10. Accuracy of Information

71

6.11. Regulation U

71

6.12. Material Agreements

71

6.13. Compliance With Laws

71

6.14. Plan Assets; Prohibited Transactions

71

6.15. Environmental Matters

72

6.16. Investment Company Act

72

6.17. ArvinMeritor Receivables Corporation

72

6.18. Ownership of Properties

72

6.19. Insurance

72

6.20. No Default or Unmatured Default

72

6.21. Solvency

72

6.22. Benefits

72

6.23. Additional Representations and Warranties of the Subsidiary Borrower

73

   

ARTICLE VII: COVENANTS

73

   

7.1. Reporting

74

7.2. Affirmative Covenants

75

7.3. Negative Covenants

80

7.4. Financial Covenants

90

7.5. Tax Restructuring

90

   

ARTICLE VIII: DEFAULTS

91

   

8.1. Defaults

91

   

ARTICLE IX: ACCELERATION; WAIVERS, AMENDMENTS AND REMEDIES

93

   

9.1. Termination of Revolving Loan Commitments; Acceleration

93

9.2. Preservation of Rights

94

9.3. Amendments

94

   

ARTICLE X: GENERAL PROVISIONS

95

   

10.1. Survival of Representations

95

10.2. Governmental Regulation

96

10.3. Accounting

96

10.4. Headings

96

10.5. Entire Agreement

96

10.6. Several Obligations; Benefits of this Agreement

97

10.7. Expenses; Indemnification

97

10.8. Numbers of Documents

98

10.9. Confidentiality

98

10.10. Severability of Provisions

99

10.11. Nonliability of Lenders

99

10.12. GOVERNING LAW

99

10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

100

10.14. Subordination of Intercompany Indebtedness

101

10.15. Performance of Obligations

101

   

ARTICLE XI: THE ADMINISTRATIVE AGENT

102

   

11.1. Appointment; Nature of Relationship

102

11.2. Powers

103

11.3. General Immunity

103

11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.

103

11.5. Action on Instructions of Lenders

103

11.6. Employment of Administrative Agent and Counsel

104

11.7. Reliance on Documents; Counsel

104

11.8. The Administrative Agent’s Reimbursement and Indemnification

104

11.9. Rights as a Lender

104

11.10. Lender Credit Decision

105

11.11. Successor Administrative Agent

105

11.12. No Duties Imposed Upon Syndication Agents, Documentation Agents or
Arrangers

105

11.13. Notice of Default

105

11.14. Delegation to Affiliates

106

11.15. Authority with Respect to Guarantees and Collateral Documents

106

11.16. Foreign Collateral Authorizations

107

   

ARTICLE XII: SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS

108

   

12.1. Setoff

108

12.2. Ratable Payments

108

12.3. Relations Among Lenders

109

12.4. Application of Proceeds

109

12.5. Disclosure

110

12.6. Nonreliance

110

12.7. Representations and Covenants Among Lenders

110

   

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

110

   

13.1. Successors and Assigns

110

13.2. Participations

111

13.3. Assignments

112

13.4. Dissemination of Information

114

13.5. Tax Certifications

114

   

ARTICLE XIV: NOTICES

114

   

14.1. Giving Notice

114

14.2. Change of Address

115

14.3. USA PATRIOT ACT NOTIFICATION

115

   

ARTICLE XV: COUNTERPARTS

116





--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibits
 



EXHIBIT A-1

--

Revolving Loan Commitments

   

(Definitions)

EXHIBIT A-2

--

Term Loan Commitments

   

(Definitions)

EXHIBIT B

--

Form of Borrowing/Election Notice

   

(Section 2.2, Section 2.7 and Section 2.9)

EXHIBIT C

--

Form of Request for Letter of Credit

   

(Section 3.4)

EXHIBIT D

--

Form of Assignment Agreement

   

(Definitions and Section 13.3)

EXHIBIT E

--

List of Closing Documents

   

(Section 5.1)

EXHIBIT F

--

Form of Compliance Certificate

   

(Sections 5.2 and 7.1(C)(i))

EXHIBIT G-1

--

Form of Revolving Loan Note

   

(If Requested) (Section 2.12(B))

EXHIBIT G-2

 

Form of Term Loan Note

   

(If Requested) (Section 2.12(B))

EXHIBIT H

--

Form of Collateral Value Certificate
(Definitions and Section 7.1(C)(ii))

EXHIBIT I

--

Form of Commitment and Acceptance
(Definitions and Section 2.23)



--------------------------------------------------------------------------------



Schedules



Pricing Schedule

         

Schedule 1.1.1

--

Assets for Sale as of the Closing Date

     

Schedule 1.1.2

 

Initial Mortgaged Properties

     

Schedule 1.1.3

--

Mandatory Cost

     

Schedule 1.1.4

--

Permitted Existing Indebtedness

     

Schedule 3.2

--

Transitional Letters of Credit

     

Schedule 6.7

--

Litigation

     

Schedule 6.8

--

Subsidiaries

     

Schedule 7.3(E)

--

Existing Investments

     

Schedule 7.3(E)(ii)

--

Certain Investments in Foreign Subsidiaries

     

Schedule 7.3(E)(viii)

--

Certain General Investments

     

Schedule 7.3(F)

--

Existing Liens

     

Schedule 7.5

--

Tax Restructuring

     



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of June 23, 2006 (as amended by Amendment No. 1
dated as of February 23, 2007, Amendment No. 2 dated as of October 2, 2007,
Amendment No. 3 dated as of October 26, 2007, Amendment No. 4 thereto as of
December 10, 2007, and Amendment No. 5 dated as of February 5, 2010) is entered
into by and among ArvinMeritor, Inc., an Indiana corporation, as the Company,
ArvinMeritor Finance Ireland, a private unlimited liability company incorporated
under the laws of Ireland, as the Subsidiary Borrower, the institutions from
time to time parties hereto as Lenders, whether by execution of this Agreement
or an Assignment Agreement pursuant to Section 13.3, JPMorgan Chase Bank,
National Association, as Administrative Agent for itself and the other Lenders,
Citicorp North America, Inc., as Syndication Agent, and UBS Loan Finance LLC and
The Royal Bank of Scotland plc, as Documentation Agents. The parties hereto
agree as follows:





ARTICLE I:      

DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES






1.1.      Certain Defined Terms. The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined.

 

As used in this Agreement:

“1990 Senior Note Indenture” means that certain Indenture, dated as of July 3,
1990, between the Company (as successor to Arvin Industries, Inc.) and BNY
Midwest Trust Company (as successor to Harris Trust and Savings Bank), as
Trustee, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of Section 7.3(K) hereof.

“1998 Senior Note Indenture” means that certain Indenture, dated as of April 1,
1998, between the Company (as successor to Meritor Automotive, Inc.) and BNY
Midwest Trust Company (as successor to The Chase Manhattan Bank), as Trustee, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of Section 7.3(K) hereof. For purposes of
cross-references in any Collateral Document to specific terms under and as
defined in the 1998 Senior Note Indenture, the term “1998 Senior Note Indenture”
shall be deemed to mean and include a reference to the aforementioned indenture
as well as each other Senior Note Indenture that has substantially identical
defined terms.

“2006 Senior Note Indenture” means that certain Indenture, dated as of March 7,
2006, between the Company and BNY Midwest Trust Company, as Trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of Section 7.3(K) hereof.

“2007 Senior Note Indenture” means that certain Indenture, dated as of February
8, 2007, between the Company and The Bank of New York Trust Company, as Trustee,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of Section 7.3(K) hereof.

“2012 Senior Notes” means the Company’s 8.75% Notes due 2012 issued under the
1998 Senior Note Indenture, in an aggregate outstanding principal amount of
$276,000,000 as of the Amendment No. 5 Effective Date.

“Accounting Changes” is defined in Section 10.3 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company; provided, that any transaction among the Company
and/or one or more Subsidiaries expressly permitted under Section 7.3 shall not
constitute an Acquisition.

“Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate
Loan for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (a)(i) the Eurocurrency
Base Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate
plus, without duplication, (b) the Mandatory Cost.

“Administrative Agent” means JPMCB in its capacity as contractual representative
for itself and the Lenders pursuant to Article XI hereof and any successor
Administrative Agent appointed pursuant to Article XI hereof.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Revolving Loans or Term Loans, as applicable, made by the Lenders to a
Borrower of the same Type and, in the case of Eurocurrency Rate Advances, in the
same Agreed Currency and for the same Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of Capital Stock, by contract or otherwise;
provided, that under no circumstance shall any Agent or any Lender be deemed to
be an Affiliate of the Company or vice versa.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments then in effect of all the Lenders, as the same may be reduced or
increased from time to time pursuant to the terms hereof.

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments then in effect of all the Lenders, as the same may be reduced or
increased from time to time pursuant to the terms hereof.

“Agreed Currencies” means (i) Dollars and (ii)(x) so long as such currency
remains an Eligible Currency, euro and Sterling and (y) any other Eligible
Currency which the Company requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all of the Lenders. If,
after the designation by the Lenders of any currency as an Agreed Currency, (x)
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (y) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
Lenders and the Company, and such currency shall no longer be an Agreed Currency
until such time as all of the Lenders agree to reinstate such currency as an
Agreed Currency and promptly, but in any event within five Business Days of
receipt of such notice from the Administrative Agent, the applicable Borrowers
shall repay all Loans in such affected currency or convert such Loans into Loans
in Dollars or another Agreed Currency, subject to the other terms set forth in
Article II.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States of America from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Company referred to in Section 6.4; provided, however, that except as provided
in Section 10.3, with respect to the calculation of the financial covenants set
forth in Section 7.4 and any other financial tests set forth in this Agreement,
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States of America as of the Closing Date, applied in
a manner consistent with that used in preparing the financial statements of the
Company referred to in Section 6.4 hereof.

“Alternate Base Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (iii) the
Adjusted Eurocurrency Base Rate for a one month Interest Period on such day plus
1%; provided, that, for the avoidance of doubt, the Adjusted Eurocurrency Base
Rate for any day shall be based on the rate appearing on, in the case of
Dollars, Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Base Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurocurrency Base Rate,
respectively.

“Amendment No. 5 Effective Date” means the date on which each of the conditions
to the effectiveness of Section 1 of Amendment No. 5 to this Agreement, dated as
of February 5, 2010, shall have been satisfied.

“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of the Pricing Schedule hereto.

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(C)(i) hereof determined in accordance with the provisions of
the Pricing Schedule hereto.

“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of the Pricing Schedule hereto.

“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.8(A) hereof determined in accordance with the provisions of the
Pricing Schedule hereto.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Capital Stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“A/R and Inventory Amount” means, as of any date of determination, the aggregate
net book value as of such date of all Collateral of the Loan Parties subject to
a first priority perfected Lien in favor of the Administrative Agent (for the
benefit of the Holders of Secured Obligations) that is not shared equally and
ratably with any other creditor, consisting of accounts receivable (excluding
intercompany accounts receivable and, for the avoidance of doubt, all
Receivables of any Originator sold or transferred under a Permitted Domestic
Receivables Securitization) and inventory, determined in accordance with
generally accepted accounting principles as in effect in the United States of
America from time to time, but excluding any portion of the A/R and Inventory
Amount that constitutes Restricted Collateral.

“ARC” means ArvinMeritor Receivables Corporation, a Delaware corporation and a
SPV under the Company’s Permitted Domestic Receivables Financing.

“Arranger” means each of J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc. in its respective capacity as a joint lead arranger and joint book
runner for the loan transaction evidenced by this Agreement.

“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a sale-leaseback transaction, and including the
sale or other transfer of any of the Equity Interests of any Subsidiary of such
Person) to any Person other than (i) the sale or other transfer of any assets by
the Company to any Domestic Subsidiary Guarantor or by any Domestic Subsidiary
Guarantor to the Company or any other Domestic Subsidiary Guarantor, (ii) the
sale or other transfer of any assets by any Foreign Subsidiary Guarantor or the
Subsidiary Borrower to the Company, the Foreign Subsidiary Borrower or any
Subsidiary Guarantor, (iii) the sale or other transfer of any assets by any
Foreign Subsidiary Non-Guarantor to the Company or any Subsidiary, (iv) the sale
of Receivables and Related Security in connection with a Permitted Receivables
Financing or a Foreign Factoring Transaction, (v) the sale of inventory in the
ordinary course of business, (vi) the sale or other transfer of obsolete or
worn-out equipment, and (vii) the sale of any other asset identified on Schedule
1.1.1 as being for sale as of the Closing Date.

“Assignment Agreement” means an assignment and assumption agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

“Authorized Officer” means any of the Chairman and Chief Executive Officer,
Senior Vice President and Chief Financial Officer, Vice President and Treasurer
and any Assistant Treasurer of the Company, or any person designated by any such
Person in writing to the Administrative Agent from time to time, acting singly.

“Bank Book” means the ArvinMeritor, Inc. Confidential Information Memorandum
dated May 2006.

“Benefit Plan” means any Plan (other than a Multiemployer Plan) which is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code as to which the Company or any member of the Controlled Group
may have liability.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of (i) the Company and (ii) the Subsidiary Borrower, and
“Borrowers” means, collectively, the Company and the Subsidiary Borrower.

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

“Business Day” means:



(a)     

for the purpose of determining the Eurocurrency Base Rate, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in London, England;


(b)     

for the purpose of any borrowing or payment of Loans denominated in Dollars or
any other payment to be made in Dollars, a day other than a Saturday or Sunday
on which banks are open for the transaction of domestic and foreign exchange
business in New York, New York;


(c)     

for the purpose of any borrowing or payment of Loans denominated in (A) euro, a
day on which such clearing system as is determined by the Administrative Agent
to be suitable for clearing or settlement of euro is open for business and (B)
an Agreed Currency other than Dollars and euro, a day on which the applicable
Eurocurrency Payment Office related to such currency is open for the transaction
of domestic and foreign exchange business; and


(d)     

for any other purpose, a day other than a Saturday or Sunday on which banks are
generally open for the transaction of domestic and foreign exchange business in
New York, New York.


“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Company and its consolidated Subsidiaries during that period that, in
conformity with Agreement Accounting Principles, are required to be included in
or reflected by the property, plant, equipment or similar fixed asset accounts
reflected in the consolidated balance sheet of the Company and its Subsidiaries
(which shall include, without limitation, Capital Leases).

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided, however, that “Capital Stock” shall not
include any debt securities convertible into equity securities prior to such
conversion.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Carry-Over L/C Obligations” means, as of any date of determination, the
aggregate L/C Obligations as of such date solely with respect to any and all
Carry-Over Letters of Credit.

“Carry-Over Letter of Credit” means any Letter of Credit that was issued prior
to the Non-Extended Revolving Loan Termination Date and has an expiry date after
the Non-Extended Revolving Loan Termination Date.

“Cash Equivalent Investments” means (i) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (ii) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and, at such date of acquisition, rated A-2 or
better by S&P or P-2 or better by Moody’s; (iii) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) shares of money market, mutual or similar funds
that (a) have assets in excess of $100,000,000, (b) invest primarily in assets
of the type described in clauses (i)-(iii) above and (c) have an investment
grade rating and (v) in the case of any Foreign Subsidiary (in addition to the
items permitted by the foregoing clauses (i) through (iv)) any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the sovereign nation in which such Foreign Subsidiary is organized and is
conducting business or issued by any agency of such sovereign nation and backed
by the full faith and credit of such sovereign nation, in each case maturing
within one year from the date of acquisition, so long as the indebtedness of
such sovereign nation is rated at least A by S&P or A2 by Moody’s or carries an
equivalent rating from a comparable foreign rating agency if available, (b)
investments of the type and maturity described in clauses (ii), (iii) and (iv)
above of foreign obligors, which investments or obligors have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies if
available, (c) time deposits with any Lender or any Affiliate of any Lender and
(d) time deposits with any foreign bank not described in the foregoing clauses
(b) or (c) in an aggregate amount not to exceed $10,000,000 in the aggregate for
all Foreign Subsidiaries.

“Change” is defined in Section 4.2 hereof.

“Change in Control” means any event or series of events by which:

(i)     any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of thirty-five percent (35%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company;

 

(ii)    during any period of twelve (12) consecutive calendar months, the board
of directors of the Company shall cease to have as a majority of its members
individuals who either: (a) were directors of the Company on the first day of
such period, or (b) were elected or nominated for election to the board of
directors of the Company at the recommendation of or other approval by at least
a majority of the directors then still in office at the time of such election or
nomination who were directors of the Company on the first day of such period, or
whose election or nomination for election was so approved; or

 

(iii)     the Company consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
person, or any corporation consolidates with or merges into the Company, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Company is reclassified or changed into or exchanged for cash, securities or
other Property.

 

“Closing Date” means June 23, 2006.

“CNTA Amount” means 15% of Consolidated Net Tangible Assets.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means the property covered by the Collateral Documents, the L/C
Collateral Account and any other Property, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, to secure the Secured Obligations.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Mortgages
and all other security agreements, mortgages, deeds of trust, pledges,
collateral assignments and financing statements whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent.

“Collateral Shortfall Amount” is defined in Section 9.1(A) hereof.

“Collateral Value Amount” means, as of any date of determination, without
duplication, the sum of (a) the A/R and Inventory Amount as of such date, (b)
the PP&E Amount as of such date, (c) the SPV Collateral Amount as of such date
plus (d) the CNTA Amount as of such date. The Collateral Value Amount at any
time shall be determined by reference to the most recent Collateral Value
Certificate delivered to the Administrative Agent pursuant to Section
7.1(C)(ii).

“Collateral Value Certificate” means a certificate, substantially in the form of
Exhibit H, setting forth the Company’s computation of the Collateral Value
Amount. Each such certificate shall be signed on behalf of the Company by a
Designated Financial Officer.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment and Acceptance” is defined in Section 2.23(B) hereof.

“Commitment Increase” is defined in Section 2.23(A) hereof.

“Company” means ArvinMeritor, Inc., an Indiana corporation, together with its
successors and permitted assigns, including a debtor-in-possession on behalf of
the Company.

“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis, determined in accordance with Agreement Accounting
Principles.

“Consolidated Net Tangible Assets” means, at any date of computation, the total
amount of consolidated assets of the Company and its consolidated subsidiaries,
less the sum of (a) all current liabilities, except for (i) any short-term debt,
(ii) any current portion of long-term debt and (iii) any current portion of
obligations under capital leases, and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense (less unamortized debt premium)
and other like intangibles as shown on a balance sheet of the Company and its
consolidated Subsidiaries prepared not more than 90 days prior to the date of
computation (which, for the avoidance of doubt, shall mean the most recent
balance sheet required to be delivered under Section 7.1(A) or (B)), in all
cases computed in accordance with generally accepted accounting principles as in
effect in the United States of America from time to time.

“Consolidated Operating Profit” means the operating profits of the Company and
its Subsidiaries on a consolidated basis, determined in accordance with
Agreement Accounting Principles.

“Consolidated Sales” means the total sales of the Company and its Subsidiaries
on a consolidated basis, determined in accordance with Agreement Accounting
Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental Laws.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes
liable upon, the obligation or liability of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss and shall include, without limitation, the contingent liability of such
first Person under any letter of credit for which such first Person is in any
way liable, but shall exclude any contingent liability with respect to trade
letters of credit used to finance inventory or equipment obtained in the
ordinary course of business.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Extension Date” means (i) the Borrowing Date of any Advance, (ii) the
date of issuance, deemed issuance, extension or amendment of any Letter of
Credit or (ii) the date of conversion or continuance of any Advance in
accordance with Section 2.9.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing materially adverse tax consequences to the Company or such
parent Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event described in Section 8.1 hereof.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swing Line Loans within three Business
Days of the date required to be funded by it hereunder unless such Lender’s
failure to fund such Loan or participation is based on such Lender’s good faith
determination that the conditions precedent to funding such Loan or
participation under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, (b) notified
any Borrower, the Administrative Agent, the Issuing Bank, the Swing Line Bank or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it commits to extend credit
unless, in the case of this clause (ii), such obligation is subject to a good
faith dispute, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans
(provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a governmental authority or an instrumentality
thereof.

“Designated Financial Officer” means, the chief financial officer, treasurer,
assistant treasurer or controller of the Company.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Extended Revolving Loan Termination Date or, if
later, the Term Loan Maturity Date.

“Documentation Agent” means each of UBS Loan Finance LLC and The Royal Bank of
Scotland plc in its respective capacity as a documentation agent for itself and
the Lenders.

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

“Domestic Subsidiary” means a Subsidiary of the Company that is not a Foreign
Subsidiary.

“Domestic Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Domestic Subsidiary.

“EBITDA” means for any period, the sum of (i) the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, plus (ii) to the
extent deducted in determining net income, income taxes, depreciation and
amortization expense and Interest Expense minus (plus) (iii) any extraordinary
gains (losses) (iv) minus (plus) any gains (losses) on the sale of a business
minus (plus) (v) any special, non-recurring, non-cash gains (charges) such as
those arising out of the ongoing restructuring or consolidation of the
operations of the Company and its Subsidiaries, all as determined in accordance
with Agreement Accounting Principles (it being understood and agreed that (a)
any additions to clause (i) shall apply solely to the extent deducted in
determining consolidated net income, and any subtractions therefrom shall apply
solely to the extent included in determining consolidated net income, and (b)
each addition (or subtraction) made pursuant to clauses (ii) through (v) shall
be without duplication of any other addition (or subtraction)).

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated.

“Environmental Laws” means, with respect to any Person, any and all federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to (i) the protection of the environment, (ii) the effect
of the environment on human health, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof, in
each case, applicable to such Person or its Property.

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Law, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, any noncompliance with
any Environmental Law, whether actual or threatened.

“Equivalent Amount” of any currency at any date means the equivalent in Dollars
of such currency, calculated on the basis of the arithmetic mean of the buy and
sell spot rates of exchange of the Administrative Agent or an Affiliate of the
Administrative Agent in the London interbank market (or other market where the
Administrative Agent’s foreign exchange operations in respect of such currency
are then being conducted) for such other currency at or about 11:00 a.m. (local
time applicable to the transaction in question) on the date on which such amount
is to be determined, rounded up to the nearest amount of such currency as
determined by the Administrative Agent from time to time; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent or an Affiliate of the Administrative
Agent may use any reasonable method it deems appropriate (after consultation
with the Company) to determine such amount, and such determination shall be
conclusive absent manifest error.

“Emissions Technologies” means ArvinMeritor Emissions Technologies Spartanburg,
Inc., a South Carolina corporation, and its successors.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or, if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Advance
for any Interest Period, the rate appearing on, in the case of Dollars, Reuters
Screen LIBOR01 Page and, in the case of any other Agreed Currency, the
appropriate page of such service which displays British Bankers Association
Interest Settlement Rates for deposits in such Agreed Currency (or, in each
case, on any successor or substitute page of such Service, or any successor to
or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant Agreed Currency in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in the relevant Agreed Currency with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “Eurocurrency Base Rate” with respect to such Eurocurrency
Rate Advance for such Interest Period shall be the rate at which deposits in the
relevant Agreed Currency in an Equivalent Amount of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period.

“Eurocurrency Payment Office” of the Administrative Agent means, for each of the
Agreed Currencies, any agency, branch, Affiliate or correspondence bank of the
Administrative Agent, as it may from time to time specify to the Company and
each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance for the
relevant Interest Period, the Adjusted Eurocurrency Base Rate applicable to such
Interest Period plus the Applicable Eurocurrency Margin then in effect.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan, or portion thereof, which bears interest
at the Eurocurrency Rate.

“Excluded Subsidiary” means, at any time, any Subsidiary of the Company that (i)
has incurred or, in the reasonable judgment of the Administrative Agent at such
time, could be expected to incur asbestos-related liability and (ii) has been
designated by the Administrative Agent as an Excluded Subsidiary.

“Extended Revolving Loan” means a Revolving Loan of an Extending Lender.

“Extended Revolving Loan Termination Date” means the Revolving Loan Termination
Date applicable to Extending Lenders.

“Extending Lender” means each Lender listed on Exhibit A-1 under the heading
“Extending Lenders”, whose Revolving Loan Commitment shall terminate on the
Extended Revolving Loan Termination Date.

“Facility Obligations Amount” means, as of any date, the sum of (a) the
aggregate Dollar Amount of the Revolving Credit Obligations as of such date and
(b) the aggregate principal amount of Term Loans outstanding as of such date, in
each case after giving effect to any borrowings and payments being made on such
date and any issuance, amendment or termination of any Letter of Credit on such
date.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor (or in
the case of the Subsidiary Borrower, to become jointly and severally liable for
the Obligations of the Company under Section 1.4) or to permit its Capital Stock
to be pledged pursuant to a pledge agreement on account of legal or financial
limitations imposed by the jurisdiction of organization of such Foreign
Subsidiary or other relevant jurisdictions having authority over such Foreign
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
equity interests.

“Floating Rate” means, for any day for any Advance, a rate per annum equal to
the Alternate Base Rate for such day, changing when and as the Alternate Base
Rate changes plus the Applicable Floating Rate Margin then in effect.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Currency Sublimit” means $100,000,000.

“Foreign Factoring Transaction” means any factoring transaction entered into by
any Foreign Subsidiary with respect to Receivables originated by such Foreign
Subsidiary in the ordinary course of business, which factoring transaction gives
rise to Receivables Facility Attributed Indebtedness that is non-recourse to the
Company and its Subsidiaries other than limited recourse customary for factoring
transactions of the same kind.

“Foreign Obligations” means all Hedging Obligations and all Foreign Treasury
Obligations, in each case of any Foreign Subsidiary owing to any Lender or any
Affiliate of any Lender; provided, that Foreign Obligations shall not include
any such obligations that are secured by any Lien other than a Lien in favor of
the Administrative Agent, for the benefit of the Holders of Secured Obligations,
pursuant to the Collateral Documents in connection with this Agreement.

“Foreign Reinvestment Amount” means, at any time, an amount equal to the
proceeds of sales of Capital Stock of, or assets of, Foreign Subsidiaries
occurring after the Amendment No. 5 Effective Date that have been distributed to
or otherwise received by the Company or a Domestic Subsidiary Guarantor.

“Foreign Plan” means an employee pension benefit plan (as defined in Section
3(2) of ERISA) which is (i) maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of the
Controlled Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4)
thereof and (iii) under applicable local law, is required to be funded through a
trust or other funding vehicle.

“Foreign Subsidiary” means (i) a Subsidiary of the Company organized under the
laws of a jurisdiction located outside the United States of America or (ii) a
Subsidiary of any Person described in the foregoing clause (i).

“Foreign Subsidiary Guarantor” means any Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Subsidiary Non-Guarantor” means any Foreign Subsidiary that is not a
Foreign Subsidiary Guarantor.

“Foreign Treasury Obligations” means all obligations and liabilities incurred by
any Foreign Subsidiary with respect to treasury management services (including
without limitation controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services, overdraft liabilities and netting and pooling arrangements) and card
services (including without limitation commercial credit cards, purchasing cards
and stored value cards).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Acts” is defined in Section 3.10(A) hereof.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

“Guarantees” means, collectively, the Subsidiary Guaranty and any other guaranty
executed by any Subsidiary Guarantor in favor of the Administrative Agent, on
behalf of itself and Lenders, in respect of the Obligations, and “Guaranty”
means each such agreement, individually.

“Hedging Arrangements” means any and all agreements, devices or arrangements
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, commodity prices, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any Hedging Arrangements and (ii)
any and all cancellations, buybacks, reversals, terminations or assignments of
any Hedging Arrangements.

“Holders of Secured Obligations” means (i) the holders of the Secured
Obligations from time to time, including, without limitation, the Administrative
Agent, each Arranger, the Lenders, the Issuing Bank, the Swing Line Bank, each
of their respective Affiliates and any Indemnitee and including each Lender (or
Affiliate thereof) in respect of all Hedging Obligations and Treasury
Obligations and Foreign Treasury Obligations of the Borrower and its
Subsidiaries owing to such Lender (or Affiliate) and (ii) each such holder’s
respective successors, transferees and assigns.

“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved by the board of directors (or any other
applicable governing body) of such Person or by similar action if such Person is
not a corporation and (b) any such acquisition as to which such approval has
been withdrawn.

“Immaterial Subsidiary” means each Subsidiary of the Company (i) the total
assets of which (determined on a consolidated basis for such Subsidiary and its
Subsidiaries) are less than five percent (5.0%) of the Company’s Consolidated
Assets, (ii) the total sales of which for the most recently ended fiscal quarter
(determined on a consolidated basis for such Subsidiary and its Subsidiaries)
were less than five percent (5.0%) of the Company’s Consolidated Sales for the
most recently ended fiscal quarter or (iii) the total operating profits of which
for the most recently ended fiscal quarter (determined on a consolidated basis
for such Subsidiary and its Subsidiaries) were less than five percent (5.0%) of
the Company’s Consolidated Operating Profit for the most recently ended fiscal
quarter.

“Increase Notice” is defined in Section 2.23(A) hereof.

“Incremental Revolving Loan” is defined in Section 2.23(A) hereof.

“Incremental Revolving Loan Commitment” is defined in Section 2.23(A) hereof.

“Incremental Term Loan” is defined in Section 2.23(A) hereof.

“Incremental Term Loan Commitment” is defined in Section 2.23(A) hereof.

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations with respect to letters of
credit, bankers acceptances, surety bonds and similar instruments, (vi)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vii) Capitalized Lease Obligations, (viii) Contingent
Obligations with respect to the Indebtedness of other Persons (it being
understood and agreed that, in calculating the amount of Indebtedness hereunder,
the amount of any such Contingent Obligations shall only be included to the
extent such Contingent Obligations do not cover obligations representing other
Indebtedness already included in such calculation) to the extent (and only to
the extent) that the other Indebtedness to which such Contingent Obligation
relates is outstanding and then only as to principal or like amounts actually
borrowed, due, payable or drawn, as the case may be, (ix) Receivables Facility
Attributed Indebtedness, (x) Off-Balance Sheet Liabilities, (xi) Disqualified
Stock, (xii) Synthetic Lease Obligations and (xiii) any other obligation for
borrowed money or other financial accommodation (other than any Hedging
Obligation) which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

“Indemnified Matters” is defined in Section 10.7(B) hereof.

“Indemnitees” is defined in Section 10.7(B) hereof.

“Initial Loan Parties” means the Company, the Subsidiary Borrower and each
Subsidiary Guarantor as of the Closing Date.

“Initial Mortgaged Properties” means the parcels of real Property of the Company
and the Domestic Subsidiary Guarantors set forth on Schedule 1.1.2 to this
Agreement.

“Intellectual Property Security Agreements” means the intellectual property
security agreements as the Company or any Domestic Subsidiary Guarantor may from
time to time make in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Intercompany Indebtedness” means, with respect to any Borrower or Subsidiary
Guarantor, any and all claims of such Borrower or Subsidiary Guarantor against
any other Borrower or Subsidiary Guarantor or any other endorser, obligor or any
other guarantor of all or any part of the Obligations, or against any of its
properties, including, without limitation, claims arising from liens or security
interests upon property with respect to any such claim owing to such Borrower or
Subsidiary Guarantor.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) EBITDA for the four consecutive fiscal quarters then ended on such
date to (b) Interest Expense for such four fiscal-quarter period.

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period, net of any interest income
received by the Company and its Subsidiaries during such period from
Investments, but excluding, to the extent constituting interest expense,
Receivables Facility Financing Costs for such period. As used in this
definition, the term “interest” shall include, without limitation, all interest,
fees and costs payable with respect to the obligations under this Agreement
(other than fees and costs which may be capitalized as transaction costs in
accordance with Agreement Accounting Principles) and the interest portion of
Capitalized Lease payments during such period, all as determined in accordance
with Agreement Accounting Principles.

“Interest Period” means, with respect to any Eurocurrency Rate Advance:



(a)     

initially, the period commencing on the Borrowing Date with respect to such
Advance or the date of the conversion of such Advance, as the case may be,
ending seven or fourteen days or one, two, three, or six months thereafter or
such alternate period agreed to by the Lenders, as selected by the Company (on
behalf of itself or the Subsidiary Borrower) in its Borrowing/Election Notice
given with respect thereto; and


(b)     

thereafter, each period commencing on the last day of the preceding Interest
Period applicable to such Eurocurrency Rate Advance and ending seven or fourteen
days or one, two, three or six months thereafter or such alternate period agreed
to by the Lenders, as selected by the Company (on behalf of itself or the
Subsidiary Borrower) in its Borrowing/Election Notice given with respect thereto
in accordance with Section 2.9;



provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of any Interest Period that is one, two, three
or six months in length, the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day; and

 

(ii)    (x) until the Non-Extending Lender Repayment Date, any Interest Period
applicable to a Eurocurrency Rate Advance that would otherwise extend beyond the
Non-Extended Revolving Loan Termination Date shall end on the Non-Extended
Revolving Loan Termination Date, and (y) after such time, any Interest Period
applicable to a Eurocurrency Rate Advance that would otherwise extend beyond the
Extended Revolving Loan Termination Date shall end on the Extended Revolving
Loan Termination Date.


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade and loans to
employees in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; and any deposit accounts and certificate
of deposits owned by such Person.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Bank” means (i) JPMCB in its separate capacity as an issuer of Letters
of Credit pursuant to Section 3.1 or 3.2 hereunder with respect to each Letter
of Credit issued or deemed issued by JPMCB upon a Borrower’s request and (ii)
any Lender (other than JPMCB) reasonably acceptable to the Administrative Agent,
in such Lender’s separate capacity as an issuer of Letters of Credit pursuant to
Section 3.1 with respect to any and all Letters of Credit issued by such Lender
in its sole discretion upon a Borrower’s request; provided, that, unless the
Administrative Agent shall otherwise consent, there shall not at any time be
more than three (3) Lenders constituting Issuing Banks hereunder. All references
contained in this Agreement and the other Loan Documents to the “Issuing Bank”
shall be deemed to apply equally to each of the institutions referred to in
clauses (i) and (ii) of this definition in their respective capacities as
issuers of any and all Letters of Credit issued by each such institution.

“Joint Venture” means an association of economically independent business
entities (the “Venturers”) for a common commercial purpose of defined scope and
duration, by contract or through equity interests in a business entity, and by
means of which the Venturers pool resources and share risks, rewards and
control.

“JPMCB” means JPMorgan Chase Bank, National Association, in its individual
capacity, and its successors.

“L/C Collateral Account” is defined in Section 3.11(A) hereof.

“L/C Documents” is defined in Section 3.4(A) hereof.

“L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.

“L/C Fee” is defined in Section 3.8(A) hereof.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to Section 13.3
hereof or Commitments and Acceptances delivered pursuant to Section 2.23 hereof,
including the Issuing Bank, the Swing Line Bank and each of their respective
successors and assigns but excluding any such institution that ceases to be a
party hereto pursuant to an Assignment Agreement so delivered or, in the case of
Non-Extending Lenders, pursuant to the terms hereof on the Non-Extending Lender
Repayment Date.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means the commercial and standby letters of credit (i) to be
issued by the Issuing Bank pursuant to Section 3.1 hereof or (ii) deemed issued
by the Issuing Bank as a Transitional Letter of Credit pursuant to Section 3.2
hereof.

“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease, Synthetic Lease or other
title retention agreement).

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans and Term Loans (in each case whether made or
continued as or converted to Floating Rate Loans or Eurocurrency Rate Loans) and
Swing Line Loans.

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(B), the Guarantees, the Collateral Documents, any Assignment
Agreement and all other documents, instruments, notes and agreements executed in
connection therewith or pursuant thereto, as the same may be amended, restated
or otherwise modified and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Mandatory Cost” is described in Schedule 1.1.3.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) business,
condition (financial or otherwise), operations, performance or Properties of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Borrowers
to pay the Obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agents or the Lenders thereunder.

“Material Indebtedness” means (i) Indebtedness in an outstanding principal
Dollar Amount of $35,000,000 or more in the aggregate or (ii) any Indebtedness
outstanding under any Senior Note Indenture that has not been defeased in full
in accordance with the terms of the applicable Senior Note Indenture.

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Mortgage” means each of those certain mortgages and deeds of trust dated as of
the Closing Date and such other mortgages and deeds of trust as are entered into
by the Loan Parties pursuant hereto or in connection herewith, in each case as
amended, restated, supplemented or otherwise modified from time to time.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are requested by, and
in form and substance reasonably acceptable to, the Administrative Agent from
time to time.

“MSSCo” means Meritor Suspension Systems Company, U.S., a Delaware general
partnership, and its successors.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is contributed to by either the Company or any member
of the Controlled Group.

“Net Aggregate Revolving Credit Exposure” means, as of any date of
determination, (i) the Dollar Amount of the Revolving Credit Obligations of the
Revolving Loan Lenders as of such date minus (ii) the Dollar Amount of funds on
deposit in the L/C Collateral Account on such date.

“Non-Extended Revolving Loan” means a Revolving Loan of a Non-Extending Lender.

“Non-Extended Revolving Loan Termination Date” means the Revolving Loan
Termination Date applicable to Non-Extending Lenders.

“Non-Extending Lender” means each Lender listed on Exhibit A-1 under the heading
“Non-Extending Lenders”, whose Revolving Loan Commitment shall terminate on the
Non-Extended Revolving Loan Termination Date.

“Non-Extending Lender Repayment Date” means the date on or after the
Non-Extended Revolving Loan Termination Date on which all Obligations owing to
any Non-Extending Lender (other than contingent indemnity obligations) have been
fully paid and satisfied in cash.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries (including, without limitation, the Subsidiary Borrower) to the
Administrative Agent, any Lender, the Swing Line Bank, any Arranger, any
Affiliate of the Administrative Agent or any Lender, the Issuing Bank, or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the L/C Documents, the Guarantees or any other Loan Document, whether
or not evidenced by any note, guaranty or other instrument, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired, all
interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed or allowable) and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document.

“Off-Balance Sheet Liabilities” of a Person means, without duplication, (i) any
Receivables Facility Attributed Indebtedness and repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Receivables
or notes receivable sold by such Person or any of its Subsidiaries to the extent
such Receivables Facility Attributed Indebtedness, obligation or liability does
not appear on the consolidated balance sheet of such Person and its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Receivables or notes receivable or any other obligation of the Company or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (ii) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (iii) any Synthetic Lease Obligations
or (iv) any obligations arising with respect to any other transaction (other
than any Operating Lease that does not constitute a Synthetic Lease) which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Operating Lease” of a Person means any lease of property by such Person as
lessee that qualifies as an operating lease for financial reporting purposes
under Agreement Accounting Principles.

“Originators” means the Company and/or any of its Subsidiaries (other than any
SPV) in their respective capacities as sellers or transferors of any Receivables
and Related Security in connection with a Permitted Receivables Financing.

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

“Participants” is defined in Section 13.2(A) hereof.

“Participation Reserve” means, as of any date until all of the Non-Extending
Lenders’ participation interests in L/C Obligations have been reallocated to the
Extending Lenders as contemplated by Sections 2.5(B) and 3.6, an amount (if any)
equal to:

(a) the excess (if any) of (i) the Non-Extending Lenders’ aggregate Pro Rata
Share of the Carry-Over L/C Obligations as of such date minus (ii) the Dollar
Amount of funds on deposit in the L/C Collateral Account on such date (including
cash collateral that the Borrowers elect to deposit in the L/C Collateral
Account in order to reduce the amount of this Participation Reserve),

divided by

(b) the Extending Lender’s aggregate Pro Rata Share (this clause (b) being
expressed as a percentage, determined in accordance with clause (a) of the
definition of Pro Rata Share).

For purposes of clarification, the intent of the Participation Reserve is to
provide that, on the Non-Extended Revolving Loan Termination Date, the Extending
Lenders will have sufficient unused Revolving Loan Commitments to permit the
reallocation of the Non-Extending Lenders’ participation interests in L/C
Obligations to the Extending Lenders as contemplated by Sections 2.5(B) and 3.6.

“Payment Date” means the last Business Day of each March, June, September and
December and any applicable Term Loan Maturity Date or Termination Date,
including, in the case of the Non-Extending Lenders, the Non-Extended Revolving
Loan Termination Date, and in the case of Extending Lenders, the Extended
Revolving Loan Termination Date, commencing June 30, 2006.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

“Permitted Domestic Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Domestic Subsidiary
pursuant to which the Company and/or any Domestic Subsidiary may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any other
Person, any Receivables and Related Security originated in the United States of
America for the purpose of obtaining financing; provided, that (i) the
Receivables Facility Attributed Indebtedness incurred in such transaction or
series of transactions does not at any time exceed $275,000,000 in the aggregate
and (ii) such Receivables Facility Attributed Indebtedness is non-recourse to
the Company and its Subsidiaries (other than an SPV) other than limited recourse
customary for receivables financings of the same kind.

“Permitted Existing Indebtedness” means (i) the Indebtedness of the Company and
its Subsidiaries as of the Closing Date identified as such on Schedule 1.1.4 to
this Agreement and (ii) the Company’s $200,000,000 4.00% convertible senior
notes due 2027 issued under the 2007 Senior Note Indenture.

“Permitted Foreign Receivables Financing” means any transaction or series of
transactions (other than any Foreign Factoring Transaction) that may be entered
into by any Foreign Subsidiary pursuant to which any Foreign Subsidiary may
sell, convey or otherwise transfer, directly or indirectly, to a newly-formed
SPV, or any other Person, any Receivables and Related Security originated
outside the United States of America for the purpose of obtaining financing;
provided, that (i) the Receivables Facility Attributed Indebtedness incurred in
such transaction or series of transactions does not at any time exceed
$300,000,000 in the aggregate and (ii) such Receivables Facility Attributed
Indebtedness is non-recourse to the Company and its Subsidiaries (other than an
SPV) other than limited recourse customary for receivables financings of the
same kind.

“Permitted Receivables Financing” means either a Permitted Domestic Receivables
Financing or a Permitted Foreign Receivables Financing.

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Indebtedness or the Proposed Senior
Notes, in any such case, permitted by this Agreement that (i) does not exceed
the aggregate principal amount (plus accrued interest and any applicable premium
and associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended, (ii) does not have a Weighted Average Life to Maturity
at the time of such replacement, renewal, refinancing or extension that is less
than the Weighted Average Life to Maturity of the Indebtedness being replaced,
renewed, refinanced or extended, (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Indebtedness being
replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) that are materially less favorable to the Company or relevant
Subsidiary than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended; provided, that no Indebtedness incurred pursuant to the
1990 Senior Note Indenture after the Closing Date shall constitute Permitted
Refinancing Indebtedness.

“Permitted Related Party Transactions” means (a) Permitted Receivables
Financings, (b) transactions between one or more Domestic Subsidiary Guarantors
that are Wholly-Owned Subsidiaries; (c) transactions between the Company and one
or more Domestic Subsidiary Guarantors that are Wholly-Owned Subsidiaries; (d)
transactions between one or more Foreign Subsidiary Guarantors that are
Wholly-Owned Subsidiaries; (e) transactions between the Subsidiary Borrower and
one or more Foreign Subsidiary Guarantors that are Wholly-Owned Subsidiaries;
(f) transactions between one or more Foreign Subsidiary Non-Guarantors that are
Wholly-Owned Subsidiaries; (g) transactions between (i) any Wholly-Owned
Subsidiary of the Company that is not a Domestic Subsidiary Guarantor and (ii)
the Company or any Domestic Subsidiary Guarantor that is a Wholly-Owned
Subsidiary, on the other hand, where the net benefit derived from such
transaction is derived by the Company or such Domestic Subsidiary Guarantor as
the transferee in such transaction, (h) transactions between (i) any
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary
Non-Guarantor and (ii) the Subsidiary Borrower or any Foreign Subsidiary
Guarantor that is a Wholly-Owned Subsidiary, on the other hand, where the net
benefit derived from such transaction is derived by the Subsidiary Borrower or
such Foreign Subsidiary Guarantor as the transferee in such transaction, (i)
transactions between (i) any non-Wholly-Owned Subsidiary of the Company, any
Affiliate of the Company (other than Wholly-Owned Subsidiaries) or any Joint
Venture in which the Company or any of its Subsidiaries is a Venturer, on the
one hand and (ii) the Company or any Wholly-Owned Subsidiary of the Company, on
the other hand, where the net benefit derived from such transaction is derived
by the Company or such Wholly-Owned Subsidiary as the transferee in such
transaction and (j) transactions among the Company and/or one or more
Subsidiaries expressly permitted under Section 7.3.

“Permitted Strategic Transactions” means one or more transactions: (a) entered
into between (i) the Company or one of its Wholly-Owned Subsidiaries, on the one
hand and (ii) any non-Wholly-Owned Subsidiary, Affiliate (other than
Wholly-Owned Subsidiaries) or Joint Venture, on the other hand, (b) where the
principal factor for the Company or the Wholly-Owned Subsidiary entering into
such a transaction is to provide for a more tax-efficient structure or to
accomplish strategic objectives and (c) where such transaction or transactions
are not materially adverse to the interests of the Lenders in their capacities
as Lenders under this Agreement.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA (other
than a Foreign Plan) in respect of which the Company or any member of the
Controlled Group is an “employer” as defined in Section 3(5) of ERISA.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, executed by the Company, the Domestic
Subsidiary Guarantors and the Administrative Agent for the benefit of the
Holders of Secured Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary (including each SPV with
respect to each Permitted Domestic Receivables Financing), (ii) each First Tier
Foreign Subsidiary and (iii) any other Foreign Subsidiary the pledge of the
Capital Stock of which (a) from time to time in the reasonable credit judgment
of the Administrative Agent, could provide material credit support to secure the
Secured Obligations and (b) would not cause a Deemed Dividend Problem or a
Financial Assistance Problem.

“PP&E Amount” means, as of any date, the net book value as of such date of all
Collateral of a Loan Party subject to a first priority perfected Lien in favor
of the Administrative Agent (for the benefit of the Holders of Secured
Obligations) that is not shared equally and ratably with any other creditor,
consisting of real property and equipment, determined in accordance with
generally accepted accounting principles as in effect in the United States of
America from time to time, but excluding any portion of the PP&E Amount that
constitutes Restricted Collateral.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Credit Agreement” means that certain Credit Agreement, dated as of July
6, 2004, among the Company, certain Subsidiaries of the Company party thereto
from time to time, the financial institutions party thereto, JPMCB (successor by
merger to Bank One, NA), as administrative agent, JPMCB and Citicorp North
America, Inc., as syndication agents, and ABN AMRO Bank N.V., BNP Paribas and
UBS Loan Finance LLC, as co-documentation agents.

“Priority Debt” means, as of any date of determination, without duplication:

            (i)      the aggregate outstanding Dollar Amount of the Revolving
Loans, Swing Line Loans, L/C Obligations and Term Loans (if any) under this
Agreement;

plus     (ii)      any and all debt (determined in accordance with Agreement
Accounting Principles) of any Foreign Subsidiary (whether secured or unsecured)
other than debt the proceeds of which are used to finance the working capital
needs of such Foreign Subsidiary (which exclusion shall include Receivables
Facility Attributed Indebtedness of such Foreign Subsidiary under any Permitted
Foreign Receivables Financing);

plus     (iii)      any and all debt (determined in accordance with Agreement
Accounting Principles) of the Company and its Subsidiaries that is secured by
any Lien of a type described in Section 7.3(F)(i), (vi), (viii), (ix), (x),
(xvi) or (xvii) (solely as such clause (xvii) relates to extensions, renewals or
replacements of Liens referred to in the foregoing subsections);

plus     (iv)      any and all Receivables Facility Attributed Indebtedness of
the Company and its Domestic Subsidiaries under any Permitted Domestic
Receivables Financing.

“Priority Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
of (i) Priority Debt as of such date to (ii) EBITDA for the four consecutive
fiscal quarters then ended on such date.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed New Lender” is defined in Section 2.23(B) hereof.

“Proposed Senior Notes” is defined in Section 7.3(A)(ix) hereof.

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, L/C Obligations or Swing Line Loans or any determination of
“Required Revolving Loan Lenders”, a percentage equal to a fraction the
numerator of which is such Lender’s Revolving Loan Commitment and the
denominator of which is the Aggregate Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated or expired, the Pro Rata Shares shall
be determined based upon such Lender’s share of the Revolving Credit Obligations
at that time), (b) with respect to the Term Loans, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding amount
of the Term Loans of all Lenders and (c) with respect to any reimbursement or
indemnity obligation applicable to all of the Lenders or any determination of
“Required Lenders”, a percentage equal to a fraction the numerator of which is
the sum of such Lender’s Revolving Loan Commitment (or, if the Revolving Loan
Commitments have been terminated or expired, such Lender’s share of the
Revolving Credit Obligations) and such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the sum of the Aggregate
Revolving Loan Commitment (or, if the Aggregate Revolving Loan Commitment has
been terminated or expired, the Revolving Credit Obligations) and the aggregate
outstanding principal balance of the Term Loans. For the avoidance of doubt, in
the event that the Non-Extending Lender Repayment Date does not occur on the
Non-Extended Revolving Loan Termination Date as contemplated by the terms
hereof, then solely until the Non-Extending Lender Repayment Date has occurred,
computations of Pro Rata Share pursuant to the foregoing clause (c) shall be
made as if the all Revolving Loan Commitments and the Aggregate Revolving Loan
Commitment have terminated immediately prior to such date (and not just the
Revolving Loan Commitments of the Non-Extending Lenders) so as to not affect the
Pro Rata Share of any Non-Extending Lender.

“Purchasers” is defined in Section 13.3(A) hereof.

“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company and its
Subsidiaries to payment for goods sold or leased or for services rendered,
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Financing.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under receivables purchase facilities or factoring transactions on
any date of determination that would be characterized as principal if such
facilities or transactions were structured as secured lending transactions
rather than as purchases, whether such obligations constitute on-balance sheet
Indebtedness or an Off-Balance Sheet Liability.

“Receivables Facility Financing Costs” means (i) the interest expense payable by
the Company and its Subsidiaries in accordance with Agreement Accounting
Principles on any Receivables Facility Attributed Indebtedness constituting
on-balance sheet Indebtedness or (ii) the discount or implied interest component
of Receivables Facility Attributed Indebtedness retained by purchasers of
Receivables and Related Security pursuant to a Permitted Receivables Financing.

“Register” is defined in Section 13.3(E) hereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.7 hereof.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event.

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
equal to or greater than fifty-one percent (51%); provided, however, that if (x)
the Revolving Loan Commitments have not been terminated pursuant to the terms of
this Agreement and (y) any Revolving Loan Lender shall have failed to fund its
Pro Rata Share of any Revolving Loan such Revolving Loan Lender is obligated to
fund under the terms of this Agreement and such failure has not been cured,
then, for so long as such failure continues, “Required Lenders” means Lenders
(excluding all Revolving Loan Lenders whose failure to fund their respective Pro
Rata Shares of a Revolving Loan has not been so cured) whose Pro Rata Shares
represent at least fifty-one percent (51%) of the aggregate Pro Rata Shares of
such Lenders.

“Required Revolving Loan Lenders” means Revolving Loan Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that if (x) the Revolving Loan Commitments have not been terminated
pursuant to the terms of this Agreement and (y) any Revolving Loan Lender shall
have failed to fund its Pro Rata Share of any Revolving Loan such Lender is
obligated to fund under the terms of this Agreement and such failure has not
been cured, then, for so long as such failure continues, “Required Revolving
Loan Lenders” means Revolving Loan Lenders (excluding all Revolving Loan Lenders
whose failure to fund their respective Pro Rata Shares of a Revolving Loan has
not been so cured) whose Pro Rata Shares represent at least fifty-one percent
(51%) of the aggregate Pro Rata Shares of such Lenders.

“Restricted Collateral” means any “Principal Property” of the Company or a
“Restricted Subsidiary” or “shares of stock or indebtedness of a Restricted
Subsidiary,” in each case, as defined in or within the meaning of any of the
Senior Note Indentures. For the avoidance of doubt, Restricted Collateral shall
include, without limitation, all “1998 Restricted Collateral” (under and as
defined in the Pledge and Security Agreement).

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any equity interests of the
Company now or hereafter outstanding, other than in exchange for, or out of the
proceeds of, the substantially concurrent sale (other than to a Subsidiary of
the Company) of other equity interests of the Company (other than Disqualified
Stock), (iii) any voluntary redemption, purchase, retirement, defeasance,
prepayment or other acquisition for value, direct or indirect, of any
subordinated Indebtedness (excluding any Indebtedness described in Section
7.3(A)(iii)), any note issued under any indenture or Senior Note Indenture
(excluding any notes maturing in 2008 or 2009 and issued under the 1990 Senior
Note Indenture or the 1998 Senior Note Indenture and also excluding any
Permitted Refinancing Indebtedness of Indebtedness issued under a Senior Note
Indenture) or any Disqualified Stock, (iv) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any Indebtedness (other than the Obligations) or any equity
interests of the Company or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission and (v) any other transaction that has a substantially similar effect
as the transactions described in the foregoing clauses (i) through (iv).

“Revolving Advance” means an Advance consisting of Revolving Loans, which, prior
to the Non-Extended Revolving Loan Termination Date, shall be comprised of both
Extended Revolving Loans and Non-Extended Revolving Loans.

“Revolving Credit Availability” means, at any particular time, the amount by
which (i) the Aggregate Revolving Loan Commitment minus the Participation
Reserve at such time exceeds (ii) the Dollar Amount of the Revolving Credit
Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the Dollar Amount of outstanding L/C Obligations at such time.

“Revolving Loan” is defined in Section 2.1(A) hereof and shall include each
portion thereof comprised of an Extended Revolving Loan or a Non-Extended
Revolving Loan.

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A-1 to this Agreement opposite its
name thereon under the heading “Revolving Loan Commitment” or the signature page
of the Assignment Agreement or Commitment and Acceptance by which it became a
Lender, as such amount may be increased or decreased from time to time pursuant
to the terms of this Agreement or to give effect to any applicable Assignment
Agreement or Commitment and Acceptance.

“Revolving Loan Lender” means any Lender with a Revolving Loan Commitment,
whether an Extending Lender or a Non-Extending Lender; provided, that from and
after the Non-Extended Revolving Loan Termination Date, the Non-Extending
Lenders shall no longer constitute Revolving Loan Lenders hereunder.

“Revolving Loan Termination Date” means (a) with respect to a Non-Extending
Lender, June 23, 2011, and (b) with respect to an Extending Lender, January 31,
2014; provided, however, that if the Company has not voluntarily repurchased,
retired, redeemed or defeased at least $150,000,000 in the aggregate principal
amount of its 2012 Senior Notes prior to December 1, 2011 (such that the
aggregate outstanding principal amount of such 2012 Senior Notes is less than
$126,000,000), then the Revolving Loan Termination Date with respect to each
Extending Lender shall be December 1, 2011.

“Risk-Based Capital Guidelines” is defined in Section 4.2.

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, together with its successors and assigns.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Secured Obligations” means (i) all Obligations and (ii) all Hedging Obligations
and Treasury Obligations of the Company or any Domestic Subsidiary Guarantor
owing to any Lender or any Affiliate of any Lender and (iii) all Foreign
Obligations owing to any Lender or any Affiliate of any Lender.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Senior Note Indenture” means each of (a) the 1990 Senior Note Indenture,
(b) the 1998 Senior Note Indenture (c) the 2006 Senior Note Indenture, (d) the
2007 Senior Note Indenture and (e) any other indenture (i) pursuant to which the
Company shall have issued senior unsecured notes or convertible notes permitted
pursuant to Section 7.3(A), (ii) with respect to which the Company has complied
with Section 7.3(K)(ii) and (iii) that contains a restriction on the creation of
Liens, or a requirement of equal and ratable sharing of Liens, if any, that is
no more restrictive than the analogous provision of the 1998 Senior Note
Indenture, 2006 Senior Note Indenture and 2007 Senior Note Indenture, and
“Senior Note Indentures” means all of the foregoing, collectively.

“Single Investment Grade Status” exists at any date if, on such date, (i) the
Company’s S&P Rating is BBB- (with stable outlook) or better or (ii) the
Company’s Moody’s Rating is Baa3 (with stable outlook) or better.

“Solvent” means, with respect to any Person (individually or together with its
Subsidiaries (taken as a whole)) on a particular date, that on such date (i) the
fair value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair salable value of the assets of such Person (determined on a going concern
basis) is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (iii)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

“Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary (a)
whose assumption of joint and several liability hereunder for the Obligations of
the Company would not be unlawful under applicable law or have material adverse
tax consequences under applicable foreign law and (b) whose assumption of joint
and several liability hereunder for the Obligations of the Company would not
give rise to a Deemed Dividend Problem or a Financial Assistance Problem.

“Springing Lien Status” exists at any date if, on such date, (i) the Company’s
S&P Rating is BB or less or (ii) the Company’s Moody’s Rating is Ba2 or less.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“SPV Collateral Amount” means, as of any date of determination, with respect to
ARC or any other SPV party to the Company’s Permitted Domestic Receivables
Financing, for so long as ARC or such SPV remains designated as an “Unrestricted
Subsidiary” under and as defined in any Senior Note Indenture, the sum of,
without duplication, (a) the net value of the obligations owing from ARC or such
SPV to the Company and certain of its Domestic Subsidiaries under the
subordinated notes issued in consideration for the sale of Receivables and
Related Security to ARC or such SPV (after giving effect to any losses thereon
after the satisfaction in full of all obligations of ARC or such SPV under the
Permitted Domestic Receivables Securitization, assuming all such obligations
under the Permitted Domestic Receivables Securitization were due and payable in
full on such date), plus (b) the net book value of the equity of ARC or such
SPV, in each case, to the extent such subordinated notes and equity constitute
Collateral subject to a first priority perfected Lien of the Administrative
Agent (for the benefit of the Holders of Secured Obligations) that is not shared
equally and ratably with any other creditor, and remain in the possession of the
Administrative Agent. For the avoidance of doubt, in no event shall the SPV
Collateral Amount be determined with respect to any Restricted Collateral.

“Statutory Reserve Rate” means, with respect to any Agreed Currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
Agreed Currency, expressed in the case of each requirement as a decimal. Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve, liquid asset or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any other applicable
law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association, joint venture or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with Agreement Accounting Principles as of such date, as well as any other (i)
corporation more than fifty percent (50%) of the outstanding securities having
ordinary voting power of which shall at the time be owned or controlled,
directly or indirectly, by such Person or by one or more of its Subsidiaries or
by such Person and one or more of its Subsidiaries, or (ii) partnership, limited
liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” means a Subsidiary
of the Company and shall include, without limitation, the Subsidiary Borrower
and each Subsidiary Guarantor.

“Subsidiary Borrower” means ArvinMeritor Finance Ireland, a private unlimited
liability company incorporated under the laws of Ireland, together with its
permitted successors and assigns, including a debtor-in-possession or receiver
(or entity of analogous status under applicable foreign law) on behalf of such
company.

“Subsidiary Guarantors” means (i) all of the Company’s Domestic Subsidiaries
(excluding Excluded Subsidiaries and, subject to clause (iv) of Section 7.2(K),
SPVs, MSSCo and Suspension Holdings) and Special Foreign Subsidiaries as of the
Closing Date, and (ii) all additional Subsidiaries of the Company which become
Subsidiary Guarantors in accordance with Section 7.2(K)(ii) or (iii) hereof, in
each case, together with their respective successors and assigns (including a
debtor-in-possession (or entity of analogous status under applicable foreign
law) on behalf of any such Subsidiary), unless and until such Subsidiary has
been released from its respective Guaranty in accordance with the terms of this
Agreement.

“Subsidiary Guaranty” means that certain Guaranty, dated as of the Closing Date,
executed by the Domestic Subsidiary Guarantors and certain other Subsidiary
Guarantors in favor of the Administrative Agent, for the ratable benefit of the
itself and the other Holders of the Secured Obligations from time to time,
unconditionally guaranteeing all of the Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time
(including to add additional Subsidiary Guarantors).

“Suspension Holdings” means ArvinMeritor Suspension Holdings, Inc., a Delaware
corporation, and its successors.

“Swing Line Bank” means JPMCB or any other successor Swing Line Bank pursuant to
the terms hereof.

“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal Dollar Amount of
$50,000,000 at any one time outstanding.

“Swing Line Loan” is defined in Section 2.2(A) hereof.

“Swing Line Repayment Date” is defined in Section 2.2(D) hereof.

“Syndication Agent” means Citicorp North America, Inc. in its capacity as a
syndication agent for itself and the Lenders.

“Synthetic Lease” means a financing structure that qualifies as an operating
lease for financial reporting purposes under Agreement Accounting Principles,
but is considered a loan for tax purposes.

“Synthetic Lease Obligations” means any liabilities under any Synthetic Lease.

“Taxes” is defined in Section 2.14(E)(i) hereof.

“Termination Date” means, with respect to any Revolving Loan Lender (including
its capacity as the Swing Line Bank or an Issuing Bank) the earlier of (a) the
Revolving Loan Termination Date applicable to such Lender, and (b) the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.5 or 9.1 hereof.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate or appoint a Trustee
to administer a Benefit Plan or Foreign Pension Plan; (v) any event or condition
which could reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
(vi) the partial or complete withdrawal of the Company or any member of the
Controlled Group from a Multiemployer Plan or Foreign Pension Plan or (vii) the
termination or reorganization of a Multiemployer Plan.

“Term Loan” is defined in Section 2.1(D) hereof.

“Term Loan Commitment” means, for each Lender, the obligation of such Lender to
make its Term Loan pursuant to the terms and conditions of this Agreement, which
shall not exceed the principal amount set forth on Exhibit A-2 to this Agreement
opposite its name thereon under the heading “Term Loan Commitment” or the
signature page of the Assignment Agreement or Commitment and Acceptance by which
it became a Lender, as such amount may be increased or decreased from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement or Commitment and Acceptance

“Term Loan Lender” means any Lender with a Term Loan Commitment.

“Term Loan Maturity Date” means with respect to the Term Loans made on the
Closing Date, the earlier of (a) June 23, 2012 and (b) the date on which the
Obligations become due and payable pursuant to Section 9.1 hereof, or any other
maturity date established with respect to any Incremental Term Loans.

“Transferee” is defined in Section 13.4 hereof.

“Transitional Letters of Credit” is defined in Section 3.2 hereof.

“Treasury Agreements” means the documents, agreements or arrangements entered
into between the Company or any Domestic Subsidiary Guarantor and one or more of
the Lenders or their Affiliates with respect to treasury management services
(including without limitation controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services, overdraft liabilities and netting and pooling arrangements) and card
services (including without limitation commercial credit cards, purchasing cards
and stored value cards) of such Loan Parties, as the same may from time to time
be amended, modified, supplemented or restated.

“Treasury Obligations” means all obligations and liabilities incurred by the
Company or any Domestic Subsidiary Guarantor (whether directly or as guarantor)
under or in connection with Treasury Agreements.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Rate Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurocurrency Rate Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Benefit Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unsecured Basket Base Amount” is defined in Section 7.3(A)(x) hereof.

“Venturer” has the meaning given that term in the definition of Joint Venture
above.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles.



1.2.      References. Any references to Subsidiaries of the Company set forth
herein with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.



1.3.      Company Acting on Behalf of Itself and Subsidiary Borrower. Whether or
not expressly provided herein, each notice or certificate delivered hereunder or
in connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrower. In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given a power
of attorney by and on behalf of the Subsidiary Borrower to perform and accept
any and all such actions on its behalf under this Agreement and the other Loan
Documents.



1.4.      Joint and Several Liability for Obligations of the Company and for
Obligations of the Subsidiary Borrower; No Liability of Subsidiary Borrower for
Obligations of the Company.

 



(A)      

Joint and Several Liability for Obligations of the Subsidiary Borrower.
Notwithstanding anything to the contrary contained herein, the Company hereby
irrevocably and unconditionally retains and accepts, not merely as a surety but
also as a co-debtor, joint and several liability with the Subsidiary Borrower
with respect to the payment and performance of all of the Obligations of or
attributable to the Subsidiary Borrower arising hereunder or under the other
Loan Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company and the
Subsidiary Borrower without preferences or distinction among them. Each
provision hereunder or in the Loan Documents relating to the obligations or
liabilities of the Subsidiary Borrower shall be deemed to include a reference to
the Company, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Company is included
therein.





(B)      

No Liability of Subsidiary Borrower for Obligations of the Company.
Notwithstanding anything to the contrary contained herein and notwithstanding
that the Company shall be liable for all of the Loans and other Obligations of
the Subsidiary Borrower hereunder, the Subsidiary Borrower shall not be liable
for the Loans made to or any other Obligations incurred solely by or on behalf
of the Company; provided, however, that the Subsidiary Borrower hereby
irrevocably and unconditionally agrees that, at any time that, and for so long
as, it is a Special Foreign Subsidiary, it shall be jointly and severally liable
with the Company (not merely as a surety but also as a co-debtor) with respect
to the payment and performance of all of the Obligations of or attributable to
the Company arising hereunder or under the other Loan Documents, it being the
intention of the parties hereto that (i) all of such Obligations shall at such
time be the joint and several obligations of the Company and the Subsidiary
Borrower without preferences or distinction among them and (ii) each provision
hereunder or in the Loan Documents relating to the obligations or liabilities of
the Company shall at such time be deemed to include a reference to the
Subsidiary Borrower, as a joint and several obligor for such obligations and
liabilities, whether or not a specific reference to the Subsidiary Borrower is
included therein.


(C)      

Guaranty of the Secured Obligations. Each of the Company and, at any time that,
and for so long as, it is a Special Foreign Subsidiary, the Subsidiary Borrower
hereby unconditionally guarantees the full and punctual payment and performance
when due (whether at stated maturity, upon acceleration or otherwise) of the
Secured Obligations of each Domestic Subsidiary Guarantor and each Foreign
Subsidiary. Upon failure by any Domestic Subsidiary Guarantor or any Foreign
Subsidiary to pay punctually any such amount or perform such obligation, each of
the Company and, at any such time, the Subsidiary Borrower agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the relevant agreement. Each of the Company and, at
any such time, the Subsidiary Borrower agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.


ARTICLE II:      

LOAN FACILITIES






2.1.      Revolving Loans and Term Loans.

 

 



(A)      

Revolving Loan Commitment.



 

 

(i)     

Upon the satisfaction of the applicable conditions precedent set forth in
Sections 5.1 and 5.2, from and including the Closing Date and prior to the
Termination Date applicable to such Lender, each Revolving Loan Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to make revolving loans to the Borrowers from time to time, in any Agreed
Currency, in a Dollar Amount not to exceed such Lender’s Pro Rata Share of
Revolving Credit Availability at such time (each individually, a “Revolving
Loan” and, collectively, the “Revolving Loans”); provided, however, that, except
as permitted under Section 2.4(B), (i) at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment
minus the Participation Reserve, (ii) at no time shall the Dollar Amount of the
Revolving Credit Obligations denominated in Agreed Currencies other than Dollars
exceed the Foreign Currency Sublimit and (iii) at no time shall the Facility
Obligations Amount exceed the Collateral Value Amount. Subject to the terms of
this Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans at
any time prior to the Termination Date applicable to such Revolving Loan
Lenders. The Revolving Loans made pursuant to this Section 2.1 shall be, at the
option of the Borrowers, selected in accordance with Section 2.7, either
Floating Rate Advances in Dollars or Eurocurrency Rate Advances in any Agreed
Currency; provided, however, that the initial Revolving Loans shall be Floating
Rate Advances in Dollars but may be converted into Eurocurrency Rate Advances in
accordance with Section 2.7. On the applicable Termination Date, the Borrowers
shall repay in full the outstanding principal balance of the Revolving Loans
required to be repaid on such date.

 



(ii)     

Each Advance under this Section 2.1(A) shall consist of Revolving Loans made by
each Revolving Loan Lender ratably in proportion to such Lender’s respective Pro
Rata Share. Prior to the Non-Extended Revolving Loan Termination Date, Revolving
Loans shall be made by both Extending Lenders and Non-Extending Lenders in
accordance with their respective Pro Rata Shares of Revolving Credit
Availability. Revolving Loans made by both Extending Lenders and Non-Extending
Lenders shall be deemed to constitute a single Advance having the same Interest
Period.



(iii)     

For the avoidance of doubt, Revolving Loans made on the Non-Extended Revolving
Loan Termination Date shall be made by Extending Lenders in accordance with
their respective Pro Rata Shares of Revolving Credit Availability (after giving
effect to the termination of the Revolving Loan Commitments of the Non-Extending
Lenders and to the repayment of any Revolving Loans of the Extending Lenders and
the reallocation of participation interests in L/C Obligations and Swing Line
Loans in the manner contemplated by Sections 2.5(B) on such date).



 

(B)      

Borrowing/Election Notice. The Company (on behalf of itself or the Subsidiary
Borrower) shall deliver to the Administrative Agent a Borrowing/Election Notice,
signed by it, in accordance with the terms of Section 2.7, in order to request
an Advance.

 



(C)      

Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Revolving Loan Lender in writing (including electronic
transmission, facsimile transmission or similar writing) of the requested
Revolving Loan. Each Revolving Loan Lender shall make available its Revolving
Loan in accordance with the terms of Section 2.6. The Administrative Agent will
promptly make the funds so received from the Revolving Loan Lenders available to
the applicable Borrower at the Administrative Agent’s office in New York, New
York or the applicable Eurocurrency Payment Office on the applicable Borrowing
Date and shall disburse such proceeds in accordance with the disbursement
instructions set forth in such Borrowing/Election Notice. The failure of any
Revolving Loan Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Revolving Loan Lender of its obligations hereunder to make its Revolving
Loan on such Borrowing Date.


(D)      

Term Loans.

  

(i)     

Upon the satisfaction of the applicable conditions precedent set forth in
Sections 5.1 and 5.2, each Term Loan Lender severally and not jointly agrees, on
the terms and conditions set forth in this Agreement, to make a term loan (any
such term loan being referred to as a “Term Loan” and all such term loans being
referred to collectively as the “Term Loans”) in Dollars to the Company on the
Closing Date or on the effective date of any increase to the Aggregate Term Loan
Commitment pursuant to Section 2.23 hereof, in an amount equal to such Term Loan
Lender’s Pro Rata Share of the Aggregate Term Loan Commitment; provided, that at
no time shall the Facility Obligations Amount exceed the Collateral Value
Amount. The Term Loans shall initially be Floating Rate Advances but may be
converted into Eurocurrency Rate Advances in accordance with Section 2.7. Each
Term Loan Lender shall make the amount of such Lender’s Term Loan available to
the Administrative Agent in New York, New York at its address specified in
Article XIV in funds immediately available, on the Closing Date or as specified
in any amendment contemplated by Section 2.23(D)(iv). After the Administrative
Agent’s receipt of the proceeds of such Term Loan from the Term Loan Lenders,
the Administrative Agent shall make the proceeds of such Term Loan available to
the Company on the Closing Date on the date on which any Incremental Term Loans
are made by transferring immediately available funds equal to the proceeds of
such Term Loans received by the Administrative Agent as the Company shall
instruct in writing.

 

(ii)     

The Term Loans made on the Closing Date shall be repaid in (i) twenty-three (23)
consecutive equal quarterly installments of $250,000, payable on the last
Business Day of each fiscal quarter of the Company, commencing September 30,
2006 and (ii) a final installment equal to the remaining outstanding balance of
the Term Loan payable on the Term Loan Maturity Date applicable to such Term
Loans, and the Term Loans shall be permanently reduced by the amount of each
installment on the date payment thereof is made hereunder. If not sooner repaid,
the Term Loans shall be payable in full on the Term Loan Maturity Date. Payments
or prepayments of the Term Loans may not be reborrowed.


(iii)     

The terms and provisions set forth herein applicable to the Term Loans made on
the Closing Date are preserved for historical reference, and shall be amended or
supplemented as necessary to reflect the terms of any Incremental Term Loans
established in accordance with the terms of Section 2.23 pursuant to an
amendment to this Agreement as contemplated by such Section 2.23(D)(iv).



2.2.      Swing Line Loans.

   



(A)      

Amount of Swing Line Loans. Upon the satisfaction of the applicable conditions
precedent set forth in Sections 5.1 and 5.2, from and including the Closing Date
and prior to the Termination Date applicable to Extending Lenders and in the
sole discretion of the Swing Line Bank, the Swing Line Bank agrees, on the terms
and conditions set forth in this Agreement, to make swing line loans to the
Borrowers from time to time, in Dollars, in an aggregate amount not to exceed
the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided, however, that, (i) except as
permitted by Section 2.4(B), at no time shall the Dollar Amount of the Revolving
Credit Obligations exceed the Aggregate Revolving Loan Commitment minus the
Participation Reserve, (ii) at no time shall the Facility Obligations Amount
exceed the Collateral Value Amount, and (iii) the Swing Line Lender shall not
make any Swing Line Loans during the period from the date that is two (2)
Business Days prior to the Non-Extended Revolving Loan Termination Date until
the Non-Extending Lender Repayment Date. Subject to the terms of this Agreement,
the Borrowers may borrow, repay and reborrow Swing Line Loans at any time prior
to the Termination Date applicable to Extending Lenders.



(B)      

Borrowing/Election Notice. The Company (on behalf of itself or the Subsidiary
Borrower) shall deliver to the Administrative Agent and the Swing Line Bank a
Borrowing/Election Notice, signed by it, not later than 1:00 p.m. (New York
time) on the Borrowing Date of each Swing Line Loan specifying (i) the
applicable Borrowing Date (which date shall be a Business Day) and (ii) the
aggregate amount of the requested Swing Line Loan, which shall be an amount not
less than $1,000,000 and increments of $1,000,000 in excess thereof (or such
other increment to which the Company and the Swing Line Bank may agree with
respect to any Swing Line Loan).



(C)      

Making of Swing Line Loans. Not later than 3:00 p.m. (New York time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in New York, New York to the
Administrative Agent at its address specified pursuant to Article XIV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the applicable Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address.


(D)      

Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by the
applicable Borrower on or before the tenth (10th) Business Day after the
Borrowing Date for such Swing Line Loan, and, notwithstanding the foregoing, any
Swing Line Loans outstanding on the date that is two (2) Business Days prior to
the Non-Extended Revolving Loan Termination Date shall be paid in full by the
applicable Borrower on such date (any such payment date, the “Swing Line
Repayment Date ”). The Borrowers may at any time pay, without penalty or
premium, all outstanding Swing Line Loans or, in a minimum amount of $1,000,000
and increments of $1,000,000 in excess thereof (or such other increment to which
the Company and the Swing Line Bank may agree with respect to any such payment),
any portion of the outstanding Swing Line Loans, upon notice to the
Administrative Agent and the Swing Line Bank. In addition, the Administrative
Agent (i) may at any time in its sole discretion with respect to any outstanding
Swing Line Loan or (ii) shall on the applicable Swing Line Repayment Date with
respect to any outstanding Swing Line Loan require each Revolving Loan Lender
(including the Swing Line Bank) to make a Revolving Loan for the purpose of
repaying such Swing Line Loan, which Revolving Loan shall be in an amount equal
to such Revolving Loan Lender’s Pro Rata Share of such Swing Line Loan. No later
than 3:00 p.m. (New York time) on the date of any notice received pursuant to
this Section 2.2(D), each such Revolving Loan Lender shall make available its
required Revolving Loan or Revolving Loans, in funds immediately available to
the Administrative Agent in New York, New York at its address specified pursuant
to Article XIV. Revolving Loans made pursuant to this Section 2.2(D) shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurocurrency Rate Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations therein set
forth and set forth in this Article II and in the definition of Interest Period.
Each Lender’s obligation to make Revolving Loans pursuant to this Section 2.2(D)
to repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Company, or (d) any other circumstances, happening or event whatsoever. In the
event that any Revolving Loan Lender fails to make payment to the Administrative
Agent of any amount due under this Section 2.2(D), the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Revolving Loan Lender hereunder
until the Administrative Agent receives such payment from such Revolving Loan
Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Revolving Loan Lender fails to make available
to the Administrative Agent any Revolving Loan required to be made pursuant to
this Section 2.2(D), such Revolving Loan Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Bank, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. For the avoidance of doubt, the obligations of any
Non-Extending Lender to make Revolving Loans pursuant to this Section 2.2(D)
shall terminate on the Non-Extended Revolving Loan Termination Date in
accordance with Section 2.5(B), at which time such obligations of the
Non-Extending Lenders shall be reallocated to the Extending Lenders ratably in
accordance with their respective Pro Rata Shares of the Aggregate Revolving Loan
Commitment as described in such Section 2.5(B) (determined after giving effect
to the termination of the Revolving Loan Commitments of the Non-Extending
Lenders). On the Termination Date applicable to Extending Lenders, the Borrowers
shall repay in full the outstanding principal balance of the Swing Line Loans.




2.3.      Rate Options for all Advances; Maximum Interest Periods.

 

 The Swing Line Loans shall be Floating Rate Advances or shall bear interest at
such other rate as may be agreed to between the Company (on behalf of itself or
the Subsidiary Borrower) and the Swing Line Bank at the time of the making of
any such Swing Line Loan. The Revolving Loans and Term Loans may be Floating
Rate Advances or Eurocurrency Rate Advances, or a combination thereof, selected
by the Company (on behalf of itself or the Subsidiary Borrower) in accordance
with Sections 2.7 and 2.9. The Company may select, in accordance with Sections
2.7 and 2.9, Rate Options and Interest Periods applicable to portions of the
Revolving Loans and Term Loans; provided, that there shall be no more than eight
(8) Interest Periods in effect with respect to all of the Loans at any time;
provided, further, that all Floating Rate Advances, all Swing Line Loans and all
Term Loans hereunder shall be denominated in Dollars.



2.4.      Optional Payments; Mandatory Prepayments.

 

(A)      Optional Payments. The Borrowers may from time to time and at any time,
upon notice to the Administrative Agent, repay or prepay, without penalty or
premium, all or any part of outstanding Floating Rate Advances in an aggregate
minimum amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof. Eurocurrency Rate Advances may be voluntarily repaid or prepaid prior
to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.4, in an aggregate minimum
amount of $5,000,000 (or the Equivalent Amount if denominated in an Agreed
Currency other than Dollars) and in integral multiples of $1,000,000 (or the
Equivalent Amount if denominated in an Agreed Currency other than Dollars) in
excess thereof; provided, that no Borrower may so prepay Eurocurrency Rate
Advances unless it shall have provided at least three (3) Business Days’ prior
written notice to the Administrative Agent of such prepayment if the Advance
subject to such prepayment is denominated in Dollars and four (4) Business Days’
prior written notice to the Administrative Agent if the Advance subject to such
prepayment is denominated in an Agreed Currency other than Dollars. Optional
payments or prepayments of the Term Loans shall be applied to installments of
the Term Loans in inverse order of maturity.



(B)      

Mandatory Prepayments of Loans.

 



(i)     

If at any time and for any reason (other than fluctuations in currency exchange
rates) the Net Aggregate Revolving Credit Exposure is greater than the Aggregate
Revolving Loan Commitment minus the Participation Reserve, the Borrowers shall
immediately prepay Revolving Loans and Swing Line Loans (or, to the extent such
excess is greater than the aggregate outstanding principal balance of the
Revolving Loans and Swing Line Loans, pay immediately available funds to the
Administrative Agent, which funds shall be held in the L/C Collateral Account)
in an aggregate amount equal to such excess.





(ii)     

If as of any date of determination of the Net Aggregate Revolving Credit
Exposure, solely as a result of fluctuations in currency exchange rates:





(a)     

the Net Aggregate Revolving Credit Exposure exceeds one hundred five percent
(105%) of the Aggregate Revolving Loan Commitment minus the Participation
Reserve, the Borrowers shall immediately prepay Revolving Loans and Swing Line
Loans (or, to the extent such excess is greater than the aggregate outstanding
principal balance of the Revolving Loans and Swing Line Loans, pay immediately
available funds to the Administrative Agent, which funds shall be held in the
L/C Collateral Account) in an aggregate amount such that after giving effect
thereto the Net Aggregate Revolving Credit Exposure is less than or equal to the
Aggregate Revolving Loan Commitment minus the Participation Reserve; or





(b)     

the portion of the Net Aggregate Revolving Credit Exposure denominated in Agreed
Currencies other than Dollars exceeds one hundred five percent (105%) of the
Foreign Currency Sublimit, the Borrowers shall immediately prepay Revolving
Loans (or, to the extent such excess is greater than the aggregate outstanding
principal balance of the Revolving Loans, pay immediately available funds to the
Administrative Agent, which funds shall be held in the L/C Collateral Account)
in an aggregate amount such that after giving effect thereto the portion of the
Net Aggregate Revolving Credit Exposure denominated in Agreed Currencies other
than Dollars is less than or equal to the Foreign Currency Sublimit.





(iii)     

The Administrative Agent shall determine the Net Aggregate Revolving Credit
Exposure (x) as of the end of each Interest Period related to any Eurocurrency
Rate Advance which is a Revolving Advance, (y) at the Company’s request
following the termination or expiration of any Carry-Over Letter of Credit and
(z) at any other time as the Administrative Agent shall determine in its
discretion. If as of the date of any determination of the Net Aggregate
Revolving Credit Exposure by the Administrative Agent pursuant to this clause
(iii) or Section 9.1(C) (x) no Default or Unmatured Default has occurred and is
continuing, (y) the Aggregate Revolving Loan Commitment minus the Participation
Reserve (determined after giving effect to any release or disbursement from the
L/C Collateral Account pursuant to this clause (iii)) exceeds the Net Aggregate
Revolving Credit Exposure and (z) the amount of funds on deposit in the L/C
Collateral Account is greater than zero, then the Administrative Agent shall
release and disburse to the Company from the L/C Collateral Account funds in a
Dollar Amount equal to the lesser of the excess described in the foregoing
clause (y) and the Dollar Amount of funds on deposit in the L/C Collateral
Account; provided, that, after giving effect to any such release and
disbursement, the portion of the Net Aggregate Revolving Credit Exposure
denominated in Agreed Currencies other than Dollars shall not exceed the Foreign
Currency Sublimit.



(iv)     

If, upon any determination of the Collateral Value Amount, the Facility
Obligations Amount exceeds the Collateral Value Amount, the Borrowers shall,
within two (2) Business Days thereafter, prepay Loans and Reimbursement
Obligations ratably in an amount equal to such excess (or, to the extent such
excess is greater than the aggregate outstanding principal balance of the Loans
(including Swing Line Loans) and Reimbursement Obligations, pay immediately
available funds to the Administrative Agent in order to cash collateralize any
additional L/C Obligations, which funds shall be held in the L/C Collateral
Account).


(v)     

All of the mandatory prepayments of Loans made pursuant to this Section 2.4(B)
shall be applied first to Floating Rate Advances and second to any Eurocurrency
Rate Advances maturing on such date and then to subsequently maturing
Eurocurrency Rate Advances in order of maturity, subject to Section 4.4 hereof.


Nothing herein shall affect the Borrowers’ obligations to repay all Revolving
Credit Obligations or Term Loans when due in accordance with the terms hereof.

          2.5.       Reduction of Commitments.

(A)      Voluntary Reduction of Commitments. The Company (on behalf of itself
and the Subsidiary Borrower) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Revolving Loan Lenders, in an
aggregate minimum amount of $5,000,000 with respect thereto and integral
multiples of $2,500,000 in excess of that amount with respect thereto (unless
the Aggregate Revolving Loan Commitment is reduced in whole), upon at least
three (3) Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Revolving Loan Commitment may not be reduced below
the Dollar Amount of the Revolving Credit Obligations plus the Participation
Reserve. All accrued commitment fees shall be payable on the effective date of
any termination of the obligations of any Revolving Loan Lenders to make
Revolving Loans hereunder.

 

(B)      Termination of Commitments of Non-Extending Lenders on the Non-Extended
Revolving Loan Termination Date. On the Non-Extended Revolving Loan Termination
Date (if the Aggregate Revolving Loan Commitment has not terminated earlier in
accordance with the terms hereof), (a) the Company shall pay to each
Non-Extending Lender all amounts then payable to such Non-Extending Lender under
this Agreement and (b) such Non-Extending Lender’s Commitment (and, in the case
of a Non-Extending Lender that is an Issuing Bank, such Issuing Bank’s
obligation to issue Letters of Credit), all of its participation interests in
existing Swing Line Loans and Letters of Credit and its obligation to
participate in additional Swing Line Loans and Letters of Credit hereunder,
shall automatically terminate. On the Non-Extending Lender Termination Date, to
the extent required, the Administrative Agent shall administer the reallocation
of L/C Interests and any obligation to participate in Letters of Credit and
Swing Line Loans ratably among the Extending Lenders after giving effect to the
termination of the Revolving Loan Commitments of the Non-Extending Lenders
provided, that (i) such reallocation shall not cause any Extending Lender’s Pro
Rata Share of the Revolving Credit Obligations to exceed such Lender’s Revolving
Loan Commitment, and (ii) the Borrowers hereby agree to compensate the Lenders
for all losses, expenses and liabilities incurred by any Lender (if any) in
connection with the sale or assignment of any Eurocurrency Rate Loan resulting
from such reallocation on the terms and in the manner set forth in Section 4.4.


2.6.      Method of Borrowing of Revolving Loans.

 

 On each Borrowing Date for each Revolving Loan, each Revolving Loan Lender
shall make available its Revolving Loan (i) if such Loan is denominated in
Dollars, not later than 1:00 p.m. (New York time) in Federal or other funds
immediately available to the Administrative Agent, in New York, New York at its
address specified in or pursuant to Article XIV and (ii) if such Loan is
denominated in an Agreed Currency other than Dollars, not later than 1:00 p.m.
(local time in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency), in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Administrative Agent’s Eurocurrency Payment Office for such
currency. The Administrative Agent will promptly make the funds so received from
the Lenders available to the applicable Borrower at the Administrative Agent’s
aforesaid applicable address.



2.7.      Method of Selecting Types, Currency and Interest Periods for New
Advances.

 

The Company (on behalf of itself or the Subsidiary Borrower) shall select the
Type of Advance and, in the case of each Eurocurrency Rate Advance, the Interest
Period and Agreed Currency applicable thereto, for each Revolving Advance to be
made pursuant to Section 2.1(A). The Company shall give the Administrative Agent
irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 12:00 noon (New York time) (a) on
the proposed Borrowing Date of each Floating Rate Advance, (b) three (3)
Business Days before the Borrowing Date for each Eurocurrency Rate Advance to be
made in Dollars, and (c) four (4) Business Days before the Borrowing Date for
each Eurocurrency Rate Advance to be made in an Agreed Currency other than
Dollars, specifying: (w) the Borrowing Date (which shall be a Business Day) of
such Revolving Advance; (x) the aggregate amount of such Revolving Advance; (y)
the Type of Advance selected; and (z) in the case of each Eurocurrency Rate
Advance, the Interest Period and Agreed Currency applicable thereto.



2.8.      Minimum Amount of Each Revolving Advance.

 

Each Revolving Advance (other than a Revolving Advance to repay Swing Line Loans
or a Reimbursement Obligation) shall be in a minimum amount of $5,000,000 (or
the Equivalent Amount if denominated in an Agreed Currency other than Dollars)
and in multiples of $1,000,000 (or the Equivalent Amount if denominated in an
Agreed Currency other than Dollars) if in excess thereof; provided, however,
that any Floating Rate Advance may be in the Dollar Amount of the unused
Aggregate Revolving Loan Commitment minus the Participation Reserve.



2.9.      Method of Selecting Types, Currency and Interest Periods for
Conversion and Continuation of Outstanding Advances.

 

(A)      

Right to Convert. The Company (on behalf of itself or the Subsidiary Borrower)
may elect from time to time, subject to the provisions of Section 2.3 and this
Section 2.9, to convert all or any part of an Advance of any Type into any other
Type or Types of Advance; provided , that any conversion of any Eurocurrency
Rate Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto.

 

(B)      

Automatic Conversion and Continuation. Each Floating Rate Advance shall continue
as a Floating Rate Advance unless and until such Floating Rate Advance is
converted into a Eurocurrency Rate Advance. Each Eurocurrency Rate Advance in
Dollars shall continue as a Eurocurrency Rate Advance in Dollars until the end
of the then applicable Interest Period therefor, at which time such Eurocurrency
Rate Advance shall be automatically converted into a Floating Rate Advance
unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Advance continue as a Eurocurrency Rate Advance
in Dollars. Unless a Borrowing/Election Notice shall have timely been given in
accordance with the terms of this Section 2.9, each Eurocurrency Rate Advance in
an Agreed Currency other than Dollars shall automatically continue as a
Eurocurrency Rate Advance in such Agreed Currency with an Interest Period of one
(1) month.


(C)      

No Conversion Post-Default or Post-Unmatured Default. Notwithstanding anything
to the contrary contained in Section 2.9(A) or 2.9(B), no Advance may be
converted into or continued as a Eurocurrency Rate Advance (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.


(D)      

Borrowing/Election Notice. The Company (on behalf of itself or the Subsidiary
Borrower) shall give the Administrative Agent an irrevocable Borrowing/Election
Notice of each conversion of a Floating Rate Advance into a Eurocurrency Rate
Advance or continuation of a Eurocurrency Rate Advance not later than 12:00 noon
(New York time) (x) three (3) Business Days prior to the date of the requested
conversion or continuation, with respect to any Advance to be converted or
continued as a Eurocurrency Rate Advance in Dollars, and (y) four (4) Business
Days prior to the date of the requested conversion or continuation with respect
to any Advance to be converted or continued as a Eurocurrency Rate Advance in an
Agreed Currency other than Dollars, specifying: (i) the requested date (which
shall be a Business Day) of such conversion or continuation; (ii) the amount and
Type of the Advance to be converted or continued; and (iii) the amount of
Eurocurrency Rate Advance(s) into which such Advance is to be converted or
continued and the Agreed Currency and Interest Period applicable thereto.


(E)      

Limitations on Conversion. Notwithstanding anything herein to the contrary, at
the election of the Company under this Section 2.9, Eurocurrency Rate Advances
in an Agreed Currency may be converted and/or continued as Eurocurrency Rate
Advances only in the same Agreed Currency.


2.10.      Default Rate.

 

After the occurrence and during the continuance of a Default described in
Section 8.1(B) or, at the option of the Administrative Agent or at the direction
of Required Lenders, after the occurrence and during the continuance of any
other Default, the interest rate(s) applicable to the Obligations shall be equal
to the then applicable rate plus two percent (2.0%) per annum, and the fee
described in Section 3.8(A) shall be equal to the then Applicable L/C Fee
Percentage plus two percent (2.0%) per annum.



2.11.      Method of Payment.

    

 



(A)      

All payments of principal, interest, fees, commissions and L/C Obligations
hereunder shall be made, without setoff, deduction or counterclaim (unless
indicated otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars and (ii) at the applicable Eurocurrency Payment Office
with respect to any Advance or other Obligations denominated in an Agreed
Currency other than Dollars, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by 1:00 p.m. (New York time) on the date when due and shall be made
ratably among the Lenders (unless such amount is not to be shared ratably in
accordance with the terms hereof). Each Advance shall be repaid or prepaid in
the Agreed Currency in which it was made in the amount borrowed and interest
payable thereon shall also be paid in such currency. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
which the Administrative Agent received at its address specified pursuant to
Article XIV, at the applicable Eurocurrency Payment Office or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. The Company authorizes the Administrative Agent to charge the
accounts of the Company and the Subsidiary Guarantors maintained with JPMCB or
any of its Affiliates for each payment of principal, interest, fees,
commissions, L/C Obligations or any other Obligations as it becomes due
hereunder. In addition, the Subsidiary Borrower authorizes the Administrative
Agent to charge any account of the Subsidiary Borrower maintained with JPMCB or
any of its Affiliates for each payment of principal, interest, fees,
commissions, L/C Obligations or any other Obligations as it becomes due
hereunder (it being understood and agreed that no account of the Subsidiary
Borrower shall be charged for any amount owing in respect of Obligations
incurred solely by or on behalf of the Company unless the Subsidiary Borrower
shall be jointly and severally liable for the Obligations of the Company at such
time pursuant to Section 1.4). Each reference to the Administrative Agent in
this Section 2.11 shall also be deemed to refer, and shall apply equally, to the
Issuing Bank, in the case of payments required to be made by the Company to the
Issuing Bank pursuant to Article III.





(B)      

Notwithstanding the foregoing provisions of this Section 2.11, if, after the
making of any Advance in any Agreed Currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
Agreed Currency, with the result that different types of such Agreed Currency
(the “New Currency”) are introduced and the type of currency in which the
Advance was made (the “Original Currency”) no longer exists or any Borrower is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, then all payments to be made by the Borrowers
hereunder in such currency shall be made to the Administrative Agent in such
amount and such type of the New Currency or Dollars as shall be the Equivalent
Amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.


2.12.      Evidence of Debt.

 



(A)      

Loan Account. Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.



(B)      

Notes Upon Request. Any Lender may request that the Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit G-I and/or
Exhibit G-2, as applicable, to evidence such Lender’s Loans. In such event, each
Borrower shall prepare, execute and deliver to such Lender such a promissory
note for such Loans payable to the order of such Lender. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times (prior
to any assignment pursuant to Section 13.3) be represented by one or more
promissory notes in such form, payable to the order of the payee named therein,
except to the extent that any such Lender subsequently returns any such note for
cancellation and requests that such Loans once again be evidenced as described
in clause (A) above.


2.13.      Telephonic Notices.

 

Each Borrower authorizes the Lenders and the Administrative Agent to extend
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Company. The Company
(on behalf of itself or the Subsidiary Borrower) agrees to deliver promptly to
the Administrative Agent a written confirmation, signed by an Authorized
Officer, of each telephonic notice. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error. In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic borrowing notices, such recordings
will be made available to the Company upon the Company’s request therefor.



2.14.      Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis;
Taxes.

 



(A)      

Promise to Pay. Without limiting the provisions of Section 1.4 hereof, each
Borrower unconditionally promises to pay when due the principal amount of each
Loan incurred by it and all other Obligations incurred by it, and to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and the other Loan Documents.

 

(B)      

Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurocurrency Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which such Eurocurrency Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations, (ii)
upon repayment thereof in full or in part and (iii) if not theretofore paid in
full, at the time such Obligations become due and payable (whether by
acceleration or otherwise).


(C)      

Fees.


 

(i)     

Commitment Fee. Except as provided in Section 2.22(B), the Company shall pay to
the Administrative Agent, for the account of the Revolving Loan Lenders, from
and after the date of this Agreement until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a commitment fee
accruing at a rate per annum equal to the then Applicable Commitment Fee
Percentage on such Revolving Loan Lender’s Pro Rata Share of the amount by which
(A) the Aggregate Revolving Loan Commitment in effect from time to time exceeds
(B) the Revolving Credit Obligations (excluding Swing Line Loans) in effect from
time to time. All such commitment fees payable under this clause (C)(i) shall be
payable quarterly in arrears on each Payment Date occurring after the date of
this Agreement (with the first such payment being calculated for the period from
the Closing Date and ending on June 30, 2006), and, in addition, on the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole.



(ii)     

Intentionally Omitted.



(iii)     

Fee Letters. The Company agrees to pay to the Administrative Agent and/or the
Arrangers, as the case may be, the fees set forth in the (x) letter agreements
among the Administrative Agent, the Arrangers and the Company dated May 23,
2006, and (y) the letter agreement between the Administrative Agent and the
Company dated May 23, 2006, in each case, payable at the times and in the
amounts set forth therein.




(D)      Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable
Floating Rate Margin, Applicable L/C Fee Percentage and Applicable Commitment
Fee Percentage.

   



(i)     

All Obligations other than Eurocurrency Rate Advances shall bear interest from
and including the date of the making of such Advance or Swing Line Loan, in the
case of Advances and Swing Line Loans, and the date such Obligation is due and
owing in the case of such other Obligations, to (but not including) the date of
repayment thereof at the Floating Rate changing when and as such Floating Rate
changes. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate determined as applicable to such Eurocurrency Rate Advance in
accordance with the terms hereof.



(ii)     

Interest on all Eurocurrency Rate Advances and on all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on all Floating
Rate Advances shall be calculated for actual days elapsed on the basis of a 365-
or, when appropriate, 366-day year. Interest shall be payable for the day an
Obligation is incurred but not for the day of any payment on the amount paid if
payment is received prior to 2:00 p.m. (local time) at the place of payment. If
any payment of principal of or interest on a Loan or any payment of any other
Obligations shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.



(iii)     

The Applicable Eurocurrency Margin, Applicable Floating Rate Margin, Applicable
L/C Fee Percentage and Applicable Commitment Fee Percentage shall be determined
on the basis of the then applicable Applicable Moody’s Rating and Applicable S&P
Rating, as defined and described in the applicable portion of the Pricing
Schedule hereto.


(E)      Taxes.

  



(i)     

Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties or liabilities
with respect thereto imposed by any Governmental Authority including those
arising after the date hereof as a result of the adoption of or any change in
any law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes, franchise taxes and
branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income or similar taxes imposed
by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is incorporated or organized, maintains its principal office or
maintains a Lending Installation (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, and liabilities which the Administrative
Agent or a Lender determines to be applicable to this Agreement, the other Loan
Documents, the Revolving Loan Commitments, the Loans or the Letters of Credit
being hereinafter referred to as “Taxes”). If any Borrower shall be required by
law to deduct or withhold any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender, any Lending
Installation or the Administrative Agent, (a) the sum payable shall be increased
as may be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 2.14(E)) such Lender, such Lending Installation or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (b) the
applicable Borrower shall make such deductions or withholdings, and (c) the
applicable Borrower shall pay the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable
law. If any Tax, including, without limitation, any withholding tax, of the
United States of America or any other Governmental Authority shall be or become
applicable (x) after the date of this Agreement, to such payments by the
Borrowers made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (y) after such Lender’s selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the Borrowers’ liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the reasonable judgment of such Lender,
otherwise adversely and materially affect such Loans or the obligations under
the Revolving Loan Commitments of such Lender.



(ii)     

In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).



(iii)     

Each Borrower hereby agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 2.14(E)) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.14(E) submitted to the Company and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto.


(iv)     

With respect to any deduction or withholding for or on account of any Taxes or
Other Taxes pursuant to this Section 2.14(E), and to confirm that all Taxes or
Other Taxes required to be paid pursuant to this Section 2.14(E) have been paid
to the appropriate Governmental Authorities, the Company (on behalf of itself or
the Subsidiary Borrower) shall promptly (and in any event not later than thirty
(30) days after receipt) furnish to each Lender and the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof and such
further certificates, receipts and other documents as may be required (in the
judgment of such Lender or the Administrative Agent) to establish any tax credit
to which such Lender or the Administrative Agent may be entitled.


(v)     

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14(E) shall survive the payment in full of all Obligations hereunder,
the termination of the Letters of Credit and the termination of this Agreement.


(vi)     

Each Lender (including any Replacement Lender or Purchaser) that is not created
or organized under the laws of the United States of America or a political
subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the Company and
the Administrative Agent on or before the Closing Date, or, if later, the date
on which such Lender becomes a Lender pursuant to Section 13.3 hereof (and from
time to time thereafter upon the request of the Company or the Administrative
Agent, but only for so long as such Non-U.S. Lender is legally entitled to do
so), either (A) two (2) duly completed copies of either IRS Form W-8BEN, or IRS
Form W-8ECI, or in either case, an applicable successor form; or (B) in the case
of a Non-U.S. Lender that is not legally entitled to deliver the forms listed in
clause (vi)(A), (x) a certificate of a duly authorized officer of such Non-U.S.
Lender to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code or a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or
applicable successor form, in each case, certifying that such Lender is exempt
from United States withholding tax and is entitled to receive payments under
this Agreement without deduction for withholding of any United States federal
taxes. Each Lender (other than a Non-U.S. Lender) shall, on or before the date
on which it becomes a party to this Agreement, deliver to each of the Company
and the Administrative Agent two duly completed copies of United States IRS Form
W-9 (or any successor form) establishing that such Lender is a U.S. person
(within the meaning of Section 7701(A)(30) of the Code) and is not subject to
backup withholding. Each Lender further agrees to deliver to the Company and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Company and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Company and the Administrative Agent pursuant
to this Section 2.14(E)(vi). Further, each Lender which delivers a form or
certificate pursuant to this Section 2.14(E)(vi) covenants and agrees to deliver
to the Company and the Administrative Agent within fifteen (15) days prior to
the expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).



                  

Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue expense to such Lender. Notwithstanding any other provision of
this Section 2.14(E), the Borrowers shall not be obligated to gross up any
payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify any
Lender pursuant to Section 2.14(E)(iii), in respect of withholding taxes to the
extent imposed as a result of (x) the failure of such Lender to deliver to the
Company the form or forms and/or an Exemption Certificate, as applicable to such
Lender, pursuant to Section 2.14(E)(vi), (y) such form or forms and/or Exemption
Certificate or the information or certifications made therein by the Lender
being untrue or inaccurate on the date delivered in any material respect or (z)
the Lender designating a successor Lending Installation at which it maintains
its Loans which has the effect of causing such Lender to become obligated for
tax payments in excess of those in effect immediately prior to such designation;
provided, however, that the Borrowers shall be obligated to gross up any
payments to any such Lender pursuant to Section 2.14(E)(i), and to indemnify any
such Lender pursuant to Section 2.14(E)(iii), in respect of withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the date such Lender became a party hereto, which change rendered such
Lender no longer legally entitled to deliver such form or forms or Exemption
Certificate or otherwise ineligible for a complete exemption from withholding
tax, or rendered the information or the certifications made in such form or
forms or Exemption Certificate untrue or inaccurate in any material respect,
(ii) the redesignation of the Lender’s Lending Installation was made at the
request of any Borrower or (iii) the obligation to gross up payments to any such
Lender pursuant to Section 2.14(E)(i), or to indemnify any such Lender pursuant
to Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser
as a result of an assignment made at the request of any Borrower.


(vii)     

Upon the request, and at the expense of, the Borrowers, each Lender to which any
Borrower is required to pay any additional amount pursuant to this Section
2.14(E) shall reasonably afford the Company (on behalf of itself or the
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any Tax giving rise to such
payment; provided, that (a) such Lender shall not be required to afford the
Company the opportunity to so contest unless the Company shall have confirmed in
writing to such Lender its obligation (or the obligation of the Subsidiary
Borrower) to pay such amounts pursuant to this Agreement; and (b) the Borrowers
shall reimburse such Lender for its attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Company in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing,
no Lender shall be required to afford the Company the opportunity to contest, or
cooperate with the Company in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.


    



2.15.       Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Revolving Loan Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice, Borrowing/Election
Notice (other than in respect of a Swing Line Loan) and repayment notice
received by it hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Floating Rate Loan and Eurocurrency Rate
Loan and the Agreed Currency applicable to each Eurocurrency Rate Loan promptly
upon determination of such interest rate and Agreed Currency and will give each
Lender prompt notice of each change in the Alternate Base Rate.



2.16.      Lending Installations. Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.



2.17.      Non-Receipt of Funds by the Administrative Agent. Unless a Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (a)
in the case of a Lender, the proceeds of a Loan or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by a
Borrower, the interest rate applicable to the relevant Loan.



2.18.      Termination of Agreement. This Agreement shall be effective until (A)
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied in cash, (B) all of the Revolving Loan Commitments
shall have been terminated in accordance with the terms of this Agreement and
(C) all of the Letters of Credit shall have expired, been canceled, terminated
or cash collateralized or otherwise supported in an amount and in a manner
satisfactory to the Administrative Agent and the Issuing Bank, all of the rights
and remedies under this Agreement and the other Loan Documents shall survive.



2.19.      Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (a) failed to fund its Term Loan or its Pro Rata Share of
any Revolving Advance requested by a Borrower, or to fund a Revolving Loan in
order to repay Swing Line Loans pursuant to Section 2.2(D), which such Lender is
obligated to fund under the terms of this Agreement and which failure has not
been cured, (b) requested compensation from the Borrowers under Sections
2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other additional costs
incurred by such Lender which are not being incurred generally by the other
Lenders, (c) delivered a notice pursuant to Section 4.3 claiming that such
Lender is unable to extend Eurocurrency Rate Loans to the Borrowers for reasons
not generally applicable to the other Lenders, (d) has invoked Section 10.2, or
(e) failed or refused to consent by the relevant time to any amendment, waiver,
supplement, restatement, discharge or termination of any provision of this
Agreement when requested by the Company and the Administrative Agent and with
respect to which (A) the consent of each affected Lender is required under
Section 9.3 and (B) each other affected Lender has so consented then, in any
such case, the Company or the Administrative Agent may make written demand on
such Affected Lender (with a copy to the Administrative Agent in the case of a
demand by the Company and a copy to the Company in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign, pursuant to one or
more duly executed Assignment Agreements five (5) Business Days after the date
of such demand, at the cost and expense of the Company, to one or more financial
institutions that comply with the provisions of Section 13.3(A) which the
Company or the Administrative Agent, as the case may be, shall have engaged for
such purpose (a “Replacement Lender”), all or any portion of such Affected
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all Loans owing to it and, in the case
of any Revolving Loan Lender, its Revolving Loan Commitment, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3. The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Company, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Administrative Agent is authorized to execute one or more Assignment
Agreements as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to such
Affected Lender and compensation payable under Section 2.14(C) in the event of
any replacement of any Affected Lender under clause (b) (c), (d) or (e)of this
Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14(E), 2.20, 2.21(B), 3.10, 4.1, 4.2, 4.4
and 10.7 (and each other provision of this Agreement or the other Loan Documents
whereby the Company or any of its Subsidiaries agrees to reimburse or indemnify
the Lenders), as well as to any fees accrued for its account hereunder and not
yet paid, and shall continue to be obligated under Section 11.8 for such
amounts, obligations and liabilities as are due and payable up to and including
(but not after) the date such Affected Lender is replaced pursuant hereto.



2.20.      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower or a Lender, the
Swing Line Bank or the Issuing Bank hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main office in New York, New
York on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt of any
sum adjudged to be so due in such other currency by the party to whom such sum
is owed, such party may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due in the
specified currency, each party hereto obligated to pay any such sum shall, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, indemnify the party to whom such sum is owed
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due in the specified currency (and in the case of any
Lender, any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 12.2), the
party to whom such sum was owed shall remit such excess to the paying party.



2.21.      Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.

 

(A)      

Market Disruption. Notwithstanding the satisfaction of all conditions referred
to in this Article II with respect to any Advance in any Agreed Currency other
than Dollars, if there shall occur on or prior to the date of such Advance any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which would in the reasonable
opinion of the Company, the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Rate Loans comprising such Advance to be
denominated in such Agreed Currency, then the Administrative Agent shall
forthwith give notice thereof to the Company and the Lenders, and such
Eurocurrency Rate Loans shall not be denominated in such currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing/Election Notice, as Floating Rate Loans, unless the Company notifies
the Administrative Agent at least one (1) Business Day before such date that it
elects not to borrow on such date.

 

(B)      

Calculation of Amounts. Except as set forth below, all amounts referenced in
this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent the Borrowers shall be obligated
hereunder to pay in Dollars any Advance denominated in a currency other than
Dollars, such amount shall be paid in Dollars using the Dollar Amount of the
Advance (calculated based upon the Equivalent Amount in effect on the date of
payment thereof). Notwithstanding anything herein to the contrary, in connection
with Obligations payable by the Borrowers, the full risk of currency
fluctuations shall be borne by the Borrowers and each Borrower agrees to
indemnify and hold harmless the Issuing Bank, the Administrative Agent and the
Lenders from and against any loss resulting from any borrowing denominated in
any Agreed Currency other than Dollars that is not repaid to the Lenders on the
date of such borrowing.

 

2.22.      Certain Provisions Applicable to Defaulting Lenders.

 

(A)      Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:



(i)     

if any Swing Line Loans or L/C Obligations are outstanding or exist at the time
a Lender is a Defaulting Lender, the Company shall within one Business Day
following notice by the Administrative Agent (a) prepay any Defaulting Lender’s
Pro Rata Share of such Swing Line Loans or, if agreed by the Swing Line Bank,
cash collateralize such Defaulting Lender’s Pro Rata Share of the Swing Line
Loans on terms satisfactory to the Swing Line Bank and (b) cash collateralize
such Defaulting Lender’s Pro Rata Share of L/C Obligations in accordance with
the procedures set forth in Section 3.11 for so long as such L/C Obligations are
outstanding; it being understood and agreed that on the Amendment No. 5
Effective Date, the Company shall be required to make such payments and provide
such cash collateral with respect to any Defaulting Lender in existence on such
date; and



(ii)     

the Swing Line Bank shall not be required to fund any Swing Line Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit unless it is satisfied that cash collateral will be provided by the
Company in accordance with this Section 2.22(A).



(B)      In addition to the foregoing, in the case of a Defaulting Lender that
is an Extending Lender, for so long as such Lender is a Defaulting Lender:

 

       (i)     commitment fees shall cease to accrue on the unfunded portion of
the Revolving Loan Commitment of such Defaulting Lender pursuant to Section
2.14(C);



(ii)     

if the Company cash collateralizes such Defaulting Lender’s Pro Rata Share of
the L/C Obligations pursuant to Section 2.22(A), the Company shall not be
required to pay the L/C Fee to such Defaulting Lender pursuant to Section 3.8(A)
during the period such Defaulting Lender’s Pro Rata Share of the L/C Obligations
are cash collateralized; and


(iii)     

if any Defaulting Lender’s Pro Rata Share of the L/C Obligations is not cash
collateralized pursuant to Section 2.22(A), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all L/C Fees
payable under Section 3.8(A) with respect to such Defaulting Lender’s Pro Rata
Share of the L/C Obligations shall be payable to the Issuing Bank until such L/C
Obligations are cash collateralized.


(C)      In the case of a Defaulting Lender that is a Non-Extending Lender, the
Company may enter into an agreement with such Defaulting Lender, in form and
substance reasonably acceptable to the Administrative Agent, pursuant to which
such Defaulting Lender agrees that the Company is not obligated to pay any
commitment fees or L/C Fees to such Defaulting Lender, and the Administrative
Agent shall have the authority to acknowledge any such letter to the extent
required by the parties thereto.

 

2.23.      Incremental Facilities.

 



(A)      

At any time, but not more than one (1) time in the case of an increase to the
Aggregate Term Loan Commitment and not more than five (5) times during the term
of this Agreement in the case of an increase to the Aggregate Revolving Loan
Commitment (unless the Administrative Agent agrees to an additional number of
increases to the Aggregate Term Loan Commitment or the Aggregate Revolving Loan
Commitment in its sole discretion), and subject to the terms and conditions of
this Section 2.23, the Company may request (i) that the Aggregate Term Loan
Commitment be increased from zero in order to accommodate an incremental
single-draw installment of Term Loans (the “Incremental Term Loans”, and the
Term Loan Commitments relating thereto, the “Incremental Term Loan Commitments”)
and/or (ii) an increase in the Aggregate Revolving Loan Commitment in order to
accommodate additional Revolving Loans (the “Incremental Revolving Loans”, and
the Revolving Loan Commitments relating thereto, the “Incremental Revolving Loan
Commitments”) (any such increase being referred to herein as a “Commitment
Increase”) without the consent of any Lender not providing such Incremental Term
Loan Commitments or Incremental Revolving Loan Commitments, as the case may be;
provided that, the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Loan Commitments effected during the term of this
Agreement shall not exceed $100,000,000.

 

(B)      

Each Commitment Increase shall be in a minimum amount of $10,000,000 and
integral multiples of $1,000,000. An Incremental Term Loan Commitment shall
become a “Term Loan Commitment” under this Agreement, and an Incremental
Revolving Loan Commitment shall become a “Revolving Commitment” (or in the case
of an Incremental Revolving Loan Commitment to be provided by an existing
Revolving Loan Lender that is already an Extending Lender, an increase in such
Lender’s Revolving Commitment) under this Agreement, in any such case, pursuant
to a “Commitment and Acceptance” substantially in the form of Exhibit I (a
“Commitment and Acceptance”). Any request for a Commitment Increase shall be
made in a written notice (an “Increase Notice”) given to the Administrative
Agent and the Lenders by the Company not less than ten (10) Business Days prior
to the proposed effective date therefor, which Increase Notice shall specify the
type and amount of the proposed Commitment Increase and the proposed effective
date thereof. Commitment Increases may be provided by any existing Lender or by
any other bank or other financial institution (any such other bank or other
financial institution, a “Proposed New Lender”); provided that any Proposed New
Lender shall be reasonably acceptable to the Administrative Agent.


(C)      

The terms and provisions of the Incremental Revolving Loans and Incremental
Revolving Loan Commitments shall be identical to (and in any event no more
favorable than) the terms and provisions of the Revolving Loans and the
Revolving Commitments of the Extending Lenders at such time. Any tranche of
Incremental Term Loans (A) shall be available to the Company in Dollars, (B)
shall not mature earlier than the then Extended Revolving Loan Termination Date
or any later date to which the Extended Revolving Loan Termination Date has been
extended at such time (but may have amortization prior to such date), and (C)
except as set forth in the preceding clause (B), shall be treated substantially
the same as (and in any event no more favorably than) the Extending Lender
Revolving Loans. Without limiting the foregoing, any Incremental Revolving Loans
and/or Incremental Term Loans shall bear interest (and, to the extent
applicable, Commitment Fees) at rates that are no more favorable than the rate
then applicable to the Extending Lender Revolving Loans; it being understood and
agreed that the Credit Agreement shall be amended as contemplated by Section
2.23(D)(iv) below to provide the then existing Extending Lenders the benefit of
any more favorable rates (and, to the extent applicable, Commitment Fees)
payable to the Lenders of such Incremental Revolving Loans and/or Incremental
Term Loans.


(D)      

Without limiting the applicability of any conditions to Advances set forth in
this Agreement, the effectiveness of any Commitment Increase shall be subject to
the following conditions precedent:

 



(i)     

Both as of the proposed effective date of the applicable Increase Notice and as
of the date of such Commitment Increase, (i) all representations and warranties
under Article VI and in the other Loan Documents shall be true and correct in
all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct in all material respects as of such
date), (ii) no event shall have occurred and then be continuing which
constitutes a Default or Unmatured Default and (iii) the Company shall have
furnished a certificate of a Designated Financial Officer demonstrating pro
forma compliance with the Priority Debt Ratio under Section 7.4(A) as of the
last day of the Company’s most recently completed fiscal quarter for which
financial statements are publicly available, which pro forma compliance shall be
determined based on the ratio of (i) Priority Debt as of the date of such
Commitment Increase (after giving effect thereto and the making of Term Loans
and Revolving Loans (if any) in connection therewith) to (ii) EBITDA for the
four consecutive fiscal quarters then ended on the last day of such fiscal
quarter;

 



(ii)     

the Borrowers, the Administrative Agent and each Proposed New Lender or Lender
that shall have agreed to provide a “Term Loan Commitment” or “Revolving Loan
Commitment” in support of such Commitment Increase shall have executed and
delivered a Commitment and Acceptance;



(iii)     

counsel for the Borrowers and the Subsidiary Guarantors shall have provided to
the Administrative Agent supplemental opinions in form and substance reasonably
satisfactory to the Administrative Agent;


(iv)     

the Borrowers, the Subsidiary Guarantors and the Proposed New Lenders shall
otherwise have executed and delivered such other instruments and documents as
may be required under Article V or that the Administrative Agent shall have
reasonably requested in connection with such increase (including an amendment to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Company, each Lender agreeing to provide such Commitment Increase, if any, each
Proposed New Lender, if any, and the Administrative Agent, which amendment or
amendments may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
such increase in accordance with this Section 2.23 or to provide for the
integration of the Incremental Term Loans or Incremental Revolving Loans, as the
case may be, including, without limitation, to specify terms applicable to the
Incremental Term Loans not provided for in this Agreement or to make conforming
changes to the terms of the Extended Revolving Loans as required by Section
2.23(C) above), and each Loan Party shall have reaffirmed the Obligations and
its respective obligations, and the Liens granted, under the Loan Documents; and


(v)     

in the case of an Incremental Revolving Loan Commitment, the Administrative
Agent shall have administered the assignment and reallocation of the Revolving
Loans, L/C Interests and any obligation to participate in Letters of Credit and
Swing Line Loans Swing Line Loans on the effective date of such increase ratably
among the Revolving Loan Lenders (including new Lenders) after giving effect to
such increase; provided, that the Borrowers hereby agree to compensate the
Revolving Loan Lenders for all losses, expenses and liabilities incurred by any
Revolving Loan Lender in connection with the sale or assignment of any
Eurocurrency Rate Loan resulting from such reallocation on the terms and in the
manner set forth in Section 4.4.



Upon satisfaction of the conditions precedent to any Commitment Increase, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date thereof. Upon any such effective date that is supported by a
Proposed New Lender, such Proposed New Lender shall become a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder. Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to participate in any Commitment
Increase or make additional Loans in connection therewith.





2.24.      Future Extensions of Maturity. After the Non-Extending Lender
Repayment Date, notwithstanding anything herein to the contrary (including,
without limitation Section 9.3), in the event of a future amendment to extend
the maturity date of any Revolving Loan Commitments or Term Loans (if any), the
Company shall be permitted to reduce the Revolving Loan Commitments and repay
the Revolving Loans and Term Loans of those Lenders who consent to such an
extension in a greater proportion than those Lenders who do not so consent, and
the Company and the Administrative Agent shall be authorized to amend this
document in a manner that the Administrative Agent believes is necessary to
reflect, or provide for the integration of, such an extension and reduction and
shall submit such an amended document to those extending Lenders for their
approvals and signatures.







ARTICLE III:      

THE LETTER OF CREDIT FACILITY






3.1.      Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, the Issuing Bank
hereby agrees to issue for the account of the Borrowers through the Issuing
Bank’s branches as it and the Borrowers may jointly agree, one or more Letters
of Credit denominated in any Agreed Currency in accordance with this Article III
from time to time during the period commencing on the Closing Date and ending on
the date five (5) Business Days immediately preceding the Non-Extended Revolving
Loan Termination Date for any Issuing Bank that is a Non-Extending Lender, and
the Extended Revolving Loan Termination Date for any Issuing Bank that is an
Extending Lender (but subject to Section 3.3 below); it being understood and
agreed that a Letter of Credit issued by an Issuing Bank that is a Non-Extending
Lender may expire after the Non-Extended Revolving Loan Termination Date subject
to the application of Section 2.5(B) and the last sentence of Section 3.6 so as
not to affect the obligations of the Non-Extending Lenders with respect to any
such Letter of Credit.



3.2.      Transitional Letters of Credit. Schedule 3.2 contains a schedule of
certain letters of credit issued for the account of the Company prior to the
Closing Date. Subject to the satisfaction of the applicable conditions contained
in Sections 5.1 and 5.2, from and after the Closing Date such letters of credit
shall be deemed to be Letters of Credit issued pursuant to this Article III for
all purposes hereunder (each such Letter of Credit, a “Transitional Letter of
Credit”). For purposes of clarification, each term or provision applicable to
the issuance of a Letter of Credit (including conditions applicable thereto)
shall be deemed to include the deemed issuance of the Transitional Letters of
Credit on the Closing Date.



3.3.      Types and Amounts. The Issuing Bank shall not have any obligation to,
and the Issuing Bank shall not:

(A)      issue any Letter of Credit if on the date of issuance (or amendment),
before or after giving effect to the Letter of Credit requested hereunder, (i)
the Dollar Amount of the Revolving Credit Obligations at such time would exceed
the Aggregate Revolving Loan Commitment minus the Participation Reserve at such
time, (ii) the Dollar Amount of the Revolving Credit Obligations denominated in
Agreed Currencies other than Dollars at such time would exceed the Foreign
Currency Sublimit, (iii) the aggregate L/C Obligations would exceed $100,000,000
or (iv) the Facility Obligations Amount would exceed the Collateral Value
Amount; or



(B)      

issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (x) one (1) year after the date of issuance thereof or
(y) five (5) Business Days immediately preceding the Non-Extended Revolving Loan
Termination Date for any Issuing Bank that is a Non-Extending Lender, and the
Extended Revolving Loan Termination Date for any Issuing Bank that is an
Extending Lender; provided, that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which in no
event shall extend beyond the date referred to in clause (y) above).




3.4.      Conditions.

 

(A)      In addition to being subject to the satisfaction of the applicable
conditions contained in Sections 5.1 and 5.2, the obligation of the Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

(i)     

the Company (on behalf of itself or the Subsidiary Borrower) shall have
delivered to the Issuing Bank (with a copy to the Administrative Agent) at such
times and in such manner as the Issuing Bank may reasonably prescribe, a request
for issuance of such Letter of Credit in substantially the form of Exhibit C
hereto (a “Request For Letter of Credit”), and the Company and, if applicable,
the Subsidiary Borrower shall have delivered duly executed applications for such
Letter of Credit and such other documents, instructions and agreements as may be
required pursuant to the terms thereof (all such applications, documents,
instructions, and agreements being referred to herein as the “L/C Documents”),
and the proposed Letter of Credit shall be reasonably satisfactory to the
Issuing Bank as to form and content; and

 



(ii)     

as of the date of issuance no order, judgment or decree of any court, arbitrator
or Governmental Authority shall purport by its terms to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit and no law, rule or regulation
applicable to the Issuing Bank and no request or directive (whether or not
having the force of law) from a Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit or request that the Issuing Bank refrain from
the issuance of Letters of Credit generally or the issuance of that Letter of
Credit.


          (B)      In the event of any conflict between the terms of this
Agreement and the terms of any application for a Letter of Credit, the terms of
this Agreement shall control.



 

3.5.      Procedure for Issuance of Letters of Credit.

 



(A)      

Subject to the terms and conditions of this Article III and provided that the
applicable conditions set forth in Sections 5.1 and 5.2 hereof have been
satisfied, the Issuing Bank shall, on the requested date, issue a Letter of
Credit on behalf of the applicable Borrower in accordance with the Issuing
Bank’s usual and customary business practices and, in this connection, the
Issuing Bank may assume that the applicable conditions set forth in Sections 5.1
and 5.2 hereof have been satisfied unless it shall have received notice to the
contrary from the Administrative Agent or a Revolving Loan Lender or has
knowledge that the applicable conditions have not been met.

 



(B)      

The Issuing Bank shall give the Administrative Agent written or facsimile
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of the Issuing Bank.




(C)      

The Issuing Bank shall not extend or amend any Letter of Credit unless the
requirements of Sections 3.3, 3.4 and 3.5 are met as though a new Letter of
Credit was being requested and issued.




3.6.      Letter of Credit Participation. On the date of this Agreement with
respect to the Transitional Letters of Credit and immediately upon the issuance
of each other Letter of Credit hereunder, each Revolving Loan Lender shall be
deemed to have automatically, irrevocably and unconditionally purchased and
received from the Issuing Bank an undivided interest and participation in and to
such Letter of Credit, the obligations of the applicable Borrower in respect
thereof and the liability of the Issuing Bank thereunder (collectively, an “L/C
Interest”) in an amount equal to the amount available for drawing under such
Letter of Credit multiplied by such Revolving Loan Lender’s Pro Rata Share. The
Issuing Bank will notify each Revolving Loan Lender promptly upon presentation
to it of an L/C Draft or upon any other draw under a Letter of Credit. On or
before the Business Day on which the Issuing Bank makes payment of each such L/C
Draft or, in the case of any other draw on a Letter of Credit, on demand by the
Administrative Agent or the Issuing Bank, each Revolving Loan Lender shall make
payment to the Administrative Agent, for the account of the Issuing Bank, in
immediately available funds in the applicable Agreed Currency in an amount equal
to such Revolving Loan Lender’s Pro Rata Share of the amount of such payment or
draw. The obligation of each Revolving Loan Lender to reimburse the Issuing Bank
under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Revolving Loan Lender fails to make payment to
the Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the Issuing Bank for such amount in accordance with this Section 3.6.
Notwithstanding the foregoing, the L/C Interest of any Non-Extending Lender (and
the obligations of such Non-Extending Lender to make payments to the Issuing
Bank under this Section 3.6) shall terminate on the Non-Extended Revolving Loan
Termination Date in accordance with Section 2.5(B), at which time the
participations granted to and acquired by the Non-Extending Lenders shall be
reallocated to the Extending Lenders ratably in accordance with their respective
Pro Rata Shares of the Aggregate Revolving Loan Commitment as described in
Section 2.5(B) (determined after giving effect to the termination of the
Revolving Loan Commitments of the Non-Extending Lenders).



3.7.      Reimbursement Obligation. Each Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Issuing Bank or, if
applicable, the Administrative Agent, for the account of the Revolving Loan
Lenders, the amount of each advance drawn under or pursuant to a Letter of
Credit issued on behalf of such Borrower or an L/C Draft related thereto (such
obligation of such Borrower to reimburse the Issuing Bank or the Administrative
Agent for an advance made under a Letter of Credit or L/C Draft being
hereinafter referred to as a “Reimbursement Obligation” with respect to such
Letter of Credit or L/C Draft), each such reimbursement to be made by such
Borrower no later than the Business Day on which the Issuing Bank makes payment
of each such L/C Draft or, if such Borrower shall have received notice of a
Reimbursement Obligation later than 10:00 a.m. (New York time) on any Business
Day or on a day which is not a Business Day, no later than 10:00 a.m. (New York
time) on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the Issuing
Bank. If any Borrower at any time fails to repay a Reimbursement Obligation
pursuant to this Section 3.7, such Borrower shall be deemed to have elected to
borrow Revolving Loans from the Revolving Loan Lenders, as of the date of the
advance giving rise to the Reimbursement Obligation, in an aggregate amount
equal to (and in the same Agreed Currency as) the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to the making of Revolving Loans. Revolving Loans made pursuant to this Section
3.7, if made in Dollars, shall initially be Floating Rate Advances and
thereafter may be continued as Floating Rate Advances or converted into
Eurocurrency Rate Advances in the manner provided in Section 2.9 and subject to
the other conditions and limitations therein set forth and set forth in
Article II and in the definition of Interest Period. Revolving Loans made
pursuant to this Section 3.7, if made in an Agreed Currency other than Dollars,
shall initially be Eurocurrency Rate Advances having an Interest Period selected
by the Administrative Agent and thereafter shall be subject to Section 2.9 and
the other conditions and limitations therein set forth and set forth in Article
II and in the definition of Interest Period. If, for any reason, the Company
fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Revolving Loan Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance plus two percent (2.0%)
per annum.



3.8.      Letter of Credit Fees. Except as provided in Section 2.22(B), the
Company agrees to pay:

 



(A)      

quarterly on each Payment Date, in arrears, to the Administrative Agent for the
benefit of the Revolving Loan Lenders a letter of credit fee (the “LC Fee”) at a
rate per annum equal to the Applicable L/C Fee Percentage on each Revolving Loan
Lender’s Pro Rata Share of the average daily outstanding Dollar Amount available
for drawing under each Letter of Credit during the calendar quarter ending on
such Payment Date;

 



(B)      

to the Issuing Bank with respect to each Letter of Credit, a fronting fee in an
amount (and payable at such times) as shall be agreed upon between the Company
and the Issuing Bank with respect to such Letter of Credit; and




(C)      

to the Issuing Bank, its standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of Letters of Credit or the processing of drawings thereunder which
are charged to its other similarly situated customers, payable within ten (10)
days after demand therefor.



3.9.      Issuing Bank Reporting Requirements. In addition to the notices
required by Section 3.5(B), the Issuing Bank shall provide to the Administrative
Agent, no later than the tenth (10th) Business Day following the last day of
each month, and otherwise upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, Agreed Currency and amount in such Agreed
Currency, expiration date and the reference number of each Letter of Credit
outstanding at any time during such month and the aggregate amount payable by
the Company during such month. In addition, upon the request of the
Administrative Agent, the Issuing Bank shall furnish to the Administrative Agent
copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which the Issuing Bank is party
and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Revolving Loan Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.



3.10.      Indemnification; Exoneration.

 



(A)      

In addition to amounts payable as elsewhere provided in this Article III, each
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, the Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the Issuing
Bank, to the extent resulting from its gross negligence or willful misconduct,
or (ii) the failure of the Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

 





(B)      

As among the Borrowers, the Lenders, the Administrative Agent and the Issuing
Bank, the Borrowers assume all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by any Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, the Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, electronic transmission or otherwise; (v)
for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Bank and
the Lenders, including, without limitation, any Governmental Acts. None of the
above shall affect, impair, or prevent the vesting of the Issuing Bank’s rights
or powers under this Section 3.10.




(C)      

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Issuing Bank under or
in connection with the Letters of Credit or any related certificates shall not,
in the absence of gross negligence or willful misconduct, put the Issuing Bank,
the Administrative Agent or any Lender under any resulting liability to any
Borrower or relieve any Borrower of any of its obligations hereunder to any such
Person.


(D)      

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.




3.11.      Collateral Account.

 

 



(A)      

Each Borrower agrees that the Company will, on behalf of itself and the
Subsidiary Borrower, upon the request of the Administrative Agent or the
Required Lenders and until the final expiration date of any Letter of Credit and
thereafter as long as any amount is payable to the Issuing Bank or the Revolving
Loan Lenders in respect of any Letter of Credit, maintain one or more special
collateral accounts pursuant to arrangements satisfactory to the Administrative
Agent (all such accounts, collectively, the “L/C Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIV,
in the name of the Company but under the sole dominion and control of the
Administrative Agent, for the benefit of the Holders of Secured Obligations, and
in which no Borrower shall have any interest other than as set forth in Section
9.1. Each Borrower hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Holders of Secured
Obligations, a security interest in all of such Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
L/C Collateral Account to secure the prompt and complete payment and performance
of the Obligations. The Administrative Agent will invest any funds on deposit
from time to time in the L/C Collateral Account in certificates of deposit of
JPMCB having a maturity not exceeding 30 days. Nothing in this Section 3.11(A)
shall either obligate the Administrative Agent to require any Borrower to
deposit any funds in the L/C Collateral Account or limit the right of the
Administrative Agent to release any funds held in the L/C Collateral Account in
each case other than as required by Section 2.4(B) or 9.1 or this Section 3.11.



(B)      

The Administrative Agent may at any time or from time to time after any funds
are deposited in the L/C Collateral Account (whether pursuant to the definition
of “Participation Reserve”, Section 2.4(B), 2.22(A) or 9.1 or any other
provision of this Agreement or any other Loan Document) and after the occurrence
and during the continuance of a Default, apply such funds to the payment of the
Secured Obligations and any other amounts as shall from time to time have become
due and payable by the Borrowers to the Administrative Agent, the Lenders or the
Issuing Bank under the Loan Documents.


(C)      

After all of the Secured Obligations have been indefeasibly paid in full and the
Aggregate Revolving Loan Commitment has been terminated, any funds remaining in
the L/C Collateral Account shall be returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.



3.12.      Rights as a Lender. In its capacity as a Lender, the Issuing Bank
shall have the same rights and obligations as any other Lender.





ARTICLE IV:      

CHANGE IN CIRCUMSTANCES





4.1.      Yield Protection. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date the relevant Lender became a party to this
Agreement and having general applicability to all banks within the jurisdiction
in which such Lender operates (excluding, for the avoidance of doubt, the effect
of and phasing in of capital requirements or other regulations or guidelines
passed prior to the date of this Agreement), or any interpretation or
application thereof by any Governmental Authority charged with the
interpretation or application thereof, or the compliance of any Lender
therewith,



(A)     

subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E), and excluding any other taxes for which
such Lender has been reimbursed by the Borrowers), or changes the basis of
taxation of payments to any Lender in respect of its Revolving Loan Commitment,
Loans, its L/C Interests, the Letters of Credit or other amounts due it
hereunder, or


(B)     

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Rate Loans) with
respect to its Revolving Loan Commitment, Loans, L/C Interests or the Letters of
Credit, or


(C)     

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Revolving Loan Commitment, the Loans, the L/C Interests or the Letters of
Credit or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with Loans or Letters of Credit, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of its Revolving Loan Commitment, Loans or the L/C
Interests held or interest received by it or by reference to the Letters of
Credit, by an amount deemed material by such Lender;


and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Revolving Loan Commitment, Loans, L/C
Interests or Letters of Credit, or to reduce any amount received under this
Agreement, then, within fifteen (15) days after receipt by the Company of
written demand by such Lender pursuant to Section 4.5, the Company shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans, L/C Interests, Letters of Credit and its Revolving
Loan Commitment.

4.2.      Changes in Capital Adequacy Regulations. If a Lender determines (i)
the amount of capital required to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a “Change” (as defined below), and (ii) such increase
in capital will result in an increase in the cost to such Lender of maintaining
its Revolving Loan Commitment, Loans, L/C Interests, the Letters of Credit or
its obligation to make Loans hereunder, then, within fifteen (15) days after
receipt by the Company of written demand by such Lender pursuant to Section 4.5,
the Company shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means (i) any change after the date the relevant Lender became a party
to this Agreement in the “Risk-Based Capital Guidelines” (as defined below)
excluding, for the avoidance of doubt, the effect of any phasing in of such
Risk-Based Capital Guidelines or any other capital requirements passed prior to
such date or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date the relevant
Lender became a party to this Agreement and having general applicability to all
banks and financial institutions within the jurisdiction in which such Lender
operates which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date the relevant
Lender became a party to this Agreement, including transition rules, and (ii)
the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date the relevant Lender became a party to this Agreement.



4.3.      Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law or (ii) the Required Lenders determine that (x) deposits
of a type, currency or maturity appropriate to match fund Eurocurrency Rate
Loans are not available or (y) the interest rate applicable to Eurocurrency Rate
Loans does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and require any Advances of the affected Type to be
repaid or converted into another Type at the end of the Interest Period for the
affected Loans.



4.4.      Funding Indemnification. If any payment of principal on a Eurocurrency
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, or otherwise, or a
Eurocurrency Rate Loan is not made or continued, or a Floating Rate Advance is
not converted into a Eurocurrency Rate Advance, in any such case, on the date
specified by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Rate Advance is not prepaid on the date specified by the Company or
any other Borrower for any reason, the Company shall indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Eurocurrency Rate Loan.



4.5.      Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of the Lender, to such Lender. Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Rate Loan shall be
calculated as though each Lender funded its Eurocurrency Rate Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not. The obligations of the
Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4 shall survive payment of the
Obligations and termination of this Agreement.





ARTICLE V:      

CONDITIONS PRECEDENT




5.1.      Conditions to Closing, Initial Advances and Letters of Credit. This
Agreement shall not become effective and the Lenders shall not be required to
make the initial Loans or issue any Letters of Credit (including the deemed
issuance of the Transitional Letters of Credit) unless the Company has furnished
to the Administrative Agent each of the following, with sufficient copies for
the Lenders, all in form and substance satisfactory to the Administrative Agent
and the Lenders:



(A)     

Copies of the Certificate of Incorporation (or other comparable constituent
document) of each Initial Loan Party together with all amendments thereto and a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of organization, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the Agents or
any Lender to verify the identity of each Initial Loan Party as required by
Section 326 of the USA Patriot Act;


(B)     

Copies, certified by the Secretary or Assistant Secretary of each Initial Loan
Party of its By-Laws (or other comparable governing document) and of its Board
of Directors’ resolutions (and required resolutions of other bodies) authorizing
the execution of the Loan Documents;


(C)     

An incumbency certificate, executed by the Secretary or Assistant Secretary of
each Initial Loan Party which shall identify by name and title and bear the
signatures (or facsimiles thereof) of the officers of such Initial Loan Party
authorized to sign the Loan Documents (and, in the case of the Company, to make
borrowings hereunder), upon which certificate the Lenders shall be entitled to
rely until informed of any change in writing by the applicable Loan Party;


(D)     

A certificate, in form and substance satisfactory to the Administrative Agent,
signed by a Designated Financial Officer of the Company, stating that on the
Closing Date (both before and after giving effect to the Loans made and/or
Letters of Credit issued or deemed issued thereon) all the representations in
this Agreement are true and correct in all material respects (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date), the Company is, and the Company and its Subsidiaries as a
whole are, Solvent and no Default or Unmatured Default has occurred and is
continuing;


(E)     

(i) Satisfactory audited financial statements of the Company and its
consolidated Subsidiaries with respect to the fiscal years of the Company ending
on September 30, 2004, and September 30, 2005, (ii) satisfactory unaudited
financial statements of the Company and its consolidated Subsidiaries with
respect to the fiscal quarters ending on December 31, 2005, and March 31, 2006,
and (iii) a compliance certificate (substantially in the form of Exhibit F
hereto and in such detail as is requested by the Administrative Agent) signed by
a Designated Financial Officer and demonstrating compliance with the provisions
of Sections 7.3 and 7.4 as of the end of the fiscal quarter ending on March 31,
2006;


(F)     

Evidence satisfactory to the Administrative Agent that the Prior Credit
Agreement has terminated and that all obligations, indebtedness and liabilities
outstanding under the Prior Credit Agreement have been repaid in full (it being
understood and agreed that the Transitional Letters of Credit shall be evidenced
hereby in accordance with Section 3.2), or the Company has arranged for such
termination and repayment from the proceeds of the initial Loans hereunder (in
either case, as documented in a payoff letter in form and substance reasonably
satisfactory to the Administrative Agent);


(G)     

Evidence satisfactory to the Administrative Agent that the Company has paid to
the Administrative Agent and the Arrangers the fees agreed to in each of the fee
letters described in Section 2.14(C)(iii);


(H)     

The written opinions of (i) the Initial Loan Parties’ U.S. counsels, (ii) the
Subsidiary Borrower’s Ireland counsel and (iii) the foreign local counsel of
each Foreign Subsidiary Guarantor, in each case addressed to the Administrative
Agent and the Lenders, in form and substance acceptable to the Administrative
Agent and its counsel; and


(I)     

Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation, the Subsidiary Guaranty,
the initial Collateral Documents, the amendment(s) to the Company’s existing
Permitted Domestic Receivables Financing documents to permit the Capital Stock
of each SPV to be pledged pursuant to the Collateral Documents and each other
instrument, document or agreement reflected on the List of Closing Documents
attached as Exhibit E to this Agreement.




Without in any way limiting the foregoing, this Agreement shall not become
effective unless and until it has been executed by the Company, the Subsidiary
Borrower, the Administrative Agent and the Lenders, and each such party has
notified the Administrative Agent by facsimile or electronic transmission that
it has taken such action.

5.2.      Each Advance and Letter of Credit. The Lenders shall not be required
to make, convert or continue any Advance or issue any Letter of Credit, unless
on the applicable Credit Extension Date, both before and after giving effect to
such Advance, conversion, continuation or Letter of Credit:



 

(A)      

There exists no Default or Unmatured Default;

 

(B)      

The representations and warranties contained in Article VI are true and correct
in all material respects as of such Credit Extension Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date).


(C)      

(i) The Dollar Amount of the Revolving Credit Obligations does not, and after
making such proposed Advance or issuing such Letter of Credit would not, exceed
the Aggregate Revolving Loan Commitment minus the Participation Reserve and (ii)
the Dollar Amount of the Revolving Credit Obligations denominated in Agreed
Currencies other than Dollars does not, and after making such proposed Advance
or issuing such Letter of Credit would not, exceed the Foreign Currency
Sublimit.


(D)      

The Facility Obligations Amount does not, and after making such proposed Advance
or issuing such Letter of Credit would not, exceed the Collateral Value Amount.


(E)      

In the case of any Advance the proceeds of which shall be used to make
Restricted Payments of the type described in Section 7.3(L)(iv), the Company
shall have furnished a certificate of a Designated Financial Officer
demonstrating pro forma compliance with the Priority Debt Ratio under Section
7.4(A) as of the last day of the Company’s most recently completed fiscal
quarter for which financial statements are publicly available, which pro forma
compliance shall be determined based on the ratio of (i) Priority Debt as of the
date of such Advance (and after giving effect to such Advance) to (ii) EBITDA
for the four consecutive fiscal quarters then ended on the last day of such
fiscal quarter.




Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B), (C), (D) and, if applicable, (E) have been satisfied.
 




ARTICLE VI:      

REPRESENTATIONS AND WARRANTIES




In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Company
represents and warrants as follows with respect to itself and its Subsidiaries
(and the Subsidiary Borrower shall also be deemed to make each representation
and warranty to the extent it relates to the Subsidiary Borrower and its
Subsidiaries) to each Lender and the Administrative Agent as of the Closing
Date, giving effect to the consummation of the transactions contemplated by the
Loan Documents on the Closing Date, and thereafter on each date as required by
Section 5.2:



6.1.      Corporate Existence and Standing. Each of the Company and its
Subsidiaries is a corporation, partnership, limited liability company or other
organization duly incorporated or organized, validly existing and in good
standing (to the extent such concept is applicable to such entity) under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and where the failure to be in good standing or authorized to conduct
business would have a Material Adverse Effect.



6.2.      Authorization, Validity and Enforceability. Each Borrower and each
Subsidiary Guarantor has the corporate or other power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by each Borrower
and each Subsidiary Guarantor of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate, partnership or limited liability company proceedings (or
analogous acts in the case of any Foreign Subsidiary), and the Loan Documents to
which it is a party constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.



6.3.      No Conflict; Consent. Neither the execution and delivery by the
Borrowers and the Subsidiary Guarantors of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or the Company’s or any Subsidiary’s articles of incorporation or
by-laws or comparable constitutive documents or the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien (other than any Lien permitted by Section 7.3(F)) in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, except for any such violation, conflict or
default as would not reasonably be expected to have a Material Adverse Effect.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, or any other third party, is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.



6.4.      Financial Statements. The September 30, 2005 audited annual
consolidated financial statements of the Company and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect in the United States of America on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended. The
historical financial information regarding the Company and its Subsidiaries
included in the Bank Book heretofore delivered to the Lenders fairly presents
the consolidated financial condition of the Company and its Subsidiaries at
September 30, 2003, September 30, 2004, September 30, 2005, and March 31, 2006
in accordance with generally accepted accounting principles as in effect in the
United States of America on such dates.



6.5.      Material Adverse Change. Since September 30, 2005, there has been no
change in the business, condition (financial or otherwise), operations,
performance or Properties of the Company and its Subsidiaries, as reflected in
the audited annual consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended on such date described in Section 6.4,
which has had or could reasonably be expected to have a Material Adverse Effect.



6.6.      Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes shown as due pursuant to said returns or pursuant to any
assessment received by the Company or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and such failures to file or pay, if any, as would not reasonably be expected to
have a Material Adverse Effect. No tax liens have been filed and no claims are
being asserted with respect to any such taxes, other than as permitted by
Section 7.3(F)(ii). The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.



6.7.      Litigation and Contingent Obligations. Except as set forth on Schedule
6.7 hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending, or, to the knowledge of any of their officers,
threatened against or affecting the Company or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of the Loans or Advances. Other than any
liability incident to such litigation, arbitration or proceedings, the Company
and its Subsidiaries have no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.



6.8.      Subsidiaries. Schedule 6.8 hereto contains an accurate list of all
Subsidiaries of the Company existing on the Closing Date, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
Capital Stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of Capital Stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.



6.9.      ERISA; Foreign Plans; Multiemployer Plans. Each Plan and each Foreign
Plan complies with all applicable requirements of law and regulations and the
provisions of the Plan documents except for a failure to comply which would not
result in a material liability. No Benefit Plan has incurred any material
accumulated funding deficiency (as defined in Sections 302(a)(2) of ERISA and
412(a) of the Code). Neither the Company nor any member of the Controlled Group
has failed to make an installment or any other payment required under Section
412(m) of the Code and of a material amount on or before the due date for such
installment or payment. Neither the Company nor any member of the Controlled
Group has taken or failed to take any action which would constitute or result in
a Termination Event which could reasonably be expected to subject the Company or
a Controlled Group member to a material liability. Neither the Company nor any
member of the Controlled Group has incurred any material liability to the PBGC
which remains outstanding other than for the payment of premiums. For purposes
of this Section 6.9, “material” means any amount, noncompliance or other basis
for liability which, individually or in the aggregate with each other basis for
liability under this Section 6.9, could reasonably be expected to subject the
Company to liability having a Material Adverse Effect.



6.10.      Accuracy of Information. No written information, exhibit or report
furnished by the Company or any of its Subsidiaries to the Agents or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made; provided,
that, with respect to the projected financial information regarding the Company
and its Subsidiaries contained in the Bank Book, the Company represents that
only such information is based on estimates and assumptions considered
reasonable by the Company’s management and the best information available to the
Company’s management at the time such projected financial information was
provided, and uses information consistent with the plans of the Company, it
being understood that such financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company and no assurances can be given that the projected results will be
realized.



6.11.      Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of, buying or
carrying Margin Stock, and after applying the proceeds of each Advance, Margin
Stock constitutes less than 25% of the assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.



6.12.      Material Agreements. Neither the Company nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party, which default
could reasonably be expected have a Material Adverse Effect or (b) any agreement
or instrument evidencing or governing Material Indebtedness.



6.13.      Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply therewith could reasonably be
expected to have a Material Adverse Effect.



6.14.      Plan Assets; Prohibited Transactions. None of the Borrowers is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code). The Company and its Subsidiaries have not engaged in any prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could reasonably be expected to result in liability, individually or
in the aggregate, having a Material Adverse Effect; and neither the execution of
this Agreement nor the making of Loans (assuming that the Lenders do not fund
any of the Loans with any “plan assets” as defined under ERISA) hereunder give
rise to a non-exempt prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.



6.15.      Environmental Matters. In the ordinary course of its business, the
Company considers the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which it identifies and evaluates
potential risks and liabilities accruing to the Company due to Environmental
Laws. On the basis of this consideration, the Company has concluded that
Environmental Laws cannot reasonably be expected to result in liability,
individually or in the aggregate, having a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to result in
liability, individually or in the aggregate, having a Material Adverse Effect.



6.16.      Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.



6.17.      ArvinMeritor Receivables Corporation. ARC (or any other SPV party to
a Permitted Domestic Receivables Securitization) has been and continues to be
designated as an “ Unrestricted Subsidiary” under and as defined in each Senior
Note Indenture.



6.18.      Ownership of Properties. The Company and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 7.3(F), to all of
the assets reflected in the Company’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Company and the
Subsidiaries, except assets sold or otherwise transferred as permitted under
Section 7.3(C).



6.19.      Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in such amounts,
subject to deductibles and self-insurance retentions, and covering such
properties and risks, as is consistent with sound business practices.



6.20.      No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.



6.21.      Solvency. After giving effect to (a) the Loans to be made (or, if
applicable, Letters of Credit to be issued or deemed issued) on the Closing Date
or such other date as Loans requested hereunder are made (or Letters of Credit
are issued), (b) the other transactions contemplated by this Agreement and the
other Loan Documents and (c) the payment and accrual of all transaction costs
with respect to the foregoing, the Company is, and the Company and its
Subsidiaries taken as a whole are, Solvent.



6.22.      Benefits. Each of the Company and its Subsidiaries will benefit from
the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and acknowledge that, but for the agreement by
each of the Subsidiary Guarantors to execute and deliver the Subsidiary
Guaranty, the Subsidiary Borrower to assume joint and several liability for the
Obligations to the extent provided in Section 1.4 or any other Subsidiary to
execute and deliver any Loan Document to which it is a party, the Administrative
Agent and the Lenders would not have made available the credit facilities
established hereby on the terms set forth herein.



6.23.      Additional Representations and Warranties of the Subsidiary Borrower.
In addition to the foregoing, the Subsidiary Borrower further represents and
warrants to the Administrative Agent and the Lenders as follows:

   



(A)      

Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which the Subsidiary Borrower is a
party in its jurisdiction of organization (“Home Country”), it is not necessary
that this Agreement or any other Loan Document to which the Subsidiary Borrower
is a party or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid in
respect of this Agreement or any other Loan Document of the Subsidiary Borrower.
The qualification by any Lender or the Administrative Agent for admission to do
business under the laws of the Subsidiary Borrower’s Home Country does not
constitute a condition to, and the failure to so qualify does not affect, the
exercise by any Lender or the Administrative Agent of any right, privilege, or
remedy afforded to any Lender or the Administrative Agent in connection with the
Loan Documents to which the Subsidiary Borrower is a party or the enforcement of
any such right, privilege, or remedy against the Subsidiary Borrower. The
performance by any Lender or the Administrative Agent of any action required or
permitted under the Loan Documents will not (i) violate any law or regulation of
the Subsidiary Borrower’s Home Country or any political subdivision thereof,
(ii) result in any tax or other monetary liability to such party pursuant to the
laws of the Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof (provided, that, should any such action result in any
such tax or other monetary liability to the Lender or the Administrative Agent,
the Subsidiary Borrower hereby agrees to indemnify such Lender or the
Administrative Agent, as the case may be, against (x) any such tax or other
monetary liability and (y) any increase in any tax or other monetary liability
which results from such action by such Lender or the Administrative Agent and,
to the extent the Subsidiary Borrower makes such indemnification, the incurrence
of such liability by the Administrative Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which the Subsidiary Borrower’s Home Country
is a member.





(B)      

No Immunity. Neither the Subsidiary Borrower nor any of its assets is entitled
to immunity from suit, execution, attachment or other legal process. The
Subsidiary Borrower’s execution and delivery of the Loan Documents to which it
is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.


ARTICLE VII:      

COVENANTS



The Company covenants and agrees on behalf of itself and its Subsidiaries (and
the Subsidiary Borrower shall also be deemed to so covenant and agree to the
extent such covenant relates to the Subsidiary Borrower and its Subsidiaries)
that so long as any Revolving Loan Commitments are outstanding and thereafter
until payment in full of all of the Obligations (other than contingent indemnity
obligations) and termination of all Letters of Credit, unless the Required
Lenders shall otherwise give prior written consent:



7.1.      Reporting. The Company will maintain, for itself and each Subsidiary,
a system of accounting enabling it to provide, and will furnish to the Lenders:

 



(A)      

Annual Reports. Within ninety (90) days after the close of each of the Company’s
fiscal years (or such earlier date on which such statements are required to be
field with the Commission), annual audited consolidated financial statements for
the Company and its Subsidiaries, including a consolidated balance sheet as of
the end of such period, related statement of consolidated income, statement of
consolidated shareowners’ equity, and statement of cash flows, all prepared in
accordance with Agreement Accounting Principles, accompanied by an unqualified
audit report of independent auditors acceptable to the Lenders;

 

(B)      

Quarterly Reports. Within forty-five (45) days after the close of the first
three quarterly periods of each of the Company’s fiscal years (or such earlier
date on which such statements are required to be filed with the Commission),
unaudited consolidated financial statements for the Company and its
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of consolidated income and statement of cash flows,
all prepared in accordance with Agreement Accounting Principles, for the period
from the beginning of such fiscal year to the end of such quarter;


(C)      

Compliance Certificate; Collateral Value Certificate. Together with the
financial statements required under Sections 7.1(A) and (B):




(i)     commencing with the financial statements delivered for the quarter
ending June 30, 2006, a certificate signed by a Designated Financial Officer in
the form of Exhibit F hereto, setting forth reasonably detailed calculations
(which calculations shall be made in accordance with Agreement Accounting
Principles) showing compliance with Sections 7.2(K), 7.2(L), 7.3 and 7.4
(including, without limitation, a schedule (in level of detail substantially
similar to the detail contained in comparable schedules delivered to the
Administrative Agent prior to the Closing Date) setting forth the Subsidiaries
of the Company as of the end of the applicable period, and stating that no
Default or Unmatured Default exists or existed during the applicable period, or
if any Default or Unmatured Default exists or existed, stating the nature and
status thereof; and

 

(ii) commencing with the financial statements delivered for the quarter ending
on or about December 31, 2009, a Collateral Value Certificate.

 

 

 



(D)      

Together with the financial statements required under Sections 7.1(A), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default arising from noncompliance with
Section 7.4 (which certificate may be limited to the extent required by
accounting rules or guidelines);

    





(E)      

ERISA Information. If requested by the Administrative Agent, within 180 days
after the close of each fiscal year, (i) a statement of the Unfunded Liabilities
of each Benefit Plan, certified as correct by an actuary enrolled under ERISA,
and (ii) such other financial information regarding the Company’s Plans as the
Administrative Agent may reasonably request, certified as prepared in accordance
with generally accepted actuarial principles and practices by an actuary
enrolled under ERISA, as well as financial information regarding any Foreign
Plans, certified as prepared in accordance with locally accepted actuarial
principles and practices by a locally qualified actuary;


(F)      

Termination Event. As soon as possible and in any event within ten days after
the Company knows that any Termination Event has occurred, a statement, signed
by an Authorized Officer of the Company, describing such Termination Event and
the action which the Company proposes to take with respect thereto;


(G)      

Environmental. As soon as possible and in any event within 15 days after receipt
by the Company, a copy of (i) any notice or claim to the effect that the Company
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment and (ii) any notice
alleging any violation of any Environmental Law by the Company or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.


(H)  

Shareholder Information. Promptly upon the furnishing thereof to the
shareholders of the Company, copies of all financial statements, reports and
proxy statements so furnished;


(I)      

Public Filings. Promptly upon the filing thereof, copies of all registration
statements, current reports and annual, quarterly, or other regular reports
which the Company files with the Commission, including, without limitation, all
reports on Form 10-K, 10-Q and 8-K and all certifications and other filings
required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations related thereto; and


(J)   

Other Information. Such other information (including non-financial information)
as the Administrative Agent or any Lender may from time to time reasonably
request.




Notwithstanding anything to the contrary, the Company shall be deemed to have
complied with the delivery requirements under clauses (A), (B), (H) and (I) of
this Section 7.1 by providing notification (which may be in electronic format)
to the Lenders that the required documents are publicly available through the
Company’s web site or other publicly available electronic medium and providing
the hyperlink or appropriate other locational information for obtaining such
information.

7.2.      Affirmative Covenants.

 





(A)

Use of Proceeds. The Company will, and will cause each Subsidiary to, use the
proceeds of the Advances for the Company’s general corporate purposes, including
to finance the Borrowers’ and their Subsidiaries’ working capital needs and for
commercial paper backstop, and for Permitted Acquisitions; provided that:

 

(i)     the Borrowers shall use the proceeds of the Advances in compliance with
all applicable legal and regulatory requirements and any such use shall not
result in a violation of any such requirements, including, without limitation,
Regulations U and X, the Securities Act and the Securities Exchange Act, and the
regulations promulgated thereunder; and

(ii)     no portion of the proceeds of any Advance shall be used, directly, or
indirectly, to provide funds for any Hostile Acquisition.





(B)      

Notice of Default. The Company will, and will cause each Subsidiary to, promptly
give notice (but in no event later than two (2) Business Days after an
Authorized Officer becomes aware of such occurrence) in writing to the
Administrative Agent and the Lenders of (i) the occurrence of any Default or
Unmatured Default, (ii) the delivery by any Person of any written notice to the
Company or any Subsidiary of, or the taking of any other action by any Person
with respect to, a claimed default or event or condition of the type referred to
in Section 8.1(E) and (iii) the occurrence of any other development, financial
or otherwise (including, without limitation, any litigation), that could
reasonably be expected to have a Material Adverse Effect.



(C)      

Corporate Existence. The Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and the corporate existence of the Subsidiary Borrower and each other Subsidiary
in accordance with the respective organizational documents of each such Person
and the rights (charter and statutory) and material franchises of the Company,
the Subsidiary Borrower and each other Subsidiary; provided, that (except as
otherwise provided herein) the Company shall not be required to preserve any
such right or franchise, or the existence of any Subsidiary (except for the
Subsidiary Borrower and the Subsidiary Guarantors), if the discontinuance
thereof could not reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, the Company shall be permitted to (i) dissolve
Arvin Industry Foreign Sales Corporation, a company organized under the laws of
the U.S. Virgin Islands and a Subsidiary Guarantor, provided that such
Subsidiary Guarantor has no assets and is otherwise dormant at the time of
dissolution, and (ii) Meritor Heavy Vehicle Systems (Mexico), Inc. , a Delaware
corporation and a Subsidiary Guarantor, shall be permitted to convert into a
Mexican company and, thereafter, merge into a Mexican Subsidiary of the Company,
with the Mexican Subsidiary being the surviving entity, so long as Meritor Heavy
Vehicle Systems (Mexico), Inc. is and remains a shell company with no assets or
revenues.


(D)

Taxes. The Company will, and will cause each Subsidiary to, pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (ii) those as
to which failure to pay when due could not reasonably be expected to have a
Material Adverse Effect.


(E)      

Insurance. The Company will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such properties and risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon reasonable
request full information as to the insurance carried. The Company shall deliver
to the Administrative Agent endorsements (y) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible real and personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (z) to all general liability and other
liability policies naming the Administrative Agent an additional insured. In the
event the Company or any of its Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.


(F) 

Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except those with which the failure
to comply would not reasonably be expected to have a Material Adverse Effect.


(G)      

ERISA Compliance. The Company will, and will cause each Subsidiary to, maintain
and operate (i) all Plans to comply with the applicable provisions of the Code,
ERISA, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans and (ii) all Foreign Plans to comply with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents,
unless the failure to maintain, operate and comply with the foregoing, as
applicable, could not reasonably be expected to subject the Company or its
Subsidiaries to liability, individually or in the aggregate, having a Material
Adverse Effect.


(H)      

Environmental Compliance. The Company will, and will cause each Subsidiary to,
comply with all Environmental Laws, except where noncompliance could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, having a Material Adverse Effect.
The Company will, and will cause each Subsidiary to, upon the Administrative
Agent’s written reasonable request, (i) cause the performance of such
environmental audits and testing, and preparation of such environmental reports,
at the Company’s expense, as the Administrative Agent may from time to time
reasonably request with respect to any parcel of real Property subject to a
Mortgage, which shall be conducted by Persons reasonably acceptable to the
Administrative Agent and shall be in form and substance reasonably acceptable to
the Administrative Agent, and (ii) permit the Administrative Agent or its
representatives to have access to all such real Property for the purpose of
conducting, at the Company’s expense, such environmental audits and testing as
the Administrative Agent shall reasonably deem appropriate; provided, that if a
Phase I or other environmental report with respect to any such parcel of real
Property has been completed to the reasonable satisfaction of the Administrative
Agent, then no other environmental audits, testing or reports shall be required
for such parcel of real Property during the term of this Agreement.


(I)      

Maintenance of Properties. The Company will, and will cause each Subsidiary to,
do all things reasonably necessary to maintain, preserve, protect and keep its
material Property in good repair, working order and condition in all material
respects (ordinary wear and tear excepted), and make all necessary and proper
repairs, renewals and replacements material to its business so that its business
carried on in connection therewith may be properly conducted at all times.


(J)      

Books and Records; Inspection. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all materials dealings and transactions in relation
to its business and activities. The Company will, and will cause each Subsidiary
to, permit the Administrative Agent and any or each Lender, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Company and each Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Company and each
Subsidiary, including environmental assessment reports and Phase I or Phase II
studies, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
such Lender, as the case may be, may designate; provided , that the Company
shall pay all reasonable costs and expenses of one such inspection per year by
the Administrative Agent and its representatives and agents (and any
representatives and agents of the Lenders participating in such inspection);
provided, further, that if a Default has occurred and is continuing, the Company
shall pay all reasonable costs and expenses of all such inspections.


(K)

Guaranty Documentation.




 



(i)     

On the Closing Date, the Company shall cause each Domestic Subsidiary and
Special Foreign Subsidiary of the Company as of the Closing Date to execute and
deliver the Subsidiary Guaranty or, in the case of any Special Foreign
Subsidiary, such other guaranty document as the Administrative Agent shall
reasonably deem appropriate in order for such Subsidiary to provide an
unconditional guaranty of the Secured Obligations and as may be enforceable
under the laws of such Special Foreign Subsidiary’s jurisdiction of
organization, in each case, together with such other documentation with respect
to such Initial Loan Party as may be required pursuant to Section 5.1.



(ii)     

In addition to causing each Domestic Subsidiary and Special Foreign Subsidiary
to execute and deliver a Guaranty on the Closing Date as required by the
foregoing clause (i), the Company will cause each Person that constitutes a
Domestic Subsidiary or Special Foreign Subsidiary of the Company after the
Closing Date (whether by virtue of the consummation of a Permitted Acquisition,
any corporate reorganization or otherwise) to execute and deliver to the
Administrative Agent, as promptly as possible, but in any event within thirty
(30) days (or such later date as is agreed to by the Administrative Agent) after
such qualification, (x) an executed supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form attached thereto or, in the case of
any Special Foreign Subsidiary, such other guaranty document as the
Administrative Agent shall reasonably deem appropriate in order for such Special
Foreign Subsidiary to provide an unconditional guaranty of the Secured
Obligations and as may be enforceable under the laws of such Special Foreign
Subsidiary’s jurisdiction of organization (whereupon such Subsidiary shall
become a “Subsidiary Guarantor”), (y) the Collateral Documents required to be
delivered by such Person pursuant to Section 7.2(L)(i) and (z) resolutions,
officer’s certificates, opinions of counsel and such other authorizing
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent.


(iii)     

In addition to the foregoing, if at any time any Foreign Subsidiary of the
Company which is not a Foreign Subsidiary Guarantor guarantees any Indebtedness
of the Company or any Domestic Subsidiary, the Company shall cause such Foreign
Subsidiary to execute and deliver to the Administrative Agent, as promptly as
possible but in any event within thirty (30) days (or such later date as is
agreed to by the Administrative Agent) after the date upon which such Subsidiary
shall have guaranteed such Indebtedness, (a) an executed supplement to become a
Subsidiary Guarantor under the Subsidiary Guaranty in the form attached thereto
or such other guaranty document as the Administrative Agent shall reasonably
deem appropriate in order for such Subsidiary to provide an unconditional
guaranty of the Secured Obligations and as may be enforceable under the laws of
such Foreign Subsidiary’s jurisdiction of organization (whereupon such
Subsidiary shall become a “Subsidiary Guarantor”), (b) the Collateral Documents
required to be delivered by such Person pursuant to Section 7.2(L)(i) and (c)
resolutions, officer’s certificates, opinions of counsel and such other
authorizing documentation as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent.
Following the date upon which any such Foreign Subsidiary shall cease to be
obligated as a guarantor of any Indebtedness of any Domestic Subsidiary other
than the Obligations, unless such Foreign Subsidiary shall be required to be a
Subsidiary Guarantor pursuant to the foregoing clauses (i) or (ii), the
Administrative Agent shall be authorized to, and shall promptly, execute and
deliver to the Company such documentation as the Company may reasonably request
in order to release such Foreign Subsidiary from the applicable Guaranty.


(iv)     

Notwithstanding the foregoing (a) the Subsidiary Borrower and each Excluded
Subsidiary shall not be required to execute and deliver a Guaranty, (b) neither
Emissions Technologies nor Meritor Finance Cayman Island, Ltd., a company
organized under the laws of the Cayman Islands, shall be required to execute and
deliver the Subsidiary Guaranty on the Closing Date but shall, on or prior to
the date 90 days after the Closing Date, execute and deliver to the
Administrative Agent an executed supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty, together with resolutions, officer’s
certificates, opinions of counsel and such other authorizing documentation as
the Administrative Agent may reasonably request and, in the case of Emissions
Technologies, the Collateral Documents required to be delivered by it pursuant
to Section 7.2(L)(i), and (c) so long as such Subsidiaries shall not have
guaranteed any third-party Indebtedness of any Domestic Subsidiary, (1) each SPV
and, so long as MSSCo shall not be a Wholly-Owned Subsidiary of the Company,
Suspension Holdings and MSSCo shall not be required to execute and deliver a
Guaranty and (2) no other Subsidiary that is not a Wholly-Owned Subsidiary of
the Company shall be required to execute and deliver a Guaranty to the extent
the organizational documents of such Subsidiary do not permit such Subsidiary to
provide an unconditional guaranty of the Secured Obligations (or require the
consent of a third-party therefor).




(L)

Collateral Documentation




 



(i)     

The Company will cause, and will cause each Subsidiary Guarantor to cause, all
of its owned Property (or, in the case of any Foreign Subsidiary Guarantor, the
Applicable Pledge Percentage of the issued and outstanding Capital Stock of the
Pledge Subsidiaries owned thereby and all intercompany notes payable thereto) to
be subject at all times to first priority, perfected security interests in favor
of the Administrative Agent for the benefit of the Holders of Secured
Obligations to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents, subject in any case to Liens permitted
by Section 7.3(F) hereof and to the delivery of such documentation following the
Closing Date as the Company and the Administrative Agent shall agree in writing.
Without limiting the generality of the foregoing, the Company will (a) cause the
Applicable Pledge Percentage of the issued and outstanding Capital Stock of each
Pledge Subsidiary directly owned by the Company or any other Loan Party to be
subject at all times to a first priority, perfected security interest in favor
of the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request and (b) will, and
will cause each Domestic Subsidiary Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to each Initial Mortgaged Property and each other item
of real Property of the Company or such Domestic Subsidiary Guarantor as the
Administrative Agent shall reasonably request, in each case within such time
period as is reasonably required by the Administrative Agent. Notwithstanding
the foregoing, (a) no such Mortgages and Mortgage Instruments are required to be
delivered hereunder prior to September 30, 2006 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, (b) the Collateral shall not be required to include the Capital
Stock of any Joint Venture to the extent the organizational documents of such
Joint Venture do not permit the applicable Loan Party to pledge the Capital
Stock of such Joint Venture as security for the Secured Obligations (or require
the consent of another Venturer therefor) and (c) Emissions Technologies shall
not be required to execute and deliver any Collateral Documents under this
Section 7.2(L)(i) prior to the date on which it shall become a Subsidiary
Guarantor pursuant to Section 7.2(K)(iv).



(ii)     

In furtherance of the foregoing, the Company shall, and shall cause each
Subsidiary Guarantor to, upon the request of the Administrative Agent in its
sole discretion, execute and delivery a pledge agreement with respect to the
Applicable Pledge Percentage of the issued and outstanding Capital Stock of any
Foreign Subsidiary specified by the Administrative Agent, which pledge agreement
shall be governed by the law of the jurisdiction of organization of such Foreign
Subsidiary, together with resolutions, officer’s certificates, opinions of
counsel and such other authorizing documentation as the Administrative Agent may
reasonably request, in each case, within such time period as is reasonably
required by the Administrative Agent.


(iii)     

Subject to Section 7.3(K)(ii), following the date upon which (a) the Company
shall have initially achieved Single Investment Grade Status after the Closing
Date and (b) the Term Loan shall have been repaid in full in immediately
available funds (1) the Administrative Agent shall be authorized to, and shall
promptly, execute and deliver to, the Company such documentation as the Company
may reasonably request in order to release each Loan Party from the Collateral
Documents and (2) the provisions of the first sentence of Section 7.2(L)(i)
shall thereafter cease to be in effect. If at any time after such release, the
Company achieves Springing Lien Status, the Loan Parties shall promptly comply
with Section 7.2(L)(i) and the previous sentence shall thereafter cease to be in
effect for the remaining term of this Agreement.



7.3.      Negative Covenants.

 

(A)      Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except for:

 

 

(i)     

Permitted Existing Indebtedness and Permitted Refinancing Indebtedness with
respect thereto;



(ii)     

Obligations pursuant to the Loan Documents;



(iii)     

Indebtedness arising from intercompany loans and advances owing by (a) the
Company to any Subsidiary or (b) by any Subsidiary to the Company or any other
Subsidiary; provided, that all such Indebtedness owing by the Company or any
Domestic Subsidiary Guarantor to any Foreign Subsidiary shall be unsecured;


(iv)     

Receivables Facility Attributed Indebtedness arising in connection with a
Permitted Domestic Receivables Financing;


(v)     

Indebtedness secured by Liens permitted by Section 7.3(F)(xvi);


(vi)     

Secured Indebtedness of the Company or any Domestic Subsidiary Guarantor not
otherwise permitted under this Section 7.3(A) in an aggregate outstanding
principal amount not to exceed $25,000,000 at any time;


(vii)     

(a) Indebtedness of any Foreign Subsidiary not otherwise permitted under this
Section 7.3(A) and (b) Receivables Facility Attributed Indebtedness arising in
connection with Permitted Foreign Receivables Financings; provided, that the sum
of (1) the outstanding principal amount of the Indebtedness incurred pursuant to
the foregoing clause (a) plus (2) the amount of the Receivables Facility
Attributed Indebtedness incurred pursuant to the foregoing clause (b) shall not
exceed $300,000,000 at any time;


(viii)     

Receivables Facility Attributed Indebtedness arising in connection with Foreign
Factoring Transactions;


(ix)     

Unsecured Indebtedness of up to $276,000,000 having a maturity date not sooner
than six months after the Extended Revolving Loan Termination Date and issued
under a Senior Note Indenture (the “Proposed Senior Notes”) within one hundred
twenty (120) days after the Amendment No. 5 Effective Date so long as within
such 120-day period the Company shall have repurchased, retired, redeemed or
defeased its 2012 Senior Notes such that the aggregate outstanding principal
amount of such 2012 Senior Notes does not exceed $100,000,000; provided, that in
order to effect such reduction, the Company shall be required to apply at least
a majority of the proceeds of the Proposed Senior Notes and thereafter may use
other permitted sources of funds; it being understood and agreed that (a) in the
event that the aggregate outstanding principal amount of the 2012 Senior Notes
exceeds $100,000,000 at the end of such 120-day period, the unsecured
Indebtedness basket set forth in the next succeeding clause (x) shall be
automatically and permanently reduced by the amount of such excess, and (b) for
the avoidance of doubt, any Indebtedness evidenced by the Proposed Senior Notes
in excess of $276,000,000 shall constitute usage under the unsecured
Indebtedness basket set forth in the next succeeding clause (x); and


(x)     

Unsecured Indebtedness of the Company or any Domestic Subsidiary Guarantor not
otherwise permitted under this Section 7.3(A) in an aggregate outstanding
principal amount not to exceed $200,000,000 (minus the amount of any permanent
reduction required by the preceding clause (ix), the “Unsecured Basket Base
Amount”) at any time so long as, subject to the second proviso below, such
Indebtedness has a maturity date not sooner than six months after the Extended
Revolving Loan Termination Date (or any later maturity date then in effect with
respect to the Loans); provided, that Indebtedness in an amount in excess of the
Unsecured Basket Base Amount (subject to the aforementioned limitations on
maturity) may be incurred if, not less than five (5) Business Days prior to such
incurrence, the Company shall deliver to the Administrative Agent and the
Lenders a certificate from a Designated Financial Officer demonstrating to the
reasonable satisfaction of the Administrative Agent that after giving effect to
such incurrence, on a pro forma basis acceptable to the Administrative Agent, as
if such incurrence had occurred on the first day of the twelve-month period
ending on the last day of the Company’s most recently completed fiscal quarter
for which financial statements are publicly available, the Interest Coverage
Ratio as of the end of such fiscal quarter was equal to or greater than
2.00:1.00; provided, further, that the limitations on maturity set forth above
shall not apply to up to $25,000,000 of Indebtedness in existence at any time
that has been incurred pursuant to this Section 7.3(A)(x);




provided, that no additional Indebtedness shall be incurred by the Company under
the 1990 Senior Note Indenture after the Closing Date.

        (B)      Merger. Without limiting the provisions of Section 7.3(G), the
Company will not, nor will it permit any Subsidiary to, merge or consolidate
with or into any other Person, except that:

(i)     Any Subsidiary may merge or consolidate with the Company (provided, that
the Company shall be the surviving corporation), with the Subsidiary Borrower
(provided, that such Subsidiary Borrower shall be the surviving entity) or with
one or more other Subsidiaries (provided, that in the case of any such merger or
consolidation involving any Subsidiary Guarantor, the surviving entity shall be
such Subsidiary Guarantor, except that Meritor Heavy Vehicle Systems (Mexico),
Inc. , a Delaware corporation and a Subsidiary Guarantor, shall be permitted to
merge into a Mexican Subsidiary of the Company, with the Mexican Subsidiary
being the surviving entity, so long as Meritor Heavy Vehicle Systems (Mexico),
Inc. is and remains a shell company with no assets or revenues); and

 

(ii)    The Company may merge or consolidate with any other entity; provided,
that the Company shall be the surviving corporation and that after giving effect
thereto no Default or Unmatured Default shall exist and be continuing.


(C)      Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, consummate any Asset Sale after the Closing Date other than an Asset Sale
which (i) is not for less than fair market value (as determined in good faith by
the management or board of directors of the Company or such Subsidiary, as
applicable), (ii) generates proceeds that, in the aggregate with the proceeds of
all such other Asset Sales during the then current fiscal year, do not exceed
fifteen percent (15%) of the aggregate book value of the Company’s Consolidated
Assets as of the end of the fiscal quarter immediately preceding the initial
Asset Sale consummated after the Closing Date and (iii) generates proceeds that,
in the aggregate with the proceeds of all such other Asset Sales during the
period from the Closing Date to the date of such proposed transaction, do not
exceed twenty-five percent (25%) of the aggregate book value of the Company’s
Consolidated Assets as of the end of the fiscal quarter immediately preceding
the initial Asset Sale consummated after the Closing Date. Notwithstanding the
foregoing, the proceeds of any such Asset Sales by the Company or any Domestic
Subsidiary Guarantor during the period from the Closing Date to the date of such
proposed transaction, to the extent permitted in the foregoing sentence, shall
not exceed seven and a half percent (7.5%) of the aggregate book value of the
Company’s Consolidated Assets as of the end of the fiscal quarter immediately
preceding the initial Asset Sale consummated after the Closing Date.

 

(D)      Conduct of Business. The Company will not, nor will it permit any
Subsidiary to, engage in any business other than the businesses engaged in by
the Company or such Subsidiaries on the date hereof and any business or
activities which are reasonably similar, related or incidental thereto or
logical extensions thereof.

 

(F)      Investments. The Company will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including, without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, except:



(i)     

Existing Investments in Subsidiaries and other Investments in existence on the
Closing Date and described in Schedule 7.3(E), and any renewal or extension of
any such Investments that does not increase the amount of the Investment being
renewed or extended as determined as of such date of renewal or extension;



(ii)     

(a) Investments by the Company or any Subsidiary in the Company or any Domestic
Subsidiary Guarantor, (b) Investments by any Foreign Subsidiary in the
Subsidiary Borrower or any Foreign Subsidiary Guarantor, (c) Investments by any
Foreign Subsidiary Non-Guarantor in any other Foreign Subsidiary Non-Guarantor,
(d) Investments permitted under Section 7.3(A)(iii), (e) Investments by the
Company or any Domestic Subsidiary Guarantor in Foreign Subsidiaries made during
the period from the Closing Date until the Amendment No. 5 Effective Date and
described in Schedule 7.3(E)(ii), and (f) additional Investments by the Company
or any Domestic Subsidiary Guarantor in Foreign Subsidiaries from and after the
Amendment No. 5 Effective Date in an outstanding amount not to exceed at any
time the sum of (1) $200,000,000 plus (2) the Foreign Reinvestment Amount at
such time;


(iii)     

Investments comprised of capital contributions (whether in the form of cash, a
note or other assets) to an SPV or other Subsidiary or otherwise resulting from
transfers of assets permitted hereunder to such SPV or other Subsidiary, in
either case, in connection with a Permitted Receivables Financing;


(iv)     

Investments constituting Permitted Acquisitions;


(v)     

Cash Equivalent Investments;


(vi)     

Investments in trade receivables or received in connection with the bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;


(vii)     

Investments consisting of deposit accounts maintained by the Company and its
Subsidiaries in the ordinary course of business in connection with its cash
management system;


(viii)     

Investments (other than any Investment of a type described in the foregoing
clauses (i)-(vii)) made during the period from the Closing Date until the
Amendment No. 5 Effective Date and described in Schedule 7.3(E)(viii); and


(ix)     

Investments (other than any Investment of a type described in the foregoing
clauses (i)-(viii)) made from and after the Amendment No. 5 Effective Date in an
aggregate amount not to exceed $200,000,000 at any time.



(F)      Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

 

(i)     

Liens on assets of the Company and its Subsidiaries as of the Closing Date
identified as such on Schedule 7.3(F);

 

(ii)     

Liens for taxes, assessments or governmental charges or levies on its Property
(excluding Environmental Liens or Liens in favor of the PBGC) if (x) the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings, and (y)
adequate reserves therefor are being maintained in accordance with Agreement
Accounting Principles;


(iii)     

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due;


(iv)     

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation (excluding Liens in favor of the PBGC);


(v)     

Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries;


(vi)     

Lessors’ interests under Capitalized Leases;


(vii)     

Judgment or other similar Liens arising in connection with legal proceedings so
long as (a) the execution or other enforcement thereof is effectively stayed and
the claims secured thereby are being contested in good faith by appropriate
proceedings and the Company or such Subsidiary, as the case may be, has
established appropriate reserves against such claims in accordance with
Agreement Accounting Principles and (b) such Liens do not constitute a Default
pursuant to Section 8.1(I);


(viii)     

Liens on assets of the Company or any Domestic Subsidiary of the Company located
in the United States of America securing secured Indebtedness of the Company or
such Subsidiary otherwise permitted under Section 7.3(A)(vi);


(ix)     

Liens on Property acquired after the Closing Date and existing at the time of
such acquisition (directly or indirectly) (other than any such Lien created in
contemplation of such acquisition); provided, that such Liens shall extend only
to the Property so acquired;


(x)     

Liens on the Property of a Person that is merged with or into the Company or a
Subsidiary or of a Person that becomes a Subsidiary after the Closing Date (in
each case to the extent such merger, Acquisition or Investment is otherwise
permitted by this Agreement); provided, that (a) such Liens existed at the time
such Person was so merged or became a Subsidiary and were not created in
anticipation of any such transaction, (b) any such Lien does not by its terms
cover any additional property or assets acquired after the time such Person was
so merged or became a Subsidiary, and (c) any such Lien does not by its terms
secure any Indebtedness other than Indebtedness existing immediately prior to
the time such Person was so merged or became a Subsidiary;


(xi)     

Liens resulting from the deposit of funds or evidences of Indebtedness in trust
for the purpose of defeasing Indebtedness of the Company or any Subsidiary;


(xii)     

Bank setoff rights arising in the ordinary course of business;


(xiii)     

Deposits or Liens to secure the performance (and not securing any Indebtedness)
of statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business;


(xiv)     

Liens arising under the Loan Documents;


(xv)     

Liens on Receivables and Related Security arising in connection with a Permitted
Receivables Financing or a Foreign Factoring Transaction;


(xvi)     

Liens on any specific fixed asset securing Indebtedness incurred or assumed for
the purpose of financing or refinancing all or any part of the cost of acquiring
or constructing such asset; provided, that such Lien (a) extends only to the
asset then being acquired or constructed and (b) attaches to such asset
concurrently with or within six (6) months after the acquisition or completion
or construction thereof;


(xvii)     

Any extension, renewal or replacement (or successive extension, renewal, or
replacement) in whole or in part, of any Lien referred to in the foregoing
clauses (i) through (xvi) inclusive; provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property);


(xviii)     

Deposit arrangements and pledges of cash or cash equivalents that secure only
Hedging Obligations otherwise permitted hereunder; and


(xix)     

Liens on assets of any Foreign Subsidiary of the Company located outside the
United States of America securing Indebtedness of such Subsidiary permitted
under Section 7.3(A)(vii)(a);



provided, that the Company will not, and will not permit any Subsidiary to,
grant any Lien on any Property constituting Restricted Collateral other than as
security for the Secured Obligations pursuant to the Loan Documents.
In addition, neither the Company nor any of its Subsidiaries shall be or become
a party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of, or require any equal and ratable
sharing of, a Lien on any of its properties or other assets in favor of the
Agents, the Issuing Bank, the Swing Line Bank and the Lenders, as collateral for
the Secured Obligations; provided, that (a) any agreement, note, indenture or
other instrument in connection with purchase money Indebtedness (including
Capitalized Leases) permitted hereunder may prohibit the creation of a Lien in
favor thereof on the items of property obtained with the proceeds of such
purchase money Indebtedness, (b) the documents evidencing a Permitted
Receivables Financing or a Foreign Factoring Transaction may prohibit the
creation of a Lien with respect to all of the assets of the related SPV, if any,
and with respect to the Receivables and Related Security subject to such
transaction in favor thereof as collateral for the Secured Obligations and (c)
each Senior Note Indenture may prohibit the creation of a Lien on Restricted
Collateral unless the holders of the notes issued pursuant to such Senior Note
Indenture shall be provided with an equal and ratable Lien on such assets, but
solely to the extent such prohibition is provided for in such Senior Note
Indenture as in effect on the later of the Closing Date and the date of such
Senior Note Indenture.

           (G)      Permitted Acquisitions. The Company will not, nor will it
permit any Subsidiary to, make any Acquisitions, other than Acquisitions meeting
the following requirements or otherwise approved by the Required Lenders (each
such Acquisition constituting a “Permitted Acquisition ”):

              (i)     no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith (including, without limitation, pursuant to
Section 7.2(K));



(ii)     

each representation and warranty contained in Article VI shall be true and
correct in all material respects at the time of such Acquisition and after
giving effect thereto (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct in all material respects as of such date); and


(iii)     

not less than five (5) Business Days prior to each such Acquisition, the Company
shall deliver to the Administrative Agent and the Lenders a certificate from a
Designated Financial Officer demonstrating to the reasonable satisfaction of the
Administrative Agent that after giving effect to such Acquisition and the
incurrence of any Indebtedness permitted hereunder in connection therewith, on a
pro forma basis acceptable to the Administrative Agent, but without giving
effect to any projected synergies resulting from such Acquisition, as if the
Acquisition and such incurrence of Indebtedness had occurred on the first day of
the twelve-month period ending on the last day of the Company’s most recently
completed fiscal quarter for which financial statements are publicly available,
the Company would have been in compliance with the covenants set forth in
Sections 7.3 and 7.4 and not otherwise in Default;


(iv)     

in the case of an Acquisition by the Company or the Subsidiary Borrower of
equity interests of an entity, (A) the acquired entity shall be a Subsidiary of
the Company or (B)(x) the acquired entity shall be merged with and into the
Company or the Subsidiary Borrower substantially concurrently with such
Acquisition, with the Company or the Subsidiary Borrower being the surviving
corporation with voting control following such merger and (y) such merger shall
otherwise comply with Section 7.3(B); and


(v)     

the aggregate consideration for such Acquisition, in the aggregate with the
consideration for all other Acquisitions consummated since the Amendment No. 5
Effective Date, shall not exceed the sum of (i) $100,000,000 plus (ii) an amount
equal to the net cash proceeds received by the Company or any Domestic
Subsidiary on or after the Amendment No. 5 Effective Date from the divestiture
of the equity interest in, or assets of, any Foreign Subsidiary.



(H)      Transactions with Affiliates and Joint Ventures. Except for Permitted
Related Party Transactions and Permitted Strategic Transactions, the Company
will not, nor will it permit any Subsidiary to, enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate or Joint Venture except
in the ordinary course of business and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms (taken as a whole) not materially less favorable to the Company or the
Company and its Subsidiaries (taken as a whole) than would occur in a comparable
arm’s length transaction.

 

(I)       Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary) in respect of any Indebtedness except in connection with
Indebtedness which if directly incurred by the Company or such Subsidiary, as
applicable, would not result in a violation of Sections 7.3(A) or 7.4.

 

(J)       Sale and Leaseback. The Company will not, nor will it permit any
Subsidiary to, sell or transfer any property in order to concurrently or
subsequently lease as lessee such or similar property unless (i) the related
sale is permitted under Section 7.3(C), (ii) any related Investment is permitted
under Section 7.3(E), (iii) no Default or Unmatured Default shall have occurred
and be continuing as of the date of such transaction or would result therefrom
and (iv) the Property subject to such sale does not constitute Restricted
Collateral.


(K)      Modifications to Other Indebtedness; No More Favorable Terms;
ArvinMeritor Receivables Corporation.

 

     (i)     Subordinated Indebtedness. The Company will not, nor will it permit
any Subsidiary to, make any amendment or modification to any indenture, note or
other agreement evidencing or governing any subordinated Indebtedness (excluding
all Intercompany Indebtedness) or Disqualified Stock of the Company or its
Subsidiaries in a manner adverse to the Lenders.



(ii)     

No More Favorable Terms. Without in any way limiting the foregoing provisions of
this Section 7.3(K) or the requirements set forth in Section 7.2(K)(ii), the
Company will not, nor will it permit any Subsidiary to, enter into or amend,
restate, supplement or otherwise modify any indenture, note or other agreement
evidencing or governing any Indebtedness of the Company having a principal
amount (whether or not funded or committed) in excess of $50,000,000 or any
Senior Note Indenture that (a) contains any covenant binding on the Company or
any Subsidiary or any of their respective Property, (b) contains any event of
default causing, or permitting holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity, or (c) requires the
Company or any Subsidiary to provide, or otherwise gives any holder of any such
Indebtedness the benefit of, a guaranty or collateral pledge that, in the case
of any of the foregoing clauses (a), (b) and (c) , is (x) not substantially
provided for in this Agreement or the other Loan Documents or (y) is more
favorable to the holder of such Indebtedness than the comparable covenant,
default, guaranty or collateral pledge set forth in the Loan Documents
(collectively, a “More Favorable Term”), unless this Agreement and/or any
relevant Loan Document shall be amended or supplemented to provide substantially
the same covenant, default, guaranty or collateral pledge, as applicable, prior
to the effectiveness of the More Favorable Term, except for collateral pledges
provided for in agreements governing Indebtedness secured by Liens permitted
under Sections 7.3(F) other than Section 7.3(F)(viii).


(iii)     

ArvinMeritor Receivables Corporation. The Company shall not permit ARC (or any
other SPV party to a Permitted Domestic Receivables Securitization) to be
designated as a “Restricted Subsidiary” under and as defined in each Senior Note
Indenture.




(L)      Restricted Payments. The Company will not, nor will it permit any
Subsidiary to, declare or make any Restricted Payment; provided, that:

 

     (i)     so long as no Default or Unmatured Default shall have occurred and
be continuing at the date of declaration or payment thereof (in the case of any
dividend) or the date of such repurchase (in the case of any share repurchase)
or would result therefrom, the Company may declare and pay cash dividends with
respect to its Capital Stock and repurchase shares of Capital Stock of the
Company in accordance with its future share repurchase program to the extent the
sum of the aggregate amount of such dividends and the aggregate purchase price
of such repurchases shall not exceed $40,000,000 in any fiscal year of the
Company;



(ii)     

in addition to the foregoing, so long as no Default or Unmatured Default shall
have occurred and be continuing as of the date of such repurchase or would
result therefrom, the Company may repurchase shares of Capital Stock of the
Company in accordance with the Company’s future share repurchase program in
order to limit dilution thereof to the extent the aggregate purchase price with
respect to such repurchases shall not exceed $25,000,000 during the term of this
Agreement;


(iii)     

the Company shall be permitted to repurchase, retire, redeem or defease any
Indebtedness of the Company permitted under the Credit Agreement other than
subordinated Indebtedness with proceeds of any permitted capital markets debt,
convertible debt, equity or preferred equity issuances (but, for the avoidance
of doubt, not with proceeds of any Loans under the Credit Agreement) within one
hundred twenty (120) days after the Company’s receipt of such proceeds;


(iv)     

the Company shall be permitted to repurchase, retire, redeem or defease the
balance of the 2012 Senior Notes to the extent such notes have not been
repurchased, retired, redeemed or defeased with the proceeds of the Proposed
Senior Notes as described in Section 7.3(A)(ix) above; it being understood and
agreed that the Company shall be permitted to use (i) following an increase to
the Aggregate Term Loan Commitment pursuant to Section 2.23, all or any portion
of the Incremental Term Loans resulting from such Commitment Increase, (ii)
following an increase to the Aggregate Revolving Loan Commitment pursuant to
Section 2.23, Revolving Loans in an aggregate principal amount not to exceed the
aggregate amount of such Commitment Increase and (iii) (x) in calendar year
2010, up to $50,000,000 of Revolving Loans, (y) in calendar year 2011, up to
$50,000,000 of Revolving Loans plus the unused portion of the Revolving Loans
available for such purpose under the preceding clause (x), and/or (z) in
calendar year 2012, Revolving Loans in an amount equal to the then outstanding
principal amount of the 2012 Senior Notes, in the case of any of the foregoing
clauses (i), (ii) or (iii), in order to effect such repurchase, retirement,
redemption or defeasance, but subject to the Company’s demonstration of pro
forma covenant compliance with the Priority Debt Ratio as a condition precedent
to making any such Loans as more specifically described in Section 5.2(E) hereof
(in addition to satisfaction of all other conditions precedent applicable to
such Loans); and


(v)     

the Company shall be permitted to redeem any permitted Indebtedness in exchange
for Capital Stock (including preferred stock but excluding Disqualified Stock).

 

(M)      Hedging Obligations. The Company will not, nor will it permit any
Subsidiary to, enter into any Hedging Arrangement other than Hedging
Arrangements entered into by the Company or such Subsidiary pursuant to which
the Company or such Subsidiary has hedged its reasonably estimated interest
rate, foreign currency or commodity exposure and which are non-speculative in
nature.

 

(N)      Margin Regulations. The Company will not, nor will it permit any
Subsidiary to, use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.

 

(O)      Restrictive Subsidiary Covenants. The Company will not, nor will it
permit any Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests or pay any Indebtedness or other Obligation owed to the
Company or any other Subsidiary, make loans or advances or other Investments in
the Company or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Company or any other Subsidiary other than pursuant to
(i) applicable law, (ii) this Agreement or the other Loan Documents, (iii)
restrictions imposed by the holder of a Lien permitted by Section 7.3(F) and
(iv) restrictions imposed in a joint venture agreement on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests, the removal of which requires the consent of one or more of
the joint venture partners or the joint venture’s board of directors (but not
the consent of any third parties).

 

(P)      Disqualified Stock. The Company will not, and will not permit any
Subsidiary to, issue or permit to remain outstanding any Disqualified Stock.


7.4.      Financial Covenants.

 

(A)      Priority Debt Ratio. The Company shall not permit its Priority Debt
Ratio, calculated on a consolidated basis for the Company and its Subsidiaries,
to exceed (i) 2.75 to 1.00 as of the last day of the fiscal quarter commencing
with the fiscal quarter ending on or about March 31, 2010 through and including
the fiscal quarter ending on or about June 30, 2010, (ii) 2.50 to 1.00 as of the
last day of each fiscal quarter commencing with the fiscal quarter ending on or
about September 30, 2010 through and including the fiscal quarter ending on or
about June 30, 2011, (iii) 2.25 to 1.00 as of the last day of each fiscal
quarter commencing with the fiscal quarter ending on or about September 30, 2011
through and including the fiscal quarter ending on or about June 30, 2012, and
(iv) 2.00 to 1.00 as of the last day of each fiscal quarter thereafter.

 

(B)      Capital Expenditures. The Company shall not, and shall not permit any
of its Subsidiaries to, incur Capital Expenditures during any fiscal year in an
aggregate amount for the Company and its Subsidiaries in excess of the CapEx Cap
Amount with respect to such fiscal year. As used herein, “CapEx Cap Amount”
means, with respect to any fiscal year commencing with the fiscal year ending on
or about September 30, 2010, $160,000,000; provided, that such amount for the
fiscal year ending on or about September 30, 2011 and each fiscal year
thereafter shall be increased by an amount equal to the excess, if any, of such
the CapEx Cap Amount for the previous Fiscal Year (as calculated without giving
effect to this proviso) over the actual amount of Capital Expenditures incurred
by the Company and its Subsidiaries during such previous fiscal year.




7.5.      Tax Restructuring. Notwithstanding anything to the contrary in this
Article VII, the Company and its Subsidiaries may consummate the transactions
outlined on Schedule 7.5 hereof, including all interim non-material steps
necessary to achieve each such step and all non-material deviations from such
steps so long as (i) the Company provides the Administrative Agent with prior
written notice of each interim step and each deviation from such steps and (ii)
the Company delivers such Loan Documents, and within such time periods, as are
reasonably requested by the Administrative Agent in order to comply with this
Agreement. For purposes of this Section 7.5, a “ non-material” step or deviation
shall mean any step or deviation, as reasonably determined by the Administrative
Agent and the Company, from the steps outlined in Schedule 7.5 hereto, that does
not reduce the amount of security or recourse provided to the Lenders under the
Loan Documents.





ARTICLE VIII:      

DEFAULTS






8.1.      Defaults. Each of the following occurrences shall constitute a
“Default” under this Agreement:




(A)      

Breach of Representation or Warranty. Any written representation or warranty
made or deemed made by or on behalf of the Company or its Subsidiaries to the
Lenders or the Agents in any Loan Document, in connection with any Loan or
Letter of Credit, or in any certificate or information delivered in writing in
connection with any Loan Document shall be false in any material respect on the
date as of which made.





(B)      

Failure to Make Payments When Due. Nonpayment of principal of any Loan or
Reimbursement Obligation when due; nonpayment of interest on any Loan,
commitment fees or L/C Fees, in each case within five days after the same
becomes due; or nonpayment of any other fees or any other obligations under any
of the Loan Documents within ten days after the same becomes due.


(C)      

Breach of Certain Covenants. The breach by any Borrower of any of the terms or
provisions of Sections 7.1, 7.2(A), 7.2(B), 7.2(C), 7.2(K), 7.2(L), 7.3 or 7.4.


(D)      

Other Defaults. The breach by any Borrower or any Subsidiary Guarantor (other
than a breach which constitutes a Default under another provision of this
Section 8.1) of any of the terms or provisions of this Agreement or any other
Loan Document which is not remedied within 30 days after the earlier of (i) the
date on which any Authorized Officer has actual knowledge thereof and (ii) the
receipt of written notice from any Agent or the Required Lenders.


(E)      

Default as to Other Indebtedness. Failure of the Company, the Subsidiary
Borrower or any other Subsidiary to pay when due any Material Indebtedness; or
the default by the Company, the Subsidiary Borrower or any other Subsidiary in
the performance of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness to cause such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of the
Company, the Subsidiary Borrower or any other Subsidiary shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Company, the Subsidiary Borrower or any other Subsidiary shall not pay, or admit
in writing its inability to pay, its debts generally as they become due.


(F)      

Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of its
Subsidiaries (but excluding any Immaterial Subsidiary) shall (i) have an order
for relief entered with respect to it under the United States bankruptcy laws as
now or hereafter in effect or cause or allow any similar event to occur under
any bankruptcy or similar law or laws for the relief of debtors as now or
hereafter in effect in any other jurisdiction, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator, monitor or
similar official for it or any substantial part of its Property, (iv) institute
any proceeding seeking an order for relief under the United States bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or any of its Property or its debts
under any law relating to bankruptcy, insolvency or reorganization or compromise
of debt or relief of debtors as now or hereafter in effect in any jurisdiction
including, without limitation, any organization, arrangement or compromise of
debt under the laws of its jurisdiction of incorporation, or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 8.1(F) or (vi) fail to contest
in good faith any appointment or proceeding described in Section 8.1(G).


(G)      

Involuntary Bankruptcy; Appointment of Receiver, Etc. Without its application,
approval or consent, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Company or any Subsidiary (but excluding any
Immaterial Subsidiary) or for any substantial part of its Property, or a
proceeding described in Section 8.1(F)(iv) shall be instituted against the
Company or any Subsidiary (but excluding any Immaterial Subsidiary) and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.


(H)      

Condemnation; Seizure. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of, all or
any substantial portion of the Property of the Company or any Subsidiary (but
excluding any Immaterial Subsidiary) taken as a whole.


(I)      

Judgments. The Company, the Subsidiary Borrower or any other Subsidiary shall
fail within 30 days to pay, bond or otherwise discharge one or more judgments or
orders for the payment of money, the total amount of which for the Company, the
Subsidiary Borrower and/or any other Subsidiary exceeds $35,000,000, which are
not stayed on appeal.


(J)      

Environmental. The Company or any of its Subsidiaries shall (i) be the subject
of any proceeding or investigation pertaining to the release by the Company, any
of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment or (ii) violate any Environmental Law, which, in
the case of an event described in the foregoing clause (i) or (ii), could
reasonably be expected to result in liability, individually or in the aggregate,
having a Material Adverse Effect.


(K)      

Enforceability. Any Loan Document shall fail to remain in full force or effect
against the Company or any Subsidiary or any action shall be taken or shall fail
to be taken to discontinue or to assert the invalidity or unenforceability of,
or which results in the discontinuation or invalidity or unenforceability of,
any Loan Document.


(L)      

Loan Party Revocation. Any Loan Party shall terminate or revoke any of its
obligations under a Loan Document (other than as expressly permitted hereunder).


(M)      

Change in Control. The occurrence of any Change in Control.


(N)      

ERISA and Foreign Plans. The Company shall (i) permit to exist any accumulated
funding deficiency (as defined in Sections 302 of ERISA and 412 of the Code),
with respect to any Benefit Plan, whether or not waived, (ii) fail, or permit
any Controlled Group member to fail, to pay any required installment or any
other payment required under Section 412 of the Code on or before the due date
for such installment or other payment, or (iii) permit a Termination Event to
occur, except where such transactions, events, circumstances, or failures could
not, individually or in the aggregate, reasonably be expected to result in
liability to the Company or any of its Subsidiaries having a Material Adverse
Effect.


(O)      

Collateral. Any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Collateral (with an
aggregate book value in excess of $10,000,000) purported to be covered thereby,
which failure is not remedied within five (5) days after the earlier of (i) the
date on which any Authorized Officer has actual knowledge thereof and (ii) the
receipt of written notice from any Agent or the Required Lenders.




A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.





ARTICLE IX:      

ACCELERATION; WAIVERS, AMENDMENTS AND REMEDIES






9.1.      Termination of Revolving Loan Commitments; Acceleration.

 

 

(A)      

If any Default described in Section 8.1(F) or 8.1(G) occurs, the obligations of
the Revolving Loan Lenders to make Revolving Loans hereunder and the obligation
of the Issuing Bank to issue Letters of Credit hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the Issuing Bank
or any Lender and the Borrowers will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in each Agreed Currency, in immediately available
funds, equal to the difference of (x) one hundred five percent (105%) of the
amount of L/C Obligations denominated in such Agreed Currency at such time, less
(y) the amount of such Agreed Currency on deposit in the L/C Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, in the
aggregate for all Agreed Currencies, the “Collateral Shortfall Amount”), which
funds shall be held in the L/C Collateral Account. If any other Default occurs,
(a) the Administrative Agent may, and at the request of Required Revolving Loan
Lenders shall, terminate or suspend the obligations of the Revolving Loan
Lenders to make Revolving Loans hereunder and the obligation of the Issuing Bank
to issue Letters of Credit hereunder and (b) the Administrative Agent may, and
at the request of the Required Lenders shall, (i) declare the Obligations to be
due and payable, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which each Borrower expressly waives, and (ii) upon notice to the Borrowers and
in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the L/C Collateral Account.

 

(B)      

If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account. At any time while any
Default is continuing, none of the Borrowers nor any Person claiming on behalf
of or through any Borrower shall have any right to withdraw any of the funds
held in the L/C Collateral Account.


(C)      

If at any time following any deposit of funds into the L/C Collateral Account
pursuant to clause (A) or (B) of this Section 9.1 the Default giving rise to
such obligation to deposit cash collateral shall be cured, waived otherwise
cease to be continuing and no other Default or any Unmatured Default shall then
have occurred and be continuing, the Administrative Agent shall determine the
Net Aggregate Revolving Credit Exposure at such time and release and disburse
funds from the L/C Collateral Account to the Borrowers to the extent required
pursuant to Section 2.4(B)(iii).


(D)      

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Revolving Loan Lenders to make Revolving Loans and the
obligation and power of the Issuing Bank to issue Letters of Credit hereunder as
a result of any Default (other than any Default as described in Section 8.1(F)
or (G)) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in the case of any
such acceleration) or Required Revolving Loan Lenders (in the case of any such
termination) (in each case, in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.




9.2.      Preservation of Rights. No delay or omission of the Lenders, the
Issuing Bank or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan or the issuance of a Letter
of Credit notwithstanding the existence of a Default or the inability of the
Company to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Issuing Bank and the Lenders until the Obligations have been paid in
full in cash.



9.3.      Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Company hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender (which is not a defaulting Lender) affected
thereby:

 

     (i)     Postpone or extend the Revolving Loan Termination Date, the Term
Loan Maturity Date or any other date fixed for any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations or any fees or other
amounts payable to such Lender or extend the expiry date of any Letter of Credit
to a date after the Revolving Loan Termination Date;



(ii)     

Reduce the principal amount, or amortization, of any Loans or Reimbursement
Obligations, or reduce the rate or extend the time of payment of interest or
fees thereon; provided, however, that (a) modifications to the provisions
relating to prepayments of Loans and other Obligations and (b) a waiver or other
modification of the application of the default rate of interest pursuant to
Section 2.10 hereof shall, in each case, only require the approval of the
Required Lenders;


(iii)     

Reduce the percentage specified in the definition of Required Lenders, Required
Revolving Loan Lenders or any other percentage of Lenders specified to be the
applicable percentage in this Agreement to act on specified matters or amend the
definitions of “Required Lenders”, “Required Revolving Loan Lenders” or “Pro
Rata Share”;


(iv)     

Increase the amount of the Revolving Loan Commitment or Term Loan Commitment of
any Lender hereunder or increase any Lender’s Pro Rata Share;


(v)     

Permit any Borrower to assign its rights under this Agreement;


(vi)     

Other than pursuant to a transaction permitted by the terms of this Agreement,
release any guarantor from its obligations under its respective Guaranty or
release all or substantially all of the Collateral; or


(vii)     

Amend this Section 9.3.




No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) the Issuing Bank shall be
effective without the written consent of the Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.




ARTICLE X:      

GENERAL PROVISIONS






10.1.      Survival of Representations. All representations and warranties of
the Company contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations).



10.2.      Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.



10.3.      Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If, subsequent to the Closing Date, any changes in
generally accepted accounting principles as in effect in the United States of
America are required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants set forth in Section 7.4 or any other financial test set
forth in this Agreement or in the related definitions or terms used therein
(“Accounting Changes”), the parties hereto agree, at the Company’s request, to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating the Company’s and its Subsidiaries ’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, that until such provisions are amended in a
manner reasonably satisfactory to the Administrative Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles in connection with the financial covenants set
forth in Section 7.4 and each other financial test set forth in this Agreement
shall mean generally accepted accounting principles as in effect in the United
States of America as of the Closing Date but giving effect to the relevant
Accounting Changes, subject to further modification in accordance with this
Section 10.3. Notwithstanding any other provision contained herein (including
the definition of Agreement Accounting Principles), all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein. For the avoidance
of doubt, the foregoing statement shall apply only to treatment of financial
concepts in this Agreement (including determinations of Indebtedness and the
calculation of the financial covenants) and not to the manner in which the
Company prepares its financial statements (it being understood that appropriate
adjustments shall be made for purposes of the Compliance Certificate or any
other demonstration or determination of compliance with the applicable
provisions of this Agreement).



10.4.      Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.



10.5.      Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.



10.6.      Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.



10.7.      Expenses; Indemnification.

 

 



(A)      

Expenses. The Borrowers shall reimburse the Administrative Agent and the
Arrangers for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of outside counsel
and paralegals for the Administrative Agent) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
distribution (including, without limitation, via the internet) and
administration of the Loan Documents, including (without limiting the generality
of the foregoing), consultant’s fees and expenses (provided, so long as no
Default or Unmatured Default has occurred and is continuing, such consultant is
engaged with the consent of the Company). The Borrowers also agree to reimburse
the Administrative Agent, the Arrangers and the Lenders for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of outside counsel and paralegals for the Administrative Agent,
the Arrangers and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers or any Lender in connection with the collection of the Secured
Obligations and protection of rights under, and enforcement of, the Loan
Documents, including any such expenses incurred during any workout,
restructuring or negotiations in respect of any of the Secured Obligations.





(B)      

Indemnity. The Borrowers further agree to defend, protect, indemnify and hold
harmless the Administrative Agent, any Syndication Agent, any Documentation
Agent, each Arranger, each Lender and the Issuing Bank and each of their
respective Affiliates, and each of such Agents’, Arrangers’, Lenders’, Issuing
Bank and Affiliates’ respective officers, directors, trustees, investment
advisors, employees, attorneys and agents (collectively, the “Indemnitees”),
based upon its obligations, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of outside counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding, whether or not
such Indemnitees shall be designated a party thereto), imposed on, incurred by
or asserted against such Indemnitees in any manner relating to or arising out of
this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents, or any liabilities, obligations,
responsibilities, losses, damages, personal injury, death, punitive damages,
economic damages, consequential damages, treble damages, intentional, willful or
wanton injury, damage or threat to the environment, natural resources or public
health or welfare, costs and expenses (including, without limitation, attorney,
expert and consulting fees and costs of investigation, feasibility or remedial
action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, known or unknown, absolute or contingent, past, present or future
relating to violation of any Environmental Laws arising from or in connection
with the past, present or future operations of the Company, its Subsidiaries or
any of their respective predecessors in interest, or, the past, present or
future environmental, health or safety condition of any respective property of
the Company or its Subsidiaries, the presence of asbestos-containing materials
at any respective property of the Company or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”); provided, however, the Borrowers shall not have any
obligation to an Indemnitee hereunder with respect to Indemnified Matters to the
extent found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the willful misconduct or gross negligence of
such Indemnitee with respect to the Loan Documents. If the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.


(C)      

Waiver of Certain Claims; Settlement of Claims. Each Borrower further agrees to
assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement shall be entered into by the Company or any of its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement and the other Loan
Documents unless such settlement releases all Indemnitees from any and all
liability with respect thereto.


(D)      

Survival of Agreements. The obligations and agreements of the Borrowers under
this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Secured Obligations shall survive the termination of
this Agreement.




10.8.      Numbers of Documents. All statements, notices, closing documents and
requests hereunder (other than (i) notices described in the first sentence of
Section 2.15 and (ii) notices and other communications delivered to the
Administrative Agent and the Lenders by electronic communication in accordance
with Section 14.1(B)) shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.



10.9.      Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Company or any of its Subsidiaries
pursuant to this Agreement in confidence, except for disclosure (i) to its
Affiliates and to other Lenders and their respective Affiliates, (ii) to legal
counsel, accountants and other professional advisors to such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation or legal process, (v) to any
Person as may be required by law in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in interest rate swap agreements or credit derivative
transactions relating to the Loans or to legal counsel, accountants and other
professional advisors to such counterparties, (vii) as permitted by Section 13.4
and (viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder.

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 

AS USED IN THE FOREGOING TWO PARAGRAPHS, “RELATED PARTIES” MEANS, WITH RESPECT
TO ANY SPECIFIED PERSON, SUCH PERSON’S AFFILIATES AND THE RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND ADVISORS OF SUCH PERSON AND SUCH PERSON’S
AFFILIATES.





10.10.      Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.



10.11.      Nonliability of Lenders. The relationship between the Borrowers and
the Lenders and the Administrative Agent shall be solely that of borrowers and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.



10.12.      GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWERS AND THE
ADMINISTRATIVE AGENT, THE ARRANGERS OR ANY LENDER ARISING OUT OF, CONNECTED
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THE
BORROWERS AND THE ADMINISTRATIVE AGENT, THE ARRANGERS OR THE LENDERS IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.



10.13.      CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

 

> (A)      NON-EXCLUSIVE JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS
> TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK
> STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
> OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY
> AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
> AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY
> NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
> BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
> HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO
> BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
> JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE
> ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE
> AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
> ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
> BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

           (B)      SERVICE OF PROCESS.

 

 

(i)     

EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY
SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR
THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY
ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT
THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(ii)     

THE Subsidiary Borrower hereby irrevocably appoints the Company as its agent for
service of process in any proceeding referred to in this Section 10.13 and
agrees that service of process in any such proceeding may be made by mailing or
delivering a copy thereof to it care of the Company at its address for notices
set forth in Article XIV of this Agreement.


> (C)      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
> ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
> SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
> RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
> CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
> EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO
> AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
> SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY
> FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
> WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
> RIGHT TO TRIAL BY JURY.

10.14.      Subordination of Intercompany Indebtedness. Each Borrower agrees
that all Intercompany Indebtedness held by such Borrower shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Secured Obligations; provided, that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing such Borrower
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Indebtedness from the related obligor. Should any payment,
distribution, security or instrument or proceeds thereof be received by such
Borrower upon or with respect to the Intercompany Indebtedness in contravention
of this Agreement after the occurrence of a Default, including, without
limitation, an event described in Section 8.1(F) or (G), prior to the
satisfaction of all of the Secured Obligations (other than contingent indemnity
obligations) and the termination of all financing arrangements pursuant to any
Loan Document or Hedging Agreement among the Borrowers and the Lenders (and
their Affiliates), such Borrower shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Secured Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of such
Persons, in precisely the form received (except for the endorsement or
assignment of the Borrowers where necessary), for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by such Borrower as the property of the Holders of Secured
Obligations. If any Borrower fails to make any such endorsement or assignment to
the Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same. Each Borrower agrees that
until the Secured Obligations (other than the contingent indemnity obligations)
have been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document or Hedging Agreement among the Borrowers and the
Lenders (and their Affiliates) have been terminated, no Borrower will assign or
transfer to any Person any Intercompany Indebtedness.



10.15.      Performance of Obligations. Each Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any Collateral and (ii) after the occurrence and
during the continuance of a Default make any other payment or perform any act
required of any Loan Party under any Loan Document or take any other action
which the Administrative Agent in its discretion deems necessary or desirable to
protect or preserve the Collateral, including, without limitation, any action to
(y) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (z) pay any rents payable by any Loan Party which are more
than 30 days past due, or as to which the landlord has given notice of
termination, under any lease. The Administrative Agent shall use its best
efforts to give the Borrower notice of any action taken under this Section 10.15
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect any Loan Party’s obligations in respect
thereof. Each Borrower agrees to pay the Administrative Agent, upon demand, the
principal amount of all funds advanced by the Administrative Agent under this
Section 10.15, together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If any Borrower fails to
make payment in respect of any such advance under this Section 10.15 within one
(1) Business Day after the date the Company receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one (1)
Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 10.15 shall neither relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent such other
Lender’s Pro Rata Share of such advance on the date such payment is to be made
nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, advances
made under this Section 10.3 shall constitute Secured Obligations secured by the
Collateral until paid in full by the Borrowers.





ARTICLE XI:      

THE ADMINISTRATIVE AGENT




11.1.      Appointment; Nature of Relationship. JPMCB is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement and that the Administrative Agent is merely
acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the Uniform Commercial
Code as in effect from time to time in the State of New York (or any successor
provision), (iii) is acting as an independent contractor, the rights and duties
of which are limited to those expressly set forth in this Agreement and the
other Loan Documents and (iv) except as expressly set forth herein, shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. Each of the Lenders, for itself and on behalf
of its affiliates, agrees to assert no claim against the Administrative Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender waives.



11.2.      Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.



11.3.      General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found to have been
caused by the gross negligence or willful misconduct of such Person.



11.4.      No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for perfection or priority of the Liens on any
collateral subject to the Loan Documents, the execution, effectiveness,
genuineness, validity, legality, enforceability, collectibility, or sufficiency
of this Agreement or any of the other Loan Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Company or any of its Subsidiaries.

11.5.       Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders (or the Required Revolving Loan Lenders or all of the
Lenders, in each case in the event that and to the extent that this Agreement
expressly requires such), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders and on all owners
of Loans. Upon receipt of any such instructions from the Required Lenders (or
the Required Revolving Loan Lenders or all of the Lenders, in each case in the
event that and to the extent that this Agreement expressly requires such), the
Administrative Agent shall be permitted to act on behalf of the full principal
amount of the Obligations. The Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.



11.6.      Employment of Administrative Agent and Counsel. The Administrative
Agent may execute any of its duties as the Administrative Agent hereunder and
under any other Loan Document by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.



11.7.      Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.



11.8.      The Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (i) for any amounts not
reimbursed by the Borrowers for which the Administrative Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents;
provided, that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have arisen solely from the gross negligence or
willful misconduct of the Administrative Agent. The obligations and agreements
of the Lenders under this Section 11.8 shall survive the termination of this
Agreement.



11.9.      Rights as a Lender. With respect to its Revolving Loan Commitment,
Loans made by it and Letters of Credit issued by it, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender or Issuing Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders”, “Issuing
Bank” or “Swing Line Bank” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.



11.10.      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.



11.11.      Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Company.
Upon any such resignation, the Required Lenders shall have the right to appoint,
on behalf of the Borrowers and the Lenders, a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.



11.12.      No Duties Imposed Upon Syndication Agents, Documentation Agents or
Arrangers. No Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, a “Documentation Agent” or an “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, a “ Documentation Agent” or an “Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth in Section 11.10, each of the
Lenders acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.



11.13.      Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.



11.14.      Delegation to Affiliates. The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under terms of this Agreement.



11.15.      Authority with Respect to Guarantees and Collateral Documents.

 

(A)      

Authority to Take Action. Each Lender authorizes the Administrative Agent to
enter into each of the Guarantees, Collateral Documents and related
intercreditor agreements to which the Administrative Agent is or may become a
party and to take all action contemplated by such documents. Each Lender agrees
that no Holder of Secured Obligations (other than the Administrative Agent)
shall have the right individually to independently enforce or seek to realize
upon the security granted by any Guaranty or Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Holders of Secured Obligations
or Holders of Secured Obligations, as applicable, upon the terms of such
documents. In furtherance and without limitation of the foregoing, the
Administrative Agent is hereby authorized and given a power of attorney by and
on behalf of each of the Holders of Secured Obligations to execute any Guaranty
or Collateral Document necessary or appropriate to guarantee the Secured
Obligations or grant and perfect a Lien on any Collateral in favor of the
Administrative Agent on behalf of the Holders of Secured Obligations, if
necessary.

 



(B)      

Authority to Release. The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Subsidiary Guarantor from its
obligations under any of the Guarantees and release any Lien granted to the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment and satisfaction of all of the Obligations at any time arising under
or in respect of this Agreement or the Loan Documents and Hedging Agreements or
the transactions contemplated hereby or thereby (which satisfaction, in the case
of outstanding Letters of Credit, may take the form of a backstop letter of
credit from an issuer acceptable to the Administrative Agent or cash
collateral); (ii) in connection with any transaction which is permitted by this
Agreement (including, without limitation, the permitted sale by the Company or
any Subsidiary of one hundred percent (100%) of the Capital Stock of any
Subsidiary Guarantor or Pledge Subsidiary owned by the Company and its
Subsidiaries), (iii) as required pursuant to Section 7.2(K) or Section 7.2(L) or
(iv) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular Subsidiary
Guarantors or types or items of Collateral pursuant to this Section 11.15(B).




(C)      

Further Documents, etc. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Company, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrowers or any Subsidiary in respect of) all
interests retained by the Borrowers or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.




11.16.      Foreign Collateral Authorizations.

    



(A)      

The Company, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, National Association as Administrative Agent may
acquire and be the holder of any bond issued by the Company or any Subsidiary in
connection with this Agreement (i.e., the fond é de pouvoir may acquire and hold
the first bond issued under any deed of hypothec by the Company or any
Subsidiary).





(B)      

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Capital Stock of which is pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Secured Obligations shall - conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt. The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.


(C)      

The Administrative Agent shall administer any Collateral Document which is
governed by German law and is a pledge (Pfandrecht) or otherwise transferred to
any Holder of Secured Obligations under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Holder of Secured
Obligations. In relation to any Collateral Document governed by the laws of
Germany, each party hereby authorizes the Administrative Agent to accept as its
representative any pledge or other creation of any accessory security right made
to such party in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Collateral Document governed by the laws of Germany which creates a pledge
or any other accessory security right and to release on behalf of such party any
Collateral Document governed by the laws of Germany in accordance with the
provisions herein and/or the provisions in the relevant German law governed
pledge agreement.


ARTICLE XII:      

SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS




12.1.      Setoff. In addition to, and without limitation of, any rights of the
Holders of Secured Obligations under applicable law, if any Default occurs and
is continuing, any Indebtedness from any Holder of Secured Obligations to any
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Secured Obligations owing to such Holder of Secured Obligations,
whether or not the Secured Obligations, or any part hereof, shall then be due.
It is understood and agreed that no deposits of the Subsidiary Borrower or
Indebtedness held by or owing to the Subsidiary Borrower shall be offset by any
Holder of Secured Obligations and applied towards the Secured Obligations
incurred solely by or on behalf of the Company unless the Subsidiary Borrower
shall be jointly and severally liable for all of the Secured Obligations at such
time pursuant to Section 1.4.



12.2.      Ratable Payments. If any Holder of Secured Obligations, whether by
setoff or otherwise, has payment made to it upon its Secured Obligations (other
than payments received pursuant to Sections 2.14(E), 4.1, 4.2 or 4.4 or as
otherwise provided herein) in a greater proportion than that received by any
other Holder of Secured Obligations, such Holder of Secured Obligations agrees,
promptly upon demand, to purchase a portion of the Secured Obligations held by
the other Holders of Secured Obligations so that after such purchase each Holder
of Secured Obligations will hold its ratable share of the relevant Secured
Obligations in accordance with Section 12.4. If any Holder of Secured
Obligations, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its Secured
Obligations or such amounts which may be subject to setoff, such Holder of
Secured Obligations agrees, promptly upon demand, to take such action necessary
such that all Holders of Secured Obligations share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.



12.3.      Relations Among Lenders.



(A)      

Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or any other obligor
hereunder or with respect to any Loan Document, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the Administrative Agent.



(B)      

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.




12.4.      Application of Proceeds. The Administrative Agent shall, unless
otherwise specified at the direction of the Required Lenders which direction
shall be consistent with the last sentence of this Section 12.4, apply all
proceeds of Collateral to be applied to the Secured Obligations in accordance
with the Collateral Documents in the following order:

 

(A) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or a
Borrower;

(B) second, to pay interest on and then principal of any advance made under
Section 10.15 for which the Administrative Agent has not then been paid by a
Borrower or reimbursed by the Lenders;

(C) third, to pay Obligations in respect of any fees, expense reimbursements or
indemnities then due to the Administrative Agent;

(D) fourth, to the ratable payment of Obligations in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders, the Swing Line
Bank and the Issuing Bank;

(E) fifth, to the ratable payment of interest due in respect of Loans and L/C
Obligations;

(F) sixth, ratably, to the payment or prepayment of principal outstanding on
Loans and Reimbursement Obligations and to provide any cash collateral required
pursuant to Section 3.11 or otherwise;

(G)     seventh, to the ratable payment of the Hedging Obligations (including
Foreign Obligations), Treasury Obligations and Foreign Treasury Obligations, in
each case, constituting Secured Obligations;

(H) eighth, to the applicable Loan Party or as a court of competent jurisdiction
may otherwise direct.

The order of priority set forth in this Section 12.4 and the related provisions
of this Agreement are set forth solely to determine the rights and priorities of
the Agent, the Lenders, the Swing Line Bank, the Issuing Bank and other Holders
of Secured Obligations as among themselves. The order of priority set forth in
clauses (D) through (H) of this Section 12.4 may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by any Borrower, or any other Person; provided, that the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank. The order of priority set
forth in clauses (A) through (C) of this Section 12.4 may be changed only with
the prior written consent of the Administrative Agent.





12.5.      Disclosure. Each Borrower and each Lender hereby acknowledges and
agrees that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrowers and their
respective Affiliates.



12.6.      Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Loans and Reimbursement
Obligations provided for herein.



12.7.      Representations and Covenants Among Lenders. Each Lender represents
and covenants for the benefit of all other Lenders and the Administrative Agent
that such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.





ARTICLE XIII:      

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS




13.1.      Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 (except as otherwise consented to
in accordance with the terms of this Agreement) shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(C). The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements or credit derivative transactions relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3. The Administrative Agent may treat the Person which made any Loan
or which holds any promissory note issued hereunder as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any promissory note issued hereunder to direct payments
relating to such Loan or promissory note issued hereunder to another Person. Any
assignee of the rights to any Loan or any promissory note issued hereunder
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a promissory note
has been issued hereunder in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.



13.2.      Participations.

 



(A)      

Permitted Participants; Effect. Any Lender may at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Revolving Credit Obligations or Term Loans of such Lender, any promissory note
issued hereunder held by such Lender, any Revolving Loan Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its
Revolving Credit Obligations and Term Loans, as applicable, and the holder of
any promissory note issued to it hereunder in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrowers under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrowers and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.





(B)      

Voting Rights. Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which would require consent of all of the Lenders pursuant to
the terms of Section 9.3.


(C)      

Benefit of Certain Provisions. Each Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents; provided, that each Lender shall retain
the right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Section 2.14(E), Article IV and Section 10.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3;
provided, that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.14(E), Article IV or Section 10.7 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Company and (ii)
any Participant agrees to comply with the provisions of Section 2.14(E) and
Article IV to the same extent as if it were a Lender.


13.3.      Assignments.

 



(A)      

Permitted Assignments. Any Lender may at any time assign to one or more banks or
other entities (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be evidenced by an agreement
substantially in the form of Exhibit D or in such other form as may be agreed to
by the parties thereto (each such agreement, an “Assignment Agreement”). Each
such assignment with respect to a Purchaser which is not a Lender, an Affiliate
of a Lender or an Approved Fund shall, unless otherwise consented to in writing
by the Administrative Agent and, so long as no Default has occurred and is
continuing, the Company (i) in the case of any assignment of any Revolving Loan
Commitment or Revolving Credit Obligations, either be in an amount equal to the
entire applicable Revolving Loan Commitment and Revolving Credit Obligations of
the assigning Lender or (unless each of the Administrative Agent and, if no
Default has occurred and is continuing, the Company otherwise consents) be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or (ii) in the case of any assignment of any Term Loan, either be in an
amount equal to the entire outstanding principal amount of the Term Loans of the
assigning Lender or (unless each of the Administrative Agent and, if no Default
has occurred and is continuing, the Company otherwise consents) be in an
aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. The amount of the assignment shall be based on the Revolving Loan
Commitment and Revolving Credit Obligations subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement. For the avoidance of
doubt, (x) any assignment of the Revolving Loan Commitment and Revolving Credit
Obligations of a Non-Extending Lender shall include all rights, obligations and
terms applicable thereto (including, without limitation, termination of such
Revolving Loan Commitment on the Non-Extended Revolving Loan Termination Date),
and (y) any assignment of the Revolving Loan Commitment and Revolving Credit
Obligations of an Extending Lender shall include all rights, obligations and
terms applicable thereto (including, without limitation, termination of such
Revolving Loan Commitment on the Extended Revolving Loan Termination Date).



(B)      

Consents. The consent of the Company shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund; provided, that the consent of the Company shall not be
required if a Default has occurred and is continuing. The consent of the
Administrative Agent shall be required prior to an assignment becoming
effective; provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund. The consent of the Issuing Bank shall
be required prior to an assignment being effective; provided, that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan. Any consent required under this Section 13.3(B) shall not be
unreasonably withheld or delayed.


(C)      

Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Revolving Loan
Commitment, Revolving Credit Obligations and/or Term Loans under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights, benefits and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Revolving Credit Obligations and/or Term Loans assigned to such Purchaser
without any further consent or action by the Borrowers, the Lenders or the
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Secured Obligations and termination
of the Loan Documents. Each partial assignment hereunder shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided, that the foregoing shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of either the Revolving
Loans (and Revolving Loan Commitment) or Term Loans. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.3 (except as otherwise consented to in accordance with the
terms of this Agreement) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2. With respect to each assignment under this Section
13.3(C), the Purchaser, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


(D)      

Replacement Notes. Upon the consummation of any assignment to a Purchaser
hereunder, the transferor Lender, the Administrative Agent and the Borrowers
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by promissory notes, make appropriate arrangements so that, upon
cancellation and surrender to the Borrowers of the previously issued promissory
notes (if any) held by the transferor Lender, new promissory notes issued
hereunder or, as appropriate, replacement promissory notes are issued to such
transferor Lender, if applicable, and new promissory notes or, as appropriate,
replacement promissory notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Loan Commitments (or, if
the applicable Termination Date has occurred, their respective Revolving Credit
Obligations) or Term Loans, as applicable, as adjusted pursuant to such
assignment.

 

(E)      

The Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in New York, New York a copy of each Assignment Agreement delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time and whether such Lender is an original Lender or
assignee of another Lender pursuant to an assignment under this Section 13.3.
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

13.4.      Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by Section
10.9 of this Agreement.



13.5.      Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 2.14(E) and Article IV.





ARTICLE XIV:      

NOTICES






14.1.      Giving Notice.



(A)      

Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
14.1(B)), all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (w) if to any Borrower, at
the address or facsimile number of the Company set forth on the signature pages
hereof, (x) in the case of the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Company in accordance with the provisions of this Section 14.1(A).
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.



(B) 

Electronic Communications.


(i)     Notices and other communications to the Lenders or the Issuing Bank may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Company, on behalf of each Borrower, may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines; provided, that such determination or approval may be
limited to particular notices or communications.

(ii)     Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.



14.2.      Change of Address. Each of the Borrowers and the Administrative Agent
may change the address for service of notice upon it by a notice in writing to
the other parties hereto, including, without limitation, each Lender. Each
Lender may change the address for service of notice upon it by a notice in
writing to the Company and the Administrative Agent.



14.3.      USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When a Borrower opens an account, the Administrative Agent and
the Lenders will ask for such Borrower’s name, tax identification number,
business address, and other information that will allow the Administrative Agent
and the Lenders to identify such Borrower. The Administrative Agent and the
Lenders may also ask to see such Borrower’s legal organizational documents or
other identifying documents.




ARTICLE XV:      

COUNTERPARTS



This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.



The remainder of this page is intentionally blank.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Subsidiary Borrower, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.



     





[SIGNATURE PAGES OMITTED]

--------------------------------------------------------------------------------

PRICING SCHEDULE1
Part I
PRICING SCHEDULE APPLICABLE TO
NON-EXTENDING LENDERS
AND
TERM LOANS MADE ON THE CLOSING DATE




Rating

≥ Baa3
and
≥ BBB-

Ba1
and
BB+

Ba2
and
BB

Ba3
and
BB-

<Ba3
or
<BB-

Applicable Commitment Fee Percentage

0.25%

0.30%

0.50%

0.50%

0.50%

Applicable Floating Rate Margin (Non-Extended Revolving Loans)

0.25%

0.75%

1.25%

1.50%

1.75%

Applicable Eurocurrency Margin (Non-Extended Revolving Loans) and Applicable L/C
Fee Percentage

1.25%

1.75%

2.25%

2.50%

2.75%

Applicable Floating Rate Margin (Closing Date Term Loans)

0.75%

0.75%

0.75%

0.75%

0.75%

Applicable Eurocurrency Margin (Closing Date Term Loans)

1.75%

1.75%

1.75%

1.75%

1.75%





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:

“Level I Status” exists at any date if, on such date, the Company’s Applicable
Moody’s Rating is Baa3 or better and the Company’s Applicable S&P Rating is BBB-
or better.

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Applicable Moody’s Rating is
Ba1 or better and the Company’s Applicable S&P Rating is BB+ or better.

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I or II Status and (ii) the Company’s Applicable Moody’s
Rating is Ba2 or better and the Company’s Applicable S&P Rating is BB or better.

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I, II or III Status and (ii) the Company’s Applicable
Moody’s Rating is Ba3 or better and the Company’s Applicable S&P Rating is BB-
or better.

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I, II, III or IV Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

“Applicable Moody’s Rating” means, at any time, (i) the rating issued by Moody’s
and then in effect with respect to the Company’s senior secured long-term debt
securities without third-party credit enhancement or (ii) if the foregoing
rating is no longer in effect, the senior implied credit rating issued by
Moody’s and then in effect with respect to the Company.

“Applicable S&P Rating” means, at any time, (i) the rating issued by S&P and
then in effect with respect to the Company’s senior secured long-term debt
securities without third-party credit enhancement or (ii) if the foregoing
rating is no longer in effect, the corporate credit rating issued by S&P and
then in effect with respect to the Company.

In addition to the provisions set forth above, if a split occurs between the
Applicable Moody’s Rating and the Applicable S&P Rating that is greater than one
ratings category, then the pricing shall be that set forth above with respect to
the combination of (i) the higher of such ratings and (ii) the rating of the
other ratings service that is one ratings category below the ratings category
corresponding to such higher rating.

The Applicable Eurocurrency Margin, the Applicable Floating Rate Margin, the
Applicable Commitment Fee Percentage and the Applicable L/C Fee Percentage shall
each be determined in accordance with the foregoing table based on the Company’s
Status as determined from its then-current Applicable Moody’s Rating and
Applicable S&P Rating. The credit rating in effect on any date for the purposes
of this Schedule is that in effect at the close of business on such date. If at
any time the Company has no Applicable Moody’s Rating or no Applicable S&P
Rating, Level V Status shall exist.

--------------------------------------------------------------------------------

Part II

PRICING SCHEDULE APPLICABLE TO
EXTENDING LENDERS



Rating

(Level I)
≥ Ba2
and
BB

(Level II)

≥ Ba3
and
BB-

(Level III)
≥B1
and
B+

(Level IV)
≥B2
and
B

(Level V)
≤B3
and
B-

Applicable Commitment Fee Percentage

0.50%

0.50%

0.75%

0.75%

1.00%

Applicable Floating Rate Margin

2.75%

3.25%

3.75%

4.00%

4.50%

Applicable Eurocurrency Margin and Applicable L/C Fee Percentage

3.75%

4.25%

4.75%

5.00%

5.50%





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final two paragraphs of this Schedule:

“Level I Status” exists at any date if, on such date, the Company’s Applicable
Moody’s Rating is Ba2 or better and the Company’s Applicable S&P Rating is BB or
better.

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Applicable Moody’s Rating is
Ba3 or better and the Company’s Applicable S&P Rating is BB- or better.

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I or II Status and (ii) the Company’s Applicable Moody’s
Rating is B1 or better and the Company’s Applicable S&P Rating is B+ or better.

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I, II or III Status and (ii) the Company’s Applicable
Moody’s Rating is B2 or better and the Company’s Applicable S&P Rating is B or
better.

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I, II, III or IV Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

“Applicable Moody’s Rating” means, at any time, (i) the rating issued by Moody’s
and then in effect with respect to the Company’s senior secured long-term debt
securities without third-party credit enhancement or (ii) if the foregoing
rating is no longer in effect, the senior implied credit rating issued by
Moody’s and then in effect with respect to the Company.

“Applicable S&P Rating” means, at any time, (i) the rating issued by S&P and
then in effect with respect to the Company’s senior secured long-term debt
securities without third-party credit enhancement or (ii) if the foregoing
rating is no longer in effect, the corporate credit rating issued by S&P and
then in effect with respect to the Company.

In addition to the provisions set forth above, if a split occurs between the
Applicable Moody’s Rating and the Applicable S&P Rating that is greater than one
ratings category, then the pricing shall be that set forth above with respect to
the combination of (i) the higher of such ratings and (ii) the rating of the
other ratings service that is one ratings category above the ratings category
reported by such other ratings service.

The Applicable Eurocurrency Margin, the Applicable Floating Rate Margin, the
Applicable Commitment Fee Percentage and the Applicable L/C Fee Percentage (a)
shall be determined in accordance with the foregoing table presuming that the
Company’s Status is Level IV until the delivery of financial statements under
Section 7.1(B) of the Credit Agreement for the fiscal quarter ending on or about
June 30, 2010 without regard to the Company’s actual Status, unless the
Company’s Status is Level V, in which case Level V shall be deemed to be
applicable during such period, and (b) thereafter shall be determined in
accordance with the foregoing table based on the Company’s Status as determined
from its then-current Applicable Moody’s Rating and Applicable S&P Rating. The
credit rating in effect on any date for the purposes of this Schedule is that in
effect at the close of business on such date. If at any time the Company has no
Applicable Moody’s Rating or no Applicable S&P Rating, Level V Status shall
exist.





1      Pricing shall be established with respect to Incremental Term Loans in
accordance with the terms of Section 2.23.